Exhibit 10.1

 

DATED 1 NOVEMBER 2019

SEACOR CAPITAL (UK) LIMITED

as Seller

 

 

SEACOR Marine (Guernsey) Limited

as Crew Employer

 

 

Putford Phoenix Limited

as Vessel Seller

 

 

Putford Defender Limited

as Vessel Seller

 

 

Stirling Offshore Limited

as Vessel Seller

 

 

NORTH STAR HOLDCO LIMITED

as Buyer

 

 

SEACOR Marine Holdings Inc

as Seller’s Guarantor

 

 

 

 

AGREEMENT

for the sale and purchase of the share capital of

BOSTON PUTFORD OFFSHORE SAFETY LIMITED

 

 

 

 

--------------------------------------------------------------------------------

 

Contents

ClauseNamePage

1

Definitions and interpretation2

 

2

Sale and purchase15

 

3

Consideration15

 

4

Conditions Precedent16

 

5

Not Used18

 

6

Leakage18

 

7

Pre-Completion20

 

8

Completion22

 

9

Seller warranties23

 

10

Pensions indemnity24

 

11

Yangtze Indemnity25

 

12

Debt Reorganisation Indemnity26

 

13

W&I Policy27

 

14

Buyer warranties27

 

15

TUPE Employees28

 

16

Restrictive covenants29

 

17

Post-completion matters31

 

18

Seller guarantee36

 

19

Announcements and confidentiality38

 

20

Assignment39

 

21

Entire agreement40

 

22

Non-recourse40

 

23

Further assurance41

 

24

Costs41

 

25

Effect of termination42

 

26

Payments42

 

27

Effect of completion43

 

28

Third party rights43

 

29

Variations43

 

30

Communications43

 

31

Service of process45

 

32

Counterparts45

 

33

Governing law and jurisdiction45

 

ScheduleNamePage

1

Details of the Group47

 

1

Part 1 Details of the Company47

 

1

Part 2 Details of other members of the Group48

 

 

2

Vessels53

 

2

Part 1 Vessels within the Group at the date of this Agreement53

 

2

Part 2 Transferring Vessels53

 

2

Part 3 Vessel Particulars54

 

 

3

Not used59

 

 

4

Reserved Matters60

 

 

5

Completion formalities62

 

5

Part 1 Seller’s obligations62

 

5

Part 2 Buyer’s obligations67

 

 

--------------------------------------------------------------------------------

 

 

6

Warranties68

 

 

7

Seller protection provisions88

 

 

8

Buyer warranties93

 

 

9

Earn Out Consideration94

 

9

Part 1 Introduction94

 

9

Part 2 Conduct during the Earn Out Period98

 

9

Part 3 Determination of Adjusted Revenue100

 

 

10

Properties102

 

 

11

TUPE Employees103

 

 

12

Transition services128

 

12

Part 1 Seller Transition Services128

 

12

Part 2 Buyer Transition Services130

 

 

13

Completion Payments Notice131

 

 

14

Form of Permitted Services Accounts132

 

 

Execution Page

133

 

 

 

--------------------------------------------------------------------------------

 

Documents in the agreed form

Announcement

Data Room Index

Data Room USB

Equity Commitment Letter

Licence

Measures Letter

Power of attorney and proxy

Resignations of directors, secretary and auditors

Tax Deed

Yangtze Amendment

 

OMITTED EXHIBITS AND SCHEDULES TO THE SALE AND PURCHASE AGREEMENT

Certain exhibits and schedules to this Sale and Purchase Agreement have been
omitted.

 

 

Legal.201574077.2/DANB/2042676.0000011

--------------------------------------------------------------------------------

 

DATED 1 NOVEMBER 2019

PARTIES

(1)

SEACOR Capital (UK) Limited, a company incorporated in England and Wales with
registered number 03952530 whose registered office is at 7/8 Great James Street,
London, United Kingdom, WC1N 3DF  (the “Seller”)

(2)

SEACOR Marine (Guernsey) Limited, a company incorporated in Guernsey with
registered number 40709 whose registered office is at Elizabeth House, Ruettes
Brayes, St Peter Port Guernsey, GY1 1EW (the “Crew Employer”)

(3)

Putford Phoenix Limited, a company incorporated in England and Wales with
registered number 11380594 whose registered office is at 7/8 Great James Street,
London, United Kingdom, WC1N 3DF  

(4)

Putford Defender Limited, a company incorporated in England and Wales with
registered number 11380598 whose registered office is at 7/8 Great James Street,
London, United Kingdom, WC1N 3DF

(5)

Stirling Offshore Limited, a company incorporated in Scotland with registered
number SC041594 whose registered office is at c/o Stirling & Gilmour, Pavilion
Court, 45 Kilbowie Road, Clydebank, Dunbartonshire, G81 1BL

(6)

North Star Holdco Limited, a company incorporated in Scotland with registered
number SC031826 whose registered office is at 12 Queens Road, Aberdeen, AB15 4ZT
(the “Buyer”)

(7)

SEACOR Marine Holdings Inc, a company incorporated in Delaware, United States of
America, whose principal executive office is at 12121 Wickchester Lane, Suite
500, Houston, Texas USA 77079 (the “Seller’s Guarantor”)

BACKGROUND

(A)

The Seller has agreed to sell and the Buyer has agreed to buy the Shares on the
terms of this Agreement.

(B)

The Seller’s Guarantor has agreed to guarantee the performance of the Seller’s
obligations under this Agreement and the other Transaction Documents.

(C)

Before the date of this Agreement, the Debt Reorganisation has been completed.

OPERATIVE PROVISIONS

1

Definitions and interpretation

1.1

In this Agreement:

“Accounts” means the audited financial statements of each Group Company for the
accounting period ended on the Accounts Date.

“Accounts Date” means 31 December 2018.

“Anti-Corruption Laws” has the meaning given in paragraph ‎24 of ‎Schedule
6 (Warranties).

Legal.201574077.2/DANB/2042676.0000012

--------------------------------------------------------------------------------

 

“Assigned Debt” means the debt of £10,533,142 owing from the Company to the
Seller following the Debt Assignment made under the Debt Assignment Deed.

“Associate” means in relation to an undertaking, that undertaking and its
subsidiary undertakings and parent undertakings and all subsidiary undertakings
of any such parent undertakings, and where any parent undertaking is a fund, any
adviser to, manager and/or general partner of such fund, in each case from time
to time.

“Business Day” means:

 

(a)

for receiving a notice under Clause ‎30 (Communications), a day (other than a
Saturday or Sunday) on which the clearing banks are open for business in the
place where the notice is received; and

 

(b)

for all other purposes, a day (other than a Saturday or Sunday) on which the
clearing banks in the City of London, United Kingdom and New York City, United
States of America are open for business.

“Buyer Transition Services” has the meaning given in Clause ‎17.5(a).

“Buyer’s Group” means the Buyer, the Transferee and any Associate of the Buyer
from time to time (including from Completion each Group Company).

“Buyer’s Solicitors” means CMS Cameron McKenna Nabarro Olswang LLP of Cannon
Place, 78 Cannon Street, London EC4N 6AF.

“Certificate of Registry” means a certificate of United Kingdom registry issued
to each of the Transferring Vessels for and on behalf of the Registrar General
of Shipping and Seamen by the Maritime and Coastguard Agency pursuant to the
Merchant Shipping Act 1995 and the Merchant Shipping (Registration of Ships)
Regulations 1993.

“Charters” means charters (as amended, supplemented or varied before (i) the
date of this Agreement and (ii) before the date of Completion) between the
Company or any of the Subsidiaries and third parties in relation to the Vessels
which remain to be performed (in whole or part) as at the date of this Agreement
or the date of Completion (as the case may be).

“Claim” means any claim in connection with this Agreement or under the Tax Deed
(including under any indemnity in such documents).

“Class” means the classification society (being a member of the International
Association of Classification Societies) in which each Vessel is entered as at
the date of this Agreement and the date of Completion.

“CMA” means the UK Competition & Markets Authority.

“Company” means Boston Putford Offshore Safety Limited.

“Completion” means completion of the purchase of the Shares in accordance with
Clause ‎8 (Completion).

“Completion Payments Notice” has the meaning given in Clause ‎7.6(b).

“Conditions” has the meaning given in Clause ‎4.1.

Legal.201574077.2/DANB/2042676.0000013

--------------------------------------------------------------------------------

 

“Consideration” has the meaning given in Clause ‎3.1.

“Data Room” means the ‘Project Aquilo’ virtual data room maintained on behalf of
the Seller containing documents and information relating to the Group and listed
in the Data Room Index and as recorded on a USB in the agreed form.

“Data Room Index” means the agreed form index of the contents of the Data Room.

“DB Scheme” has the meaning given in Clause ‎10.1(a).

“Debt Assignment Deed” means the deed dated 31 October 2019 between the Seller
and the Vessel Seller effecting the Debt Assignment.

“Debt Capitalisation” means the application by the Seller of the Assigned Debt
in subscribing for 1 fully paid “A” ordinary share of 10 pence and 999 fully
paid “B” ordinary shares of 10 pence each in the Company (the “Capitalisation
Shares”) and the allotment and issue of the Capitalisation Shares by the Company
to the Seller, in each case in accordance with the Subscription and
Capitalisation Agreement.

“Debt Reorganisation” means:

 

(a)

the recording in writing of the terms of the £10,533,142 in aggregate of debt
(representing principal and accrued but unpaid interest), owing before the Debt
Assignment to the Vessel Seller from the Company (the “Initial Debt”);

 

(b)

the assignment by the Vessel Seller to the Seller of the benefit of the Initial
Debt (the “Debt Assignment”); and

 

(c)

the Debt Capitalisation.

“Debt Reorganisation Documents” means the document recording the terms of the
Initial Debt, the Debt Assignment Deed and the Subscription and Capitalisation
Agreement and all other minutes, deeds and documents required to effect the
transactions provided for in the Debt Assignment Deed and the Subscription and
Capitalisation Agreement.

“Disclosed” means fairly disclosed by the Disclosure Letter and/or the
Supplementary Disclosure Letter with sufficient detail to enable a reasonable
buyer to identify the nature and scope of the matter, fact or circumstance
disclosed.

“Disclosure Letter” means the letter dated the same date as this Agreement from
the Seller to the Buyer relating to the Warranties.

“Earn Out Consideration” means the Consideration calculated and payable in
accordance with ‎Schedule 9 (Earn Out Consideration).

“Earn Out Period” has the meaning given in ‎Schedule 9 (Earn Out Consideration).

“Emergency Situation” means a situation that arises or occurs which:

 

(a)

is reasonably considered by (in respect of Clause ‎7.2(e)) the Company or (in
respect of ‎Schedule 9 (Earn Out Consideration)) the Earn Out Group to be or to
represent a material risk of becoming an emergency or disaster; or

Legal.201574077.2/DANB/2042676.0000014

--------------------------------------------------------------------------------

 

 

(b)

has or is reasonably likely to have a material adverse effect on (in respect of
Clause ‎7.2(e)) any of the Group Companies or (in respect of ‎Schedule 9 (Earn
Out Consideration)) the Earn Out Business,

and which (in either case) requires immediate measures to prevent or mitigate
such threat acting in accordance with good industry practice.

“Employee” means (i) any person employed by a Group Company under a contract of
employment at the date of this Agreement; and (ii) the TUPE Employees.

“Employment Regulations” means the Transfer of Undertakings (Protection of
Employment) Regulations 2006 or any equivalent legislation in any jurisdiction.

“Encumbrance” means a mortgage, charge, pledge, lien, option, restriction, right
of pre-emption, reservation of title, or other third-party right or interest or
any kind or administrative detention or other encumbrance, but excluding
maritime liens arising by law and not by contract.

“Environment” means components of the earth, including land, air (including any
layer of the atmosphere) and water (including surface coastal and ground waters)
and any eco-systems supported by those components.

“Environmental Law” all applicable laws (including all or any of common law,
statute, rule, regulation, treaty, directive, direction, decision of the court,
by law, code of practice, circular, guidance note, statutory guidance, order,
notice, demand or official guideline of any governmental authority or agency or
any regulatory body) in force at any time up to and including the date of this
agreement in any relevant jurisdiction (including the United Kingdom and the
European Union) legally binding with the force of law in the United Kingdom
relating to the Environment.

“Equity Commitment Letter” means an equity commitment letter from Basalt
Infrastructure Partner II A L.P., Basalt Infrastructure Partner II C L.P. and
Basalt Infrastructure II D L.P. to the Seller and the Buyer in the agreed form.

“Equity Consideration” means £7,789,453.

“Estimated Permitted Services Amount” means an amount equal to £3,745,625 plus
£55,000 per day for the period from (and including) 1 October 2019 to (and
including) the date of Completion or any other such value as is agreed is in
writing by the Buyer and the Seller, each acting in good faith and based on the
latest available information, not less than 3 Business Days prior to Completion.

“Exchange Rate” means with respect to a particular currency on a particular
date, the closing mid‑point rate of exchange for that currency into pounds
sterling as set out in the London edition of the Financial Times first published
after that date.

“Existing Facilities and Securities” means the Existing Facility and any
Encumbrances granted by a Group Company in respect of such facility, including
those identified in relation to each Group Company in ‎Schedule 1 (Details of
the Group).

“Existing Facility” means the credit agreement dated 26 September 2018, as
amended on 6 August 2019 and as may be further amended from time to time, by and
among, inter alios, SEACOR Marine Foreign Holdings Inc., a corporation
incorporated under the laws of the Republic of the Marshall Islands, as
borrower,

Legal.201574077.2/DANB/2042676.0000015

--------------------------------------------------------------------------------

 

SEACOR Marine Holdings Inc., a corporation incorporated under the laws of the
State of Delaware, as parent guarantor, the entities identified on Schedule 1-A
thereto as subsidiary guarantors, DNB BANK ASA, New York Branch, as facility
agent and security trustee, and the banks, financial institutions and
institutional lenders identified on Schedule 1-B thereto as lenders and swap
banks.

“Fundamental Warranties” means the warranties contained in
paragraph ‎1 (Ownership and Capacity), paragraph ‎2 (Share capital) and
paragraph ‎3 (Subsidiaries) in ‎Schedule 6 (Warranties).

“Group” means the Company and the Subsidiaries and “Group Company” means any one
of them.

“Health and Safety Law” all applicable laws (including all or any of common law,
statute, rule, regulation, treaty, directive, direction, decision of the court,
by law, code of practice, circular, guidance note, statutory guidance, order,
notice, demand or official guideline of any governmental authority or agency or
any regulatory body) in force at any time up to and including the date of this
agreement in any relevant jurisdiction (including the United Kingdom and the
European Union) legally binding with the force of law in the United Kingdom
relating to the health and safety obligations of the Group Companies.

“Incoming Officers” has the meaning given in Clause ‎7.6(a).  

“Independent Accountant” means the independent chartered accountant appointed in
accordance with Clause ‎6.6.

“Intellectual Property” means patents, trademarks, database rights, rights in
designs, copyrights and topography rights and all inventions, rights in
know-how, trade secrets and confidential information and any other intellectual
or industrial property rights subsisting anywhere in the world (including all
registrations and applications for registration of any of the above).

“Interest Payment Amount” means an amount equivalent to interest at 6.00% per
annum on the aggregate of:

 

(a)

the Equity Consideration; and

 

(b)

the Locked Box Shareholder Debt,

in each case from (and excluding) the Locked Box Date to (and including) the
date of Completion, such interest to accrue daily, as specified in the
Completion Payments Notice.

“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.

“Leakage” means:

 

(a)

any dividend (in cash or in kind), or distribution of any kind (including any
management or similar charges) declared, paid or made (in each case whether
actual or deemed) by any Group Company to, or for the benefit of, the Seller or
any of its connected persons (who are not Group Companies);

 

(b)

any payment made, or asset transferred, by any Group Company to the Seller or
any of its connected persons (who are not Group Companies);

Legal.201574077.2/DANB/2042676.0000016

--------------------------------------------------------------------------------

 

 

(c)

the purchase by any Group Company from the Seller or any of its connected
persons (who are not Group Companies) of any assets to the extent that such
purchase is made for greater than that Group Company's reasonable opinion of the
prevailing market value at the time of the purchase;

 

(d)

any payments made by any Group Company to or for the benefit of the Seller or
any of its connected persons (who are not Group Companies) in respect of the
redemption, purchase or repayment of any share capital, loan capital or other
securities issued by any Group Company to the Seller or any of its connected
persons or any other return of capital;

 

(e)

any liabilities assumed, indemnified, guaranteed, secured or incurred by any
Group Company for the benefit of the Seller or any of its connected persons (who
are not Group Companies), other than those existing at the Locked Box Date
pursuant to the terms of the Existing Facilities and Securities;

 

(f)

any costs incurred by any Group Company for the benefit of the Seller or any of
its connected persons (who are not Group Companies);

 

(g)

all amounts owed to any member of the Group by Mexmar Offshore International LLC
or a subsidiary of it to the extent that such amounts (if any) remain
outstanding as at Completion;

 

(h)

all amounts owed to any member of the Group by any entity in which any member of
the Seller’s Group holds at least 20% of the issued share capital that remains
outstanding at Completion, if any;

 

(i)

any advisers’ fees borne by any Group Company in relation to the Transaction and
any payment by any Group Company of any fees, costs or expenses to any person in
connection with the Transaction, including any success, loyalty or sales bonuses
or incentives, to or for the benefit of the Seller or any of its connected
persons (who are not Group Companies);

 

(j)

any payments made by any Group Company in respect of bonuses, fees or
remuneration or incentives to the extent relating to Completion occurring paid,
or before Completion agreed to be paid, to the Seller or any of its connected
persons (who are not Group Companies) or to any director, officer or employee of
a Group Company, the Seller or its connected persons (including the TUPE
Employees);

 

(k)

the waiver, release or discount by any Group Company of any amount owed or
obligation (whether or not due for payment or performance) to it by the Seller
or any of its connected persons (who are not Group Companies);

 

(l)

the waiver by a Group Company of any amount owed to them by any of their current
directors, officers or employees or any connected person of any such party;

 

(m)

the creation of any Encumbrance over any of the assets of any Group Company in
favour of any member of the Seller’s Group other than those existing at the
Locked Box Date pursuant to the terms of the Existing Facilities and Securities;

Legal.201574077.2/DANB/2042676.0000017

--------------------------------------------------------------------------------

 

 

(n)

any agreement or arrangement for any of the matters set out in paragraph ‎(a) to
paragraph ‎(m) above to occur;

 

(o)

any liability to Tax of a Group Company arising in connection with any of the
matters set out in paragraph ‎(a) to paragraph ‎(n) above,

but excluding anything (in each case) which constitutes Permitted Leakage.

“Leakage Dispute Long Stop Date” has the meaning given in Clause ‎6.6.

“Leakage Disputed Amount” has the meaning given in Clause ‎6.6.

“Licence” means the licence to occupy to be entered into between the Company and
the Seller in the agreed form.

“Locked Box Accounts” means the unaudited consolidated balance sheet and income
statement of the Group as at the Locked Box Date as attached to the Disclosure
Letter.

“Locked Box Date” means 31 July 2019.

“Locked Box Shareholder Debt” means £11,739,411.

“Locked Box Shareholder Debt Payment” means an amount equal to the Locked Box
Shareholder Debt.

“Longstop Date” means 31 January 2020.

“Losses” means all claims, demands, actions, awards, judgments, settlements,
costs, expenses, liabilities, damages and losses (including all interest, fines,
penalties, legal and other professional costs and expenses reasonably incurred).

“Management Accounts” means the management accounts of each Group Company for
the period from the Accounts Date to 31 July 2019.

“Measures Letter” means the letter in the agreed form from the Buyer and/or the
Transferee detailing the measures (if any) which the Buyer’s Group envisages
taking in respect of the TUPE Employees.

“Non-Party” has the meaning given in Clause ‎22.1.

“Notified Leakage” has the meaning given in Clause ‎6.3.

“Pension Guarantee” means the guarantee from Boston Putford Offshore Safety
Limited in favour of the Trustees of the Merchant Navy Officers Pension Fund
dated 30 May 2012.

“Pensions Condition” has the meaning given in Clause ‎4.1(b).

“Permitted Leakage” means:

 

(a)

any expenses, liabilities or debt incurred or assumed by a Group Company owing
to the Seller’s Group which is referred to in Clause ‎3.5 (including for the
avoidance of doubt any Permitted Services Expenditure);

 

(b)

any payment by a Group Company in respect of Tax which is required to be or has
been discharged by a member of the Seller’s Group under a

Legal.201574077.2/DANB/2042676.0000018

--------------------------------------------------------------------------------

 

 

Relevant GPA on behalf of the Group Company, save to the extent falling within
paragraph ‎(o) of the definition of Leakage;

 

(c)

any expenses, liabilities or debt incurred or assumed by a Group Company for the
transfer of the Transferring Vessels and such vessels’ Vessel Ancillary Assets
pursuant to the satisfaction of the Vessels Transfer Condition for an amount not
exceeding £7,750,000 in aggregate;

 

(d)

clause 2C of the Yangtze Amendment; and

 

(e)

any liability to tax of a Group Company arising in connection with any of the
matters set out in paragraph ‎(a) (to the extent comprising the Locked Box
Shareholder Debt Payment, the Permitted Services Expenditure or any amount
required to be paid by the Buyer in relation to the Permitted Services Amount
under Clause ‎17.6(i)) and paragraph ‎(b) above but excluding any amounts
required to be withheld or deducted by law in respect of payments falling within
such paragraphs to the extent such deduction or withholding is not made.

“Permitted Services Accounts” means the accounts referred to in, and agreed or
determined in accordance with, Clause ‎17.6.

“Permitted Services Amount” means an amount equal to the Permitted Services
Expenditure, less the Permitted Services Income, as specified in the final
Permitted Services Accounts.

“Permitted Services Expenditure” means, in or in respect of the period from (and
excluding) the Locked Box Date up to (and including) the date of Completion
(whether or not invoiced in such period):

 

(a)

all expenses incurred by a Group Company:

 

(i)

to SEACOR Marine International Limited in respect of management fees for an
amount not exceeding the Specified Amount;

 

(ii)

to the Crew Employer in respect of management fees, Southern Crewing Services
Limited cadet training costs, Southern Crewing Services Limited re-charged costs
and the associated 7.5% mark-up and crew wages and other related costs and
expenses incurred and charged by the Crew Employer to the Group Companies in
aggregate not exceeding the Specified Amount;

 

(iii)

to SEACOR Offshore Dubai L.L.C. or other connected persons of the Seller in
respect of group HR costs for an amount not exceeding the Specified Amount;

 

(iv)

(indirectly via SEACOR Offshore Dubai L.L.C. or otherwise) to SEACOSCO Yangtze
L.L.C. in relation to its share of the earnings of the vessel named “Seacosco
Yangtze” for an amount not exceeding the Specified Amount; and

 

(v)

to the Seller or its connected persons in the ordinary course of trading and in
line with past practice for an amount not exceeding the Specified Amount;

 

(b)

all expenses incurred or liabilities incurred by a Group Company to SEACOR
Offshore Dubai L.L.C. in relation to amounts recharged by a Group

Legal.201574077.2/DANB/2042676.0000019

--------------------------------------------------------------------------------

 

 

Company to Mexmar Offshore L.L.C or a subsidiary of it, to be recovered on
SEACOR Offshore Dubai L.L.C’s behalf in relation to the vessel UP Agate for an
amount not exceeding the Specified Amount;

 

(c)

any VAT claimed by a Group Company on behalf of Windcat Workboats Limited
pursuant to the existing VAT group payment arrangements for an amount not
exceeding the Specified Amount; and

 

(d)

any other items as agreed in writing by the Buyer and the Seller to be Permitted
Services Expenditure.

“Permitted Services Income” means, in or in respect of the period from (and
excluding) the Locked Box Date up to (and including) the date of Completion
(whether or not invoiced in such period):

 

(a)

amounts charged by any Group Company in respect of management fees to the Crew
Employer consistent with practice over the 12 months preceding the date of this
Agreement and for an amount not exceeding the Specified Amount;

 

(b)

all expenses incurred by the Seller and its connected persons to a Group Company
in the ordinary course of trading and in line with past practice for an amount
not exceeding the Specified Amount;

 

(c)

expenses incurred by Windcat Workboats Limited to a Group Company in relation to
pension payments in the ordinary course of business not exceeding the Specified
Amount; and

 

(d)

any other items as agreed in writing by the Buyer and the Seller to be Permitted
Services Income.

“Planned Completion Date” has the meaning given in Clause ‎8.1.

“Properties” means the properties described in ‎Schedule 10 (Properties) and
“Property” means any of them.

“Relevant Accounting Standards” means Financial Reporting Standard 102 issued by
the Accounting Council.

“Relevant Action” means any action or proposed or potential action by the
Pensions Regulator or any other person in relation to or in connection with the
subject matter of the indemnity in Clause ‎10.1.

“Relevant GPA” has the meaning given to it in the Tax Deed.

“Relief” has the meaning given to it in the Tax Deed.

“Restrained Business” means the Group’s emergency response and rescue vessel
activities on the United Kingdom Continental Shelf as carried on at Completion
(excluding any ancillary activities such as freight).

“Seller Party” means the Seller, the Crew Employer, each of the Vessel Sellers
and the Seller’s Guarantor (other than in Clause ‎18 (Seller guarantee) where
such term does not include the Seller’s Guarantor).

“Seller Transition Services” has the meaning given in Clause ‎17.4.

Legal.201574077.2/DANB/2042676.00000110

--------------------------------------------------------------------------------

 

“Seller’s Group” means the Seller and any of its Associates from time to time
(excluding from Completion any Group Company).

“Seller’s Solicitors” means Bryan Cave Leighton Paisner LLP of Adelaide House,
London Bridge, London EC4R 9HA.

“Seller’s Solicitors Account” means the account of the Seller’s Solicitors with
Barclays Bank PLC, 1 Churchill Place, London E14 5HP, sort code 206582 and
account number 50089753.

“Seller’s Tonnage Tax Group” has the meaning given to it in the Tax Deed.

“Seller's W&I Payment” means £39,568, being the Seller's contribution to the
cost of the W&I Policy.

“Sensitive Information” has the meaning given in Clause ‎23.2.

“Shares” means the 55,579 A ordinary shares of 10 pence each and the 135,759,639
B ordinary shares of 10 pence each in the capital of the Company, making up the
entire issued share capital of the Company.

“Signing Vessels” means the vessels owned by the Company and its Subsidiaries at
the date of this Agreement, as set out in ‎Schedule 2, ‎Part 1 (Vessels within
the Group at the date of this Agreement).

“Southern North Sea” being that portion of the North Sea that is south of
latitude 56 degrees north.

“Specified Amount” means, in relation to paragraphs ‎(a)(i), ‎(a)(ii),
‎(a)(iii), ‎(a)(iv), ‎(a)‎(v), ‎(b) and ‎(c) of the definition of Permitted
Services Expenditure and in relation to paragraphs ‎(a), (b) and ‎(c) of the
definition of Permitted Services Income, the corresponding amounts as specified
in columns 2 and 3 of the table below (the amounts in column 3 of each row being
cumulative such that the Specified Amount in such column is the daily amount
multiplied by the relevant number of days).

(1)

 

(2)

Specified Amount for the period from (but excluding) the Locked Box Date to (and
including) 30 September 2019

(3)

Specified Amount for the period from (and including) 1 October 2019 to (and
including) the date of Completion

paragraph ‎(a)(i) of the definition of Permitted Services Expenditure

£40,670 in aggregate

£502 per day

paragraph ‎(a)(ii) of the definition of Permitted Services Expenditure

£3,492,398 in aggregate

£57,252 per day

Legal.201574077.2/DANB/2042676.00000111

--------------------------------------------------------------------------------

 

paragraph ‎(a)(iii) of the definition of Permitted Services Expenditure

£11,673 in aggregate

£217 per day

paragraph ‎(a)(iv) of the definition of Permitted Services Expenditure

£413,586 in aggregate

£7,705 per day

paragraph ‎(a)‎(v) of the definition of Permitted Services Expenditure

£42,896 in aggregate

£1,500 per day

paragraph ‎(b) of the definition of Permitted Services Expenditure

£118,319 in aggregate

£1,228 per day

paragraph ‎(c) of the definition of Permitted Services Expenditure

£112,482 in aggregate

£2,095 per day

paragraph ‎(a) of the definition of Permitted Services Income

£79,065 in aggregate

£1,473 per day

paragraph ‎(b) of the definition of Permitted Services Income

£15,975 in aggregate

£1,500 per day

paragraph ‎(c) of the definition of Permitted Services Income

£16,796 in aggregate

£313 per day

“Subscription and Capitalisation Agreement” means the letter agreement dated 31
October 2019 between the Company and the Seller agreeing to effect the Debt
Capitalisation.

“Subsidiaries” means the companies listed in ‎Schedule 1, ‎Part 2 (Details of
other members of the Group) and “Subsidiary” means any one of them.

“Supplementary Disclosure Letter” means the letter described as such from the
Seller to the Buyer dated the date of Completion relating to the Warranties as
repeated at Completion and to be delivered (if necessary) to the Buyer
immediately before Completion in the same form as the Disclosure Letter, save
for such letter being varied by the inclusion of updated dates for general
disclosures to the date two Business Days before the proposed date for
Completion and otherwise by the inclusion of any new Disclosures as are
applicable to events or circumstances arising, or of which the Seller becomes
aware, after the date of this Agreement.

“Surviving Provisions” means Clause ‎1 (Definitions and interpretation),
Clause ‎17 (Post-completion matters), Clause ‎18 (Seller guarantee),
Clause ‎19 (Announcements and confidentiality), Clause ‎20 (Assignment),
Clause ‎21 (Entire agreement), Clause ‎22 (Non-recourse), Clause ‎24 (Costs),
Clause ‎25 (Effect of termination), Clause ‎28 (Third party rights),
Clause ‎29 (Variations), Clause ‎30 (Communications), Clause ‎31 (Service of
process ), Clause ‎32 (Counterparts) and Clause ‎33 (Governing law and
jurisdiction).

“Tax” or “Taxation” has the meaning given to it in the Tax Deed.

Legal.201574077.2/DANB/2042676.00000112

--------------------------------------------------------------------------------

 

“Tax Authority” has the meaning given to it in the Tax Deed.

“Tax Deed” means the deed in the agreed form relating to Tax.

“Transaction” means the transaction contemplated by this Agreement (or any part
of that transaction).

“Transaction Documents” means this Agreement and the documents in the agreed
form.

“Transaction Party” has the meaning given in Clause ‎22.1.

“Transferee” means North Star (Guernsey) South Limited, a Guernsey registered
company, registered under number 66888.

“Transferring Vessels” means the vessels set out in ‎Schedule 2, ‎Part
2 (Transferring Vessels).

“TUPE Employees” means those persons employed by the Crew Employer who are
wholly or mainly assigned to the Vessels as at the date of this Agreement and
who are listed in ‎‎Schedule 11 (TUPE Employees), but (i) excluding those
persons who cease to be employed by the Crew Employer prior to Completion in
accordance with the terms of this Agreement and/or as a result of their
resignation, retirement or summary dismissal; and (ii) including (in addition)
any person who becomes employed by the Crew Employer following the date of this
Agreement and who remains so employed as at Completion in accordance with the
terms of this Agreement.

“United Kingdom Continental Shelf” means those areas of the seabed and subsoil
beyond the territorial sea over which the United Kingdom exercises sovereign
rights of exploration and exploitation of natural reserves.

“VAT” shall have the meaning given in the Tax Deed.

“Vessel Sellers” means Putford Phoenix Limited, Putford Defender Limited and
Stirling Offshore Limited.

“Vessel Ancillary Assets” means each Vessel’s engines, machinery, tackle,
outfit, spare gear, fuel, consumable and other stores, belongings and
appurtenances, whether on board or ashore.

“Vessels” means the Signing Vessels and Transferring Vessels.

“Vessels Transfer Condition” has the meaning given in Clause ‎4.1(a).

“W&I Policy” means the Buyer’s warranty and indemnity insurance policy relating
to the Warranties and the Tax Deed.

“Warranties” means the warranties contained in ‎Schedule 6 (Warranties).

“Yangtze Amendment” means the amendment of the Yangtze Charterparty (as defined
in Clause ‎11.1) in the agreed form.

1.2

In this Agreement, unless otherwise stated:

 

(a)

reference to this Agreement is to this agreement as varied, supplemented,
novated or replaced from time to time;

Legal.201574077.2/DANB/2042676.00000113

--------------------------------------------------------------------------------

 

 

(b)

reference to a document or a provision of a document is to that document or
provision as varied, supplemented, novated or replaced from time to time;

 

(c)

reference to a document being in “agreed form” is to that document in the form
approved and for identification purposes signed or initialled by or on behalf of
the Buyer and the Seller or otherwise agreed in writing by them or on their
behalf by their respective solicitors;

 

(d)

reference to a statute or statutory provision includes a reference to:

 

(i)

any statutory amendment, consolidation or re-enactment of it to the extent in
force at the date of this Agreement;

 

(ii)

all orders, regulations, instruments or other subordinate legislation (as
defined in section 21(1) of the Interpretation Act 1978) made under it to the
extent in force at the date of this Agreement; and

 

(iii)

any statute or statutory provision of which it is an amendment, consolidation or
re-enactment;

 

(e)

reference to a party is to a party to this Agreement and includes a reference to
that party’s successors and permitted assignees;

 

(f)

reference to a “person” includes a legal or natural person, partnership,
association, trust, company, corporation, joint venture, government, state or
agency of the state or other body;

 

(g)

reference to a governmental, regulatory or administrative authority or other
agency or body that ceases to exist or is reconstituted, renamed or replaced or
has its powers or function removed, means the agency or body which performs most
closely the functions of that authority, agency or body;

 

(h)

a Clause or Schedule or Appendix or attachment is to a Clause of or Schedule,
Appendix or attachment to, this Agreement and any reference to this Agreement
includes its Schedules, Appendices and attachments;

 

(i)

the terms “financial year”, “parent undertaking”, “subsidiary undertaking” and
“undertaking” (and, unless the context otherwise requires, other terms used in
this Agreement that are defined in the Companies Act 2006) shall be interpreted
in accordance with the Companies Act 2006;

 

(j)

the term “connected person” has the meaning given to it in section 1122
Corporation Tax Act 2010 and any references to persons being “connected” shall
have a corresponding meaning; and

 

(k)

reference to the time of day is to the time in London.

1.3

“To the extent that” and “if and to the extent that” both mean “if and then only
in so far as”; they shall operate in a measured way, proportionate to the degree
to which the relevant condition, matter or circumstance has been satisfied,
exists or is the case; and they do not mean simply “if”.

Legal.201574077.2/DANB/2042676.00000114

--------------------------------------------------------------------------------

 

1.4

In the Warranties:

 

(a)

as regards the operations or presence of any Group Company outside of England
and Wales:

 

(i)

references to a statutory provision or to a legal or accounting principle
applying under English law shall be treated as including references to the
nearest corresponding provision or principle in the local jurisdiction; and

 

(ii)

references to a governmental, regulatory or administrative authority or other
body or agency in the United Kingdom shall be treated as including references to
the nearest equivalent governmental, regulatory or administrative authority or
other body or agency in that jurisdiction; and

 

(b)

references to ‘material’ or ‘materially’ (or any similar expression) shall be
construed as a reference to materiality in the context of the business of the
Group as a whole other than in clause ‎15.5(d) and paragraphs ‎1(l), ‎1(m), ‎6,
‎10(b), ‎11(b), ‎18(e), ‎18(h), ‎18(i), ‎33(b), ‎33(f), ‎33(i), ‎33(o) and
‎33(r) of ‎Schedule 6 (Warranties) and paragraphs ‎(f) and ‎(g) of ‎Schedule
8 (Buyer warranties).

1.5

To determine whether a monetary limit or threshold set out in this Agreement has
been reached or exceeded, any amounts not stated in pounds sterling shall be
converted into pounds sterling at the Exchange Rate on the relevant date. The
relevant date is:

 

(a)

when determining whether a limit or threshold in a warranty has been reached or
exceeded, the date at which the Warranty is given;

 

(b)

when determining whether a threshold in ‎Schedule 7 (Seller protection
provisions) has been exceeded, the date a Claim is notified; and

 

(c)

when determining whether a threshold in ‎Schedule 4 (Reserved Matters) has been
exceeded, the date the relevant transaction was entered into or undertaken (as
the case may be) in the relevant period.

2

Sale and purchase

2.1

On and subject to the terms of this Agreement, the Seller agrees to sell and the
Buyer shall buy the full legal and beneficial title to the Shares, with effect
from Completion, on the terms and conditions set out in this Agreement.

2.2

The Shares shall be sold free from all Encumbrances and together with all rights
attaching to them at Completion including the right to receive all distributions
and dividends declared in respect of the Shares or accruing after Completion.

2.3

The Buyer and the Seller are not obliged to complete the sale and purchase of
any of the Shares unless the sale and purchase of all of the Shares is completed
simultaneously.

3

Consideration

3.1

The aggregate consideration for the Shares (“Consideration”) is:

 

(a)

the Equity Consideration payable in accordance with Clause ‎3.2; plus

Legal.201574077.2/DANB/2042676.00000115

--------------------------------------------------------------------------------

 

 

(b)

the Interest Payment Amount payable in accordance with Clause ‎3.2; plus

 

(c)

the Earn Out Consideration payable in accordance with ‎Schedule 9 (Earn Out
Consideration).

3.2

The Buyer shall pay the aggregate of the Equity Consideration and the Interest
Payment Amount to the Seller’s Solicitors in cash on Completion in accordance
with paragraph ‎1(b) of ‎Schedule 5, ‎Part 2 (Buyer’s obligations).

3.3

The receipt by the Seller’s Solicitors of the amounts payable under Clause ‎3.2
shall discharge the Buyer’s obligation to pay those sums.

3.4

The Buyer warrants that it does on the date of this Agreement, and will on
Completion, have the necessary funding available to it to allow it to make the
payments required of it under Clause ‎3.2 and to allow it to procure that the
Group Companies make the payments referred to in paragraph ‎1(b)(ii) of
‎Schedule 5, ‎Part 2 (Buyer’s obligations ).

3.5

The Seller and the Seller’s Guarantor, in its capacity as ultimate parent
company of the Seller’s Group, hereby acknowledge and agree that receipt by the
Seller of the Locked Box Shareholder Debt Payment, the Estimated Permitted
Services Amount and any amount required to be paid by the Buyer in relation to
the Permitted Services Amount under Clause ‎17.6(i) shall constitute full and
final settlement of all monies owing by any member of the Group to the Seller’s
Group existing as at Completion and, subject to receipt of such sums, the Seller
and the Seller’s Guarantor hereby irrevocably waive and release, and undertake
to procure the release and waiver by any member of the Seller’s Group of, all
claims against and liabilities (whether known or unknown) of the Group in
relation to such monies.

3.6

Clause ‎‎3.5 shall not operate so as to waive or release any other liabilities
of the Buyer or the Seller under the Transaction Documents.

3.7

From the date of Completion each of the Vessel Sellers irrevocably releases and
discharges the Group from any claims or liabilities (whether known or unknown)
in respect of the Transferring Vessels or under any charter or agreement between
the Company and the Vessel Sellers in respect of the Transferring Vessels.

4

Conditions Precedent

4.1

The sale and purchase of the Shares is conditional upon:

 

(a)

the transfer of the Transferring Vessels and such vessels’ Vessel Ancillary
Assets to the relevant Group Company specified in column 2 of the table in
‎Schedule 2, ‎Part 2 (Transferring Vessels) as evidenced by the provision of a
Certificate of Registry showing each of the Transferring Vessels registered
wholly in the name of the relevant Group Company (the “Vessels Transfer
Condition”);

 

(b)

the Seller having procured (to the reasonable satisfaction of the Buyer) a
release and discharge in full of the Pension Guarantee (the “Pensions
Condition”); and

 

(c)

the Seller having procured (to the reasonable satisfaction of the Buyer) the
execution of the Yangtze Amendment by the parties thereto (the “Yangtze
Condition”),

(together the “Conditions”).

Legal.201574077.2/DANB/2042676.00000116

--------------------------------------------------------------------------------

 

4.2

The Vessel Sellers shall use all reasonable endeavours to procure the
satisfaction of the Vessels Transfer Condition on or prior to the Planned
Completion Date.

4.3

The Seller shall use all reasonable endeavours to procure the satisfaction of
the Pensions Condition and the Yangtze Condition on or prior to the Planned
Completion Date and, if Completion is deferred beyond the Planned Completion
Date by reason of the Buyer not having waived any unsatisfied Condition and not
having terminated this Agreement (i) the Seller shall continue to use all
reasonable endeavours to procure the satisfaction (to the extent unwaived) of
the Pensions Condition and the Yangtze Condition on or prior to the Longstop
Date; and (ii) the Vessel Sellers shall continue to use all reasonable
endeavours to procure the satisfaction (to the extent unwaived) of the Vessels
Transfer Condition on or prior to the Longstop Date.

4.4

The Seller and the Vessel Sellers shall:

 

(a)

keep the Buyer informed as to the progress relating to satisfaction of the
Conditions including the provision of such information as the Buyer may
reasonably request in relation thereto, as soon as reasonably practicable
following such request; and

 

(b)

inform the Buyer in writing as soon as reasonably practicable after becoming
aware that:

 

(i)

a Condition has been satisfied;

 

(ii)

a Condition is, in its opinion, unlikely to be satisfied prior to the Planned
Completion Date (or any date to which the Buyer elects to defer Completion in
accordance with Clause ‎8.2).

4.5

The Buyer may elect at its sole discretion to waive, to such extent as it thinks
fit, all or part of the Vessels Transfer Condition on or before the Planned
Completion Date (or any date to which the Buyer elects to defer Completion in
accordance with Clause ‎8.2) and in such circumstances the Seller and the Buyer
agree to negotiate in good faith arrangements relating to those Vessels and such
vessels’ Vessel Ancillary Assets that have not before Completion transferred
into the Group and in respect of any related Charters but without prejudice to
any other rights which it may have under this Agreement.

4.6

The Buyer may elect at its sole discretion to waive, to such extent as it thinks
fit, all or part of the Pensions Condition on or before the Planned Completion
Date (or any date to which the Buyer elects to defer Completion in accordance
with Clause ‎8.2) and in such circumstances the Seller and the Buyer agree to
negotiate in good faith how to hold harmless the Buyer and each Group Company in
respect of all obligations and liabilities that may be suffered or incurred
(directly or indirectly) in respect of the Pension Guarantee.

4.7

The Buyer may elect at its sole discretion to waive, to such extent as it thinks
fit, all or part of the Yangtze Condition on or before the Planned Completion
Date (or any date to which the Buyer elects to defer Completion in accordance
with Clause ‎8.2) and in such circumstances the Seller and the Buyer agree to
negotiate in good faith how to achieve a substantially similar outcome to the
outcome that would have been achieved had the Yangtze Condition been satisfied.

Legal.201574077.2/DANB/2042676.00000117

--------------------------------------------------------------------------------

 

4.8

The obligations of Seller and the Buyer to negotiate in good faith pursuant to
Clauses ‎4.6, ‎4.6 and/or ‎4.7 will cease on the earlier of (i) Completion; and
(ii) the Longstop Date.

4.9

If any of the Conditions are not satisfied (or waived, as applicable) on or
before (i) the Planned Completion Date, the Buyer may terminate this Agreement;
or (ii) the Longstop Date, either the Buyer or Seller may terminate this
Agreement. If this Agreement terminates in accordance with this Clause ‎4.9:

 

(a)

except for this Clause ‎4.9 and the Surviving Provisions, all the provisions of
this Agreement shall lapse and cease to have effect; and

 

(b)

neither the lapsing of those provisions nor their ceasing to have effect shall
affect any accrued rights and liabilities of any party in respect of damages for
non-performance of any obligation falling due for performance prior to such
lapse and cessation.

5

Not Used

6

Leakage

6.1

The Seller warrants to the Buyer that:

 

(a)

there has been no Leakage in the period commencing on (and excluding) the Locked
Box Date and ending on (and including) the date of this Agreement;

 

(b)

from (and excluding) the date of this Agreement up to and including the date of
Completion, no Leakage will occur; and

 

(c)

no arrangement or contractual agreement has been made or entered into (or will
be made or entered into) that has resulted or will result in the Seller or its
connected persons receiving or benefitting from any Leakage from (and excluding)
the Locked Box Date up to (and including) the date of Completion.

6.2

In the event of any Leakage that results in a breach of the warranty in Clause
‎6.1, the Seller covenants to pay to the Buyer (or, as the Buyer directs, a
Group Company) within 5 Business Days of any claim for Leakage made by the Buyer
being agreed in writing between the Buyer and the Seller as to both liability
and quantum or being finally determined in accordance with Clause ‎6.6, on a £
for £ basis, an amount in cash equal to:

 

(a)

the amount of any such Leakage received by (or the benefit which is received by)
it or any of its connected persons (other than a Group Company) in breach of
Clause ‎6.1, net of:

 

(i)

any amount in respect of VAT which comprises the Leakage and that is recoverable
by the Group Companies as input VAT;

 

(ii)

any actual reduction in Tax obtained (or that will be obtained in respect of the
accounting period during which such Leakage occurred) as a result of any Relief
that arises to a Group Company which would not have arisen but for such Leakage;
and

Legal.201574077.2/DANB/2042676.00000118

--------------------------------------------------------------------------------

 

 

(iii)

any payment of cash made by it or any of its connected persons (other than Group
Companies) to a Group Company between the Locked Box Date and Completion;

 

(b)

such amount as is equal to any reasonably incurred fees, costs and expenses
(including professional, accounting and legal costs) incurred by the Buyer
enforcing such rights under Clause ‎6.2; and

 

(c)

other than Notified Leakage, an amount calculated as though it were interest on
any amount payable under Clause ‎6.2(a) at the rate of 6% per annum, from and
including the date on which such Leakage is received by (or the benefit of which
is enjoyed by) the Seller or any of its connected persons (other than a Group
Company) until and including the date on which the undertaking to pay the
relevant Leakage in accordance with this Clause ‎6.2 is fully satisfied.

6.3

The Seller shall in the Completion Payments Notice (and specifically referencing
this clause) notify the Buyer of any Leakage (including any amounts to be netted
off such Leakage pursuant to Clause ‎6.2(a)) that (i) the Seller believes has
occurred or is due or due to occur before Completion; and (ii) can practicably
be determined prior to the date on which the Completion Payments Notice is
provided to the Buyer (the “Notified Leakage”).

6.4

In the event of any Notified Leakage that the Buyer confirms in writing is
agreed not less than two Business Days prior to Completion, the Seller shall not
be required to make a payment in respect of such Notified Leakage pursuant to
Clause ‎6.2 and instead the amount payable by the Buyer at Completion shall be
reduced by an amount equal to the Notified Leakage in accordance with paragraph
‎1(b) of ‎Schedule 5, ‎Part 2 (Buyer’s obligations). In the event of such
reduction pursuant to this Clause ‎6.4, the Buyer shall be deemed to have waived
all rights it might otherwise have against the Seller in respect of the
circumstances giving rise to such Notified Leakage and the Seller shall have no
further liability under this Clause ‎6 (Leakage) in respect of those
circumstances.

6.5

The Seller shall not be liable to pay any sums under Clause ‎6.1 or Clause ‎6.2
unless written notice of the claim (giving reasonable details of the facts as
then known by the Buyer that give rise to the claim and the bona fide estimate
of the amount of the Leakage alleged to have been received) is given to the
Seller by the Buyer within six months from the date of Completion.

6.6

In respect of any notification pursuant to Clause ‎6.11 or any Notified Leakage
that is not agreed, if the Buyer and the Seller are unable to agree within 10
Business Days following the date of such notification or claim for Leakage by
the Buyer or otherwise before Completion (the “Leakage Dispute Long Stop Date”),
(i) whether an event constitutes Leakage; and/or (ii) the amount of the Leakage
(the “Leakage Disputed Amount”), the matter shall be referred to an independent
chartered accountant (the “Independent Accountant”) nominated jointly by the
Seller and the Buyer, or failing such nomination within 14 days following the
Leakage Dispute Long Stop Date, nominated at the written request of either of
them by the President from time to time of the Institute of Chartered
Accountants in England and Wales or any successor institute. The Independent
Accountant shall be instructed to determine whether an event constitutes Leakage
and/or the Leakage Disputed Amount (as applicable) having regard to the
provisions of this Agreement and to report within 28 days (or such longer period
as the Independent Accountant shall require) of his appointment and shall act as
an expert and not as an arbitrator.

Legal.201574077.2/DANB/2042676.00000119

--------------------------------------------------------------------------------

 

6.7

The Buyer and the Seller shall co-operate in good faith to do everything
reasonably necessary to procure the appointment of the Independent Accountant
and shall not unreasonably refuse to agree the Independent Accountant’s terms of
engagement. The decision of the Independent Accountant in relation to the
Leakage Disputed Amount and/or whether an event constitutes Leakage shall (in
the absence of fraud or manifest error) be final and binding on the parties.

6.8

The parties shall bear the costs of the Independent Accountant in such
proportions as he determines and otherwise equally.

6.9

The Buyer and the Seller shall:

 

(a)

disclose to the Independent Accountant the relevant provisions of this Agreement
and all other relevant facts and information requested by the Independent
Accountant necessary for the proper determination of whether an event
constitutes Leakage and/or the Leakage Disputed Amount; and

 

(b)

promptly give to the Independent Accountant all information, assistance and
access to books of account, documents, files and papers which the Independent
Accountant may reasonably require.

6.10

Notwithstanding any other provision in any Transaction Document, the Seller’s
only liability in connection with this Clause ‎6 (Leakage) and matters which
constitute Leakage shall be a claim under the covenant to pay in Clause ‎6.2 and
(in respect of any payment made under such covenant) under Clause ‎26.2. Nothing
in this Clause ‎6 shall have the effect of limiting, restricting or excluding
any liability arising as a result of any fraud by the Seller.

6.11

The Seller undertakes (in respect of itself and each of its connected persons)
to the Buyer to notify the Buyer in writing as soon as reasonably practicable
(and in any event within 5 Business Days) after becoming actually aware of any
Leakage.

Save for the purpose of determining any Relief under Clause ‎6.2(a)(ii), any Tax
liability constituting Leakage shall be treated for the purposes of Clause ‎6.2
as having been received by the recipient of the Leakage to which such Tax
liability relates.

6.12Save for the purpose of determining any Relief under Clause ‎6.2(a)(ii), any
Tax liability constituting Leakage shall be treated for the purposes of
Clause ‎6.2 as having been received by the recipient of the Leakage to which
such Tax liability relates.

6.13

In the event that the Seller pays an amount to the Buyer pursuant to this
Clause ‎6 (Leakage) in respect of paragraph ‎(g) and/or paragraph ‎(h) of the
definition of Leakage, and a Group Company subsequently actually receives
payment of all or part of such outstanding debt from the entity that owed it to
that Group Company within 6 months of Completion, the Buyer will procure that
the relevant Group Company pays to the Seller the lower of (i) the sum actually
received from the entity that owed it (less all evidenced costs and Tax incurred
or suffered by the Group Company in making such recovery); and (ii) the amount
actually paid by the Seller to the Buyer pursuant to this Clause ‎6 in respect
of that debt.  

7

Pre-Completion

7.1

On the date of this Agreement:

 

(a)

the Seller shall deliver to the Buyer:

 

(i)

the Disclosure Letter duly executed by the Seller; and

Legal.201574077.2/DANB/2042676.00000120

--------------------------------------------------------------------------------

 

 

(ii)

a copy of the resolutions adopted by the board of directors of each Seller Party
approving the execution and delivery of this Agreement and the applicable
Transaction Documents; and

 

(b)

the Buyer shall deliver to the Seller:

 

(i)

the Disclosure Letter duly executed by the Buyer;

 

(ii)

a copy of the resolutions adopted by the board of directors of the Buyer
approving the execution and delivery of this Agreement and the applicable
Transaction Documents;

 

(iii)

the W&I Policy duly executed by all parties thereto;

 

(iv)

the Equity Commitment Letter duly executed by Basalt Infrastructure Partner II A
L.P., Basalt Infrastructure Partner II C L.P., Basalt Infrastructure II D L.P.
and the Buyer; and

 

(v)

to the extent not already provided, the Measures Letter signed by the
Transferee.

7.2

Until Completion the Seller shall procure that the Group Companies and the Crew
Employer shall not do any of the things specified in ‎Schedule 4 (Reserved
Matters) provided always that nothing shall impose any obligation on the Seller
to prevent or restrict the Group Companies and the Crew Employer from doing or
omitting to do anything:

 

(a)

required for the actual performance of any contract entered into prior to the
date of this Agreement;

 

(b)

required in order to comply with any relevant applicable law or regulation or
court order or as actually required by any regulatory authority, classification
or certification body or insurer;

 

(c)

with the consent (not to be unreasonably withheld, conditioned or delayed) or at
the request of the Buyer;

 

(d)

comprising Permitted Leakage (or comprising Permitted Services Expenditure
and/or Permitted Services Income);

 

(e)

reasonably undertaken in connection with an Emergency Situation with the
principal intention of mitigating or minimising any adverse effect of such
situation on the business of the Group; or

 

(f)

in the normal course of business.

7.3

Until Completion, the Vessel Sellers shall not sell, transfer, encumber (save
for maritime liens and/or maritime claims arising by law in the ordinary course
of business) or otherwise dispose of any of the Transferring Vessels and/or such
vessel’s Vessel Ancillary Assets (other than by use or consumption in the
ordinary course of business) or enter into any arrangements or undertake any
transaction which has an equivalent effect save for the transfer of the
Transferring Vessels and the Vessel Ancillary Assets to a Group Company to
satisfy the Vessels Transfer Condition.

7.4

Before Completion the Buyer shall not, without the prior written consent of the
Seller (such consent not to be unreasonably withheld or delayed), contact any

Legal.201574077.2/DANB/2042676.00000121

--------------------------------------------------------------------------------

 

employees of, suppliers to, or customers of any member of the Seller’s Group, a
Group Company or any of their respective Associates in connection with this
Agreement or the Transaction, or to otherwise discuss the business or operations
of any Group Company.

7.5

Between the date of this Agreement and Completion, the Crew Employer shall:

 

(a)

within two Business Days of the date of this Agreement, provide to the TUPE
Employees and their representatives details of the measures (if any) specified
in the Measures Letter; and

 

(b)

as soon as reasonably practicable after the date of this Agreement, provide to
the Buyer’s Group such access as it may reasonably require to the TUPE Employees
and their representatives to enable the Buyer’s Group to communicate with such
persons and take such other steps as are reasonably necessary to enable the
smooth transfer of the TUPE Employees to the Buyer’s Group.

7.6

Not less than three Business Days prior to Completion:

 

(a)

the Buyer shall provide the Seller with a notice setting out such persons as the
Buyer nominates to be appointed new directors or secretaries of the Group
Companies (the “Incoming Officers”) with effect from Completion; and

 

(b)

the Seller shall provide the Buyer with a notice in the form of ‎Schedule
13 (Completion Payments Notice) (the “Completion Payments Notice”).

7.7

The Seller shall provide the Supplementary Disclosure Letter to the Buyer at
Completion.

8

Completion

8.1

Completion shall take place at the offices of the Seller’s Solicitors (or such
other venue as the parties shall agree) on 2 December 2019 (or such other date
as the parties shall agree) (the “Planned Completion Date”) provided the
Conditions have been satisfied or waived by the Buyer pursuant to Clauses ‎4.6,
‎4.6 and ‎4.7.

8.2

Subject to Clause ‎4.9, if any of the Conditions are not satisfied or waived on
or before the Planned Completion Date, the Buyer may elect at its sole
discretion to defer Completion by notice in writing to the Seller to the earlier
of: (i) the fifth Business Day (or such other date as agreed in writing between
the parties) after the outstanding Condition(s) has been satisfied or waived
and, if applicable, the Seller has delivered written notice to the Buyer of such
satisfaction; and (ii) any other Business Day on or before the Longstop Date.

8.3

On Completion, the Seller and the Buyer shall comply with their respective
obligations in ‎Schedule 5 (Completion formalities) (including the Buyer making
or procuring the relevant payments and repayments pursuant to paragraph ‎1(b) of
‎Schedule 5, ‎Part 2 (Buyer’s obligations)).

8.4

If any of the transactions set out in ‎Schedule 5 (Completion formalities) does
not take place as provided in that schedule, the Buyer, in the case of
non-compliance by the Seller, or the Seller, in the case of non-compliance by
the Buyer, may at its election and, in each case, without prejudice to its other
rights and remedies:

Legal.201574077.2/DANB/2042676.00000122

--------------------------------------------------------------------------------

 

 

(a)

defer Completion for up to fifteen Business Days (but not beyond the Longstop
Date); or

 

(b)

proceed to Completion so far as is practicable; or

 

(c)

either immediately or following the deferral (if the transactions have still not
taken place) terminate this Agreement in which case the provisions of
Clause ‎25 (Effect of termination) shall apply.

9

Seller warranties

9.1

The Seller warrants to the Buyer in the terms of the Warranties (other than the
Warranties in paragraphs ‎1(e) and ‎1(f) and ‎1(g) of ‎Schedule 6 (Warranties))
as at the date of this Agreement.

9.2

The Crew Employer warrants to the Buyer in the terms of the Fundamental
Warranties in paragraphs ‎1(h) to ‎1(n) of ‎Schedule 6 (Warranties) and the
Warranties in paragraphs ‎31 and ‎32 of ‎Schedule 6 (Warranties) as at the date
of this Agreement.

9.3

The Vessel Sellers warrant to the Buyer in the terms of the Fundamental
Warranties in paragraphs ‎1(e), ‎1(f) and ‎1(h) to ‎1(n) of ‎Schedule
6 (Warranties) and the Warranties in paragraph ‎23 of ‎Schedule 6 (Warranties)
as at the date of this Agreement.

9.4

The Seller’s Guarantor warrants to the Buyer in the terms of the Fundamental
Warranties in paragraphs ‎1(h) to ‎1(n) of ‎Schedule 6 (Warranties) as at the
date of this Agreement.

9.5

The only Warranties given in relation to the Vessels and the Vessel Ancillary
Assets are set out in paragraphs ‎1(c), ‎1(d), ‎1(e), ‎1(f), ‎1(g) and
paragraph ‎23 (Vessels) of ‎Schedule 6 (Warranties) so that the other Warranties
shall be deemed not to refer to matters in respect of the Vessels and the Vessel
Ancillary Assets. The Vessels and the Vessel Ancillary Assets are, indirectly,
being bought and sold under this Agreement on an “as is, where is” basis, and
accordingly the Buyer agrees that:

 

(a)

the Warranty in paragraphs ‎23(c), ‎23(d), ‎23(e), ‎23(g) and ‎23(k) of
‎Schedule 6 (Warranties) does not comprise or include (and shall not be
construed or alleged as comprising on including) any warranty, representation or
undertaking of any kind as to the actual physical condition (including state of
repair) of any of the Vessels and the Vessel Ancillary Assets, in respect of
which the Buyer shall rely exclusively on its own assessments and inspections of
the Vessels and the Vessel Ancillary Assets;

 

(b)

no Seller Party shall have any liability for a Claim in respect of a breach of
the Warranty in paragraphs ‎23(c), ‎23(d), ‎23(e), ‎23(g) and ‎23(k) of
‎Schedule 6 (Warranties) to the extent such Claim relates to the actual physical
condition (including the state of repair) of any of the Vessels and/or the
Vessel Ancillary Assets,

provided that the foregoing shall not apply so as to exclude liability for any
Claim in respect of a breach of the Warranty in paragraph ‎23(g) in
circumstances where the Seller has failed to Disclose the occurrence of a
relevant “collision or other incident causing damage to the condition of such
Vessel” as referred to in paragraph ‎23(g).

Legal.201574077.2/DANB/2042676.00000123

--------------------------------------------------------------------------------

 

9.6

On Completion:

 

(a)

the Seller shall be deemed to repeat the Warranties given by it under
Clause ‎9.1 and shall warrant to the Buyer in the terms of paragraph ‎1(g) of
‎Schedule 6 (Warranties);

 

(b)

the Crew Employer shall be deemed to repeat the Warranties given by it under
Clause ‎9.2; and

 

(c)

the Seller’s Guarantor shall be deemed to repeat the Warranties given by it
under Clause ‎9.4,

in each case with reference to the facts, matters and circumstances then
existing (and as if any express or implied reference in a Warranty to the date
of this Agreement was replaced by a reference to the date of Completion).

9.7

The Warranties given by the Seller Parties pursuant to Clause ‎9.1 to
Clause ‎9.6 are given by such parties on a several basis and in respect of
themselves only and are given, in the case of:

 

(a)

the Crew Employer, only in respect of itself and the TUPE Employees; and

 

(b)

each Vessel Seller, only in respect of itself and the Transferring Vessel(s)
owned by it as set out in ‎Part 2 of ‎Schedule 2 as at the date of this
Agreement and such Vessels’ Vessel Ancillary Assets.

9.8

The Warranties (other than Warranties at paragraphs ‎1(a), ‎1(b), ‎1(h), ‎1(i),
‎1(j), ‎1(m) and ‎1(n) of ‎Schedule 6 (Warranties)) are qualified by every
matter that is Disclosed.

9.9

Where a Warranty and/or provision of this Agreement refers to the awareness of
the Seller or any other Seller Party (or any similar expression), the awareness
(or the like) of the Seller or other relevant Seller Party shall be deemed to be
the Seller’s or other relevant Seller Party’s actual knowledge having made
reasonable enquiry only of John Gellert, Jesús Llorca, John Anniss and Robert
Catchpole in respect of the relevant Warranty or matter.

9.10

The liability of the Seller Parties in connection with this Agreement is limited
in accordance with the provisions of ‎Schedule 7 (Seller protection provisions).

10

Pensions indemnity

10.1

The Seller (i) shall indemnify the Buyer on demand from and against and shall
pay to the Buyer or, as it directs, to a Group Company an amount equal to all
Losses suffered or incurred by the Buyer; and (ii) covenants to pay on demand to
the Buyer or, as it directs, to a Group Company an amount equal to all Losses
suffered or incurred by any Group Company, in each case as a result of or in
connection with:

 

(a)

any participation by a Group Company prior to Completion as an employer in any
occupational pension scheme providing benefits which are not money purchase
benefits within the meaning of section 181 of the Pension Schemes Act 1993 (“DB
Scheme”); and

 

(b)

the Pensions Regulator exercising its powers under sections 38 to 51 of the
Pensions Act 2004 against any Group Company in relation to the participation as
an employer, before Completion, of any member of the

Legal.201574077.2/DANB/2042676.00000124

--------------------------------------------------------------------------------

 

 

Seller’s Group in the Merchant Navy Ratings Pension Fund or the Merchant Navy
Officers Pension Fund or any other DB Scheme,

provided that the liability of the Seller under this Clause ‎10.1 shall be
reduced or extinguished (as the case may be) to the extent that such Losses are
increased or the Seller’s position is prejudiced or costs increased as a result
of any member of the Buyer’s Group taking any action that is inconsistent with,
or failing to take any action that is consistent with, the Seller having sole
full conduct of any Relevant Action without the prior written consent of the
Seller, including without limitation:

 

(c)

admitting liability in relation to or in connection with any Relevant Action;
and/or

 

(d)

failing to comply with Clause ‎10.2 or Clause ‎10.3.

10.2

The Buyer shall (and shall procure that the Group Companies shall):

 

(a)

provide the Seller with full details and/or copies of all correspondence or
other communications that any member of the Buyer’s Group receives from the
Pensions Regulator or any other person in relation to or in connection with a
Relevant Action promptly after receipt of such correspondence or communication;
and

 

(b)

provide the Seller with such access to the books, records, papers and personnel
of the Buyer’s Group as the Seller may reasonably require in order for the
Seller to exercise its rights under Clause ‎10.3.

10.3

The Seller shall have sole full conduct in relation to any Relevant Action and
the Buyer shall procure that each member of the Buyer’s Group takes such action
as the Seller may reasonably request in writing to dispute, resist, appeal,
compromise, defend, remedy or mitigate any Relevant Action or the liability of
the Seller’s Group in respect thereof (including, without limitation, to deal
with or respond to any correspondence or other communications of the kind
referred to in Clause ‎10.2(a)) save where to do so would result in a breach of
any legally binding obligation of any confidentiality or loss of legal
professional privilege.

10.4

The Seller shall keep the Buyer fully and promptly informed of any conduct in
relation to the Relevant Action, shall promptly consult with the Buyer on any
matter which is or is likely to be material and shall take account of all
reasonable requirements of the Buyer in relation to such Relevant Action.

10.5

The Seller shall not make any settlement or compromise in relation to the
Relevant Action, or agree to any matter in the conduct of such Relevant Action
which may increase the amount of the liability in connection with such Relevant
Action without the prior written approval of the Buyer, such approval not to be
unreasonably withheld or delayed.

10.6

Where the Seller exercises any of its rights pursuant to the provisions of
Clause ‎10.3, the Seller shall indemnify the Buyer in respect of all costs,
charges and expenses properly and reasonably incurred by the Buyer as a
consequence of any actions taken by or at the request of the Seller pursuant to
Clause ‎10.3.  

11

Yangtze Indemnity

11.1

Subject to Clause ‎11.1 and Clause ‎11.3, the Seller (i) shall indemnify the
Buyer on demand from and against and shall pay to the Buyer or, as it directs,
to the Company an amount equal to all Losses suffered or incurred by the Buyer;
and (ii)

Legal.201574077.2/DANB/2042676.00000125

--------------------------------------------------------------------------------

 

covenants to pay on demand to the Buyer or, as it directs, to the Company an
amount equal to all Losses suffered or incurred by the Company, in each case as
a result of or in connection with the classification, certification, flagging,
possession, control, use, navigation, provision of bunkers and lubricating oils,
insurance, maintenance, repair, dry-docking, survey, refurbishment, condition,
loss, damage or redelivery of, in or to the Seacosco Yangtze (IMO number
9659373) under the charterparty between Seacosco Yangtze LLC and the Company
dated 20 July 2018 (“Yangtze Charterparty”) to the extent such Losses in the
period from the Locked Box Date to 28 May 2020 exceed the net revenue actually
received in such period by the Company in respect of the Seacosco Yangzte under
the charterparty between the Company and Perenco UK Limited dated 1 February
2016 (as amended from time to time) (“Perenco Charter”).

11.2

The liability of the Seller under Clause ‎11.1 shall be reduced or extinguished
(as the case may be) to the extent that the relevant event, matter, circumstance
or liability to which the Losses relate would not have arisen but for:

 

(a)

a variation or amendment to the Yangtze Charterparty after Completion; and

 

(b)

any failure by the Company to perform its obligations in respect of the Yangtze
Charterparty after Completion.

11.3

The indemnity under Clause ‎11.1 shall cease to apply on, and shall not apply to
any Losses arising in respect of the period after, 28 May 2020 (including, for
the avoidance of doubt, if the Perenco Charter is extended or otherwise
continues beyond such date).

12

Debt Reorganisation Indemnity

12.1

The Seller:

 

(a)

save to the extent that such Losses are in respect of Tax and result from the
failure of the Buyer to comply with Clause ‎12.2, (i) shall indemnify the Buyer
on demand from and against and shall pay to the Buyer or, as it directs, to the
Company an amount equal to all Losses suffered or incurred by the Buyer; and
(ii) covenants to pay on demand to the Buyer or, as it directs, to the Company
an amount equal to all Losses suffered or incurred by the Company, in each case
as a result of or in connection with the Debt Reorganisation and the Debt
Reorganisation Documents; and

 

(b)

(i) shall indemnify the Buyer on demand from and against and shall pay to the
Buyer or, as it directs, to a Group Company an amount equal to all Losses
suffered or incurred by the Buyer; and (ii) covenants to pay on demand to the
Buyer or, as it directs, to a Group Company an amount equal to all Losses
suffered or incurred by any Group Company, in each case as a result of or in
connection with any liability to Tax of any member of the Group arising as a
result of the waiver of any amounts pursuant to Clause ‎3.5.

Legal.201574077.2/DANB/2042676.00000126

--------------------------------------------------------------------------------

 

12.2

The Buyer shall procure that all UK corporation tax computations and returns for
the accounting period of the Company during which the Debt Reorganisation occurs
shall, insofar as they relate to the Debt Reorganisation and save as otherwise
required by law, be submitted, and all related correspondence with any UK Tax
Authority shall be conducted:

 

(a)

on a basis consistent with Relevant Accounting Standards (as in force at the
time that the accounts of the Company for the accounting period during which the
Debt Reorganisation occurs are prepared and approved); and

 

(b)

on the basis that, in respect of the Debt Reorganisation, any debits or credits
in the Company’s profit and loss account or statement of comprehensive income
and any credit arising to shareholders’ funds are not subject to Tax in
accordance with either s.322 Corporation Tax Act 2009 or s.358 Corporation Tax
Act 2009.

13

W&I Policy

13.1

The Buyer warrants that:

 

(a)

it has taken out the W&I Policy on or before the date of this Agreement and
before the due date for payment under the W&I Policy it will pay to the insurer
all such sums as are required to be paid to ensure that the W&I Policy becomes
binding on the insurer from the date of this Agreement;

 

(b)

the W&I Policy includes terms to the effect that, except in the case of fraud,
the insurer irrevocably waives its rights to bring any claims by way of
subrogation or any other claim for contribution against the Seller in relation
to any matter connected with a Claim or claim under the Tax Deed, and will
ensure that those terms are not varied and the benefit of them is directly
legally enforceable by the Seller; and

 

(c)

it will not amend or vary any provision of the W&I Policy in any way that causes
any liability of any Seller Party to the Buyer to increase.

13.2

The Buyer acknowledges and agrees that:

 

(a)

the Seller shall only be responsible for the Seller’s W&I Payment which shall be
deducted in accordance with paragraph ‎1(b) in ‎Schedule 5, ‎Part 2 (Buyer’s
obligations) from the amount otherwise payable by the Buyer on Completion and
the Buyer shall be responsible for the remainder of the premium, insurance
premium tax, broker fees and any other costs and expenses relating to the W&I
Policy; and

 

(b)

notwithstanding any other provision of a Transaction Document or the W&I Policy,
the provisions of ‎‎Schedule 7 (Seller protection provisions) shall apply for
the benefit of the Seller despite any lack of coverage under, vitiation, expiry
or termination of, default under or failure to take out, the W&I Policy.

14

Buyer warranties

The Buyer warrants to the Seller in the terms of ‎Schedule 8 (Buyer warranties)
in relation to itself and each member of the Buyer’s Group that is a party to a
Transaction Document (and every reference in that schedule to Buyer shall be

Legal.201574077.2/DANB/2042676.00000127

--------------------------------------------------------------------------------

 

deemed to include a reference to each such member of the Buyer’s Group in
relation to the Transaction Document(s) to which it is a party).

15

TUPE Employees

15.1

The parties acknowledge and agree that pursuant to the Employment Regulations
the contracts of employment between the Crew Employer and the TUPE Employees
will have effect after Completion as if originally made between the Transferee
and the TUPE Employees (save to the extent that they relate to rights under
occupational pension schemes excluded by regulation 10 of the Employment
Regulations).

15.2

If the Employment Regulations do not for any reason transfer to the Transferee
the contract of employment of any TUPE Employee, then the Buyer shall procure
that the Transferee will offer to employ any such TUPE Employee on terms no less
favourable than those on which he was employed immediately before
Completion.  Any such offer shall be deemed to have been made on Completion and,
if accepted, the TUPE Employee’s commencement date for the purposes of
continuity of employment shall be deemed to be the date of the commencement of
his or her employment with the Crew Employer.  Whether or not any such offer is
accepted (or made), the Crew Employer shall be entitled to dismiss or procure
the dismissal of any such TUPE Employee with effect from Completion.

15.3

The Buyer shall procure that the Transferee shall bear and discharge all
remuneration, expenses and outgoings in relation to each TUPE Employee
(including, but not limited, to salaries, wages, bonus (even if not due and
payable at that time), National Insurance contributions, pension contributions,
PAYE remittances, holiday pay and payments in respect of any other emoluments)
accruing in the period commencing on the date of Completion.

15.4

The Crew Employer and Seller (i) shall indemnify the Buyer on demand from and
against all Losses suffered or incurred by the Buyer; and (ii) covenant to pay
on demand to the Buyer or, as it directs, to a member of the Buyer’s Group an
amount equal to all Losses suffered or incurred by any member of the Buyer’s
Group, in each case as a result of or in connection with:

 

(a)

the termination of employment of any person (other than a TUPE Employee) who
claims that their employment transfers to the Buyer’s Group by virtue of the
operation of the Employment Regulations to the Transaction provided that such
termination shall be carried out within twenty-eight days of the Buyer becoming
aware that such person has claimed to transfer to the Buyer’s Group and provided
that (i) such termination shall be carried out in accordance with the lawful and
reasonable instructions of the Seller; and (ii) such indemnity shall not include
any liability arising or increasing by reason of any act or omission by the
Buyer which is unlawfully discriminatory;

 

(b)

the transfer to the Buyer’s Group of any liability in connection with the
termination of employment of any person by the Crew Employer before Completion;

 

(c)

any act or omission by the Crew Employer before Completion in respect of any
TUPE Employee or any person who would have constituted a TUPE Employee had they
not resigned, retired or been summarily dismissed by the Crew Employer prior to
Completion (which shall, for the avoidance of doubt, exclude any act or omission
of the Buyer’s Group pursuant to the consultation and transition process
referred to in Clause ‎7.5); and

Legal.201574077.2/DANB/2042676.00000128

--------------------------------------------------------------------------------

 

 

(d)

a failure by the Crew Employer to comply with its obligations under regulations
13 or 14 of the Employment Regulations (except to the extent that claims arise
from a failure by the Buyer and/or the Transferee to comply with its obligations
under regulation 13(4) of the Employment Regulations).

15.5

The Buyer shall (i) indemnify the Seller and the Crew Employer on demand from
and against all Losses suffered or incurred by the Seller and/or the Crew
Employer; and (ii) covenants to pay on demand to the Seller or, as it directs,
to a member of the Seller’s Group an amount equal to all Losses suffered or
incurred by any member of the Seller’s Group, in each case as a result of or in
connection with:

 

(a)

any act or omission by a member of the Buyer’s Group in respect of any TUPE
Employee before Completion during the consultation and transition process
referred to in Clause ‎7.5;

 

(b)

any act or omission by the Buyer and/or the Transferee in respect of any TUPE
Employee at or after Completion;

 

(c)

a failure by the Buyer and/or the Transferee to comply with its obligations
under regulation 13(4) of the Employment Regulations;

 

(d)

a claim by a TUPE Employee who has objected to the transfer under regulation
4(9) of the Regulations because the transfer of employment to the Buyer and/or
the Transferee involves or would involve a substantial change in working
conditions to the material detriment of such TUPE Employee;

 

(e)

any act or omission by the Buyer and/or the Transferee prior to Completion which
amounts to a repudiatory breach of any person’s contract of employment and which
that person accepts as terminating his or her employment, provided that such
person shall either be a TUPE Employee or but for such acceptance would have
been a TUPE Employee;

 

(f)

any breach by the Buyer and/or the Transferee of its obligations under
‎Clause ‎15.2; and

 

(g)

the termination of the contract of employment of any TUPE Employee pursuant to
Clause ‎15.2.

15.6

The liability of the Crew Employer and Seller under Clause ‎15.4 and the Buyer
under Clause ‎15.5 shall be reduced or extinguished (as the case may be) to the
extent that the relevant event, matter, circumstance or liability to which the
Losses relates would not have arisen but for:

 

(a)

in the case of a claim under Clause ‎15.4, a member of the Buyer’s Group
admitting liability in respect thereof without the prior written consent of the
Seller or the Crew Employer; or

 

(b)

in the case of a claim under Clause ‎15.5, a member of the Seller’s Group
admitting liability in respect thereof without the prior written consent of the
Buyer.

16

Restrictive covenants

16.1

Subject to the following provisions of this Clause ‎16 (Restrictive covenants),
each Seller Party undertakes to the Buyer that it shall not, and shall procure
that each

Legal.201574077.2/DANB/2042676.00000129

--------------------------------------------------------------------------------

 

member of the Seller Group does not, until 6 months after the end of the Earn
Out Period (as defined in ‎Schedule 9 (Earn Out Consideration)) (without the
Buyer’s prior written consent):

 

(a)

in relation to a business which is in competition with the Restrained Business,
canvass, solicit or otherwise seek the custom of any person who has during the
period of one year before Completion been a customer or prospective customer of
the Group;

 

(b)

canvass, solicit, endeavour to entice away or offer employment to or employ or
offer or conclude any contract for services with any shore-based Employee; or

 

(c)

procure the making of any such offer or attempt as referred to in Clause ‎16‎(b)
by any other person; or

 

(d)

in any capacity whatsoever carry on or be interested in another business which
is the same as and/or competes directly or indirectly with the Restrained
Business, save that a member of the Seller’s Group shall not be precluded from
acquiring a business or other undertaking whose primary business is not in
competition with the Restrained Business but has within such business an
incidental business that does compete with the Restrained Business provided such
incidental business contributes less than 5% of the annual turnover of such
company or undertaking to be acquired.

16.2

Nothing in this Clause ‎16 (Restrictive covenants) shall prevent a Seller Party
from:

 

(a)

carrying on the business known as “Windcat Workboats” as it is carried on at
Completion and any extension of such business, provided such extension does not
compete with the Restrained Business;

 

(b)

complying with an obligation existing at Completion or doing anything required
by law or the rules of any securities exchange or of a regulatory authority;

 

(c)

placing a general advertisement for the recruitment of personnel or the
engagement of any consultant and engaging any person as an employee or
consultant who responds to it provided such advertisement is not specifically
directed at employees of any Group Company (which shall include the TUPE
Employees from Completion to the extent they are shore‑based); or

 

(d)

being interested in any securities of a company which are listed or traded on a
generally recognised market, provided that such interest does not constitute
more than 5% of the ordinary voting capital of that company; or

 

(e)

marketing, advertising, or otherwise engaging in communications of a general
nature which are not specifically targeted towards any customer and/or
accepting, responding to, or entering into any contract or arrangement in
consequence of, any unsolicited approach made by any customer.

16.3

The provisions of Clause ‎16.1 shall lapse and cease to apply to persons whose
employment with the Company or any Group Company or any other member of the
Buyer’s Group is terminated by the employer either in breach of contract
(including constructive dismissal) or by way of redundancy, in each case, after
Completion.

Legal.201574077.2/DANB/2042676.00000130

--------------------------------------------------------------------------------

 

16.4

The Seller acknowledges that it considers the undertakings contained in
Clause ‎16.1 reasonable and necessary for the proper protection of the business
of the Group and the legitimate interests of the Buyer and further acknowledges
that damages may not be an adequate remedy for breach of such undertakings.

16.5

Each of the undertakings contained in Clause ‎16.1 is separate and severable and
shall be construed on that basis. In the event that any of such undertakings is
found to be void but would be valid if some part of it were deleted or if the
period or extent of it were reduced such undertaking shall apply with such
modification as may be necessary to make it valid and effective.

17

Post-completion matters

17.1

Use of name and marks

 

(a)

The Buyer and its Associates (including each Group Company) shall cease to use
or display in any manner whatsoever the name “SEACOR” and any related names or
mark, sign or logo used by the Seller (or any confusingly similar name, mark,
sign or logo) as soon as practicable after Completion and in any event within:

 

(i)

in respect of any communications by or on behalf of the Group (including using
letterhead or email), 10 Business Days of Completion; and

 

(ii)

otherwise, 3 months of Completion.

 

(b)

The Buyer shall procure that none of the Buyer and its Associates (including
each Group Company) are held out as being associated with the Seller’s Group in
respect of any permitted use of the name “SEACOR” and any related names or mark,
sign or logo used by the Seller (or any confusingly similar name, mark, sign or
logo) under Clause ‎17.1(a) or otherwise.

 

(c)

The Seller and its Associates shall cease to use or display in any manner
whatsoever the name “Boston Putford” and any related names or mark, sign or logo
used by any Group Company (or any confusingly similar name, mark, sign or logo)
as soon as practicable after Completion and in any event within:

 

(i)

in respect of any communications by or on behalf of the Seller or its Associates
(including using letterhead or email), 10 Business Days of Completion; and

 

(ii)

otherwise, 3 months of Completion.

 

(d)

The Buyer shall procure that none of the Seller and its Associates are held out
as being associated with the Buyer’s Group in respect of any permitted use of
the name “Boston Putford” and any related names or mark, sign or logo used by
the Seller (or any confusingly similar name, mark, sign or logo) under
Clause ‎17.1(c) or otherwise.

17.2

Insurances

The Buyer acknowledges and agrees that, with effect from Completion it shall be
the sole responsibility of the Buyer to ensure that adequate insurances are in
place

Legal.201574077.2/DANB/2042676.00000131

--------------------------------------------------------------------------------

 

for the Group Companies, the Vessels and the Vessel Ancillary Assets in respect
of events occurring after Completion.

17.3

Access to records

 

(a)

The Buyer shall procure that all records relating to a Group Company and their
respective businesses that are in the possession or control of a Group Company
at Completion are kept in the possession or control of the Buyer for six years
from Completion (or, if longer, any applicable statute of limitations period).

 

(b)

After Completion the Buyer shall (and shall procure that each other member of
the Buyer’s Group and their respective agents and advisers shall) provide the
Seller with such information and with such access, at the Seller’s cost
(excluding in respect of management time) at reasonable times and on reasonable
written notice to the Buyer, to the books, records, papers and personnel of any
Group Company as the Seller may reasonably require (including in order to
prepare any tax return, financial statement, bank or regulatory reporting
obligations, deal with insurance affairs or any litigation or investigation, or
in order to comply with, or determine its rights or obligations under, any
Transaction Document) provided always that the Buyer shall not be obliged to
provide the Seller with, or allow access to:

 

(i)

information in violation of any applicable law or regulation;

 

(ii)

information the disclosure of which would jeopardise any legal privilege
available to the Buyer, a Group Company or any of their respective Associates
relating to such information;

 

(iii)

information the disclosure of which would cause the Buyer or a Group Company or
any of their respective Associates to breach a confidentiality obligation;

 

(iv)

any auditors’ and accountants’ work papers except in accordance with their
normal disclosure procedures and then only after entering into their customary
agreement relating to access; and

 

(v)

information if the Buyer reasonably considers that the provision of such access
or information would unreasonably interfere with any of the businesses,
personnel or operations of the Buyer or any of its Associates,

and the Seller shall keep any information that is provided confidential and,
except as required by law or a regulatory authority, only use it for the purpose
or purposes for which it was requested.

17.4

Seller Transition Services

 

(a)

Subject always to Clause ‎17.4(e), following Completion the Seller shall provide
or cause to be provided to the Group Companies or Buyer those transition
services that are described in ‎Schedule 12, ‎Part 1 (Seller Transition
Services) (the “Seller Transition Services”) for the period described in
‎Schedule 12, ‎Part 1 (Seller Transition Services) in relation to the relevant
Seller Transition Service.  

 

(b)

Subject always to Clause ‎17.4(e), the Seller shall, and shall cause its
Associates to, perform any Seller Transition Services in substantially the

Legal.201574077.2/DANB/2042676.00000132

--------------------------------------------------------------------------------

 

 

same quality and manner as the same or comparable services were provided by
Seller’s Group (other than the Group Companies) to the Group Companies during
the 6 month period prior to Completion or, if no such services were provided
during such period, on reasonably standard market terms.

 

(c)

The Buyer may, upon not less than ten (10) days written notice to the Seller, at
any time and from time to time, reduce or terminate its right to receive (and
the Seller’s associated obligations to provide or cause the provision of) any or
all of the applicable Seller Transition Services.  

 

(d)

The Buyer shall reimburse the Seller for the reasonable hourly salary and
benefit costs and reasonable out-of-pocket expenses (including (i) a fair
allocation (in line with past practice) of any costs related to any software
applications forming part of, or otherwise required for the provision of, the
Seller Transition Services; and (ii) any irrecoverable VAT) if any actually
incurred by or on behalf of the Seller or its Associates attributable to the
provision of the Seller Transition Services (the “Seller Direct Costs”).  No
later than the twentieth (20th) Business Day after the end of each calendar
month during which the Seller or its Associates provided Seller Transition
Services, beginning with the calendar month immediately following Completion,
the Seller shall provide an invoice to the Buyer for the Seller Direct Costs
incurred during such calendar month. The Buyer shall pay or cause to be paid
each such invoice it receives within fifteen (15) days after its receipt.  The
parties will cooperate to set off against any such invoice any outstanding
invoiced amounts payable by the Seller in respect of the Buyer Transition
Services under Clause ‎17.5(d).

 

(e)

The Seller (and its Associates) shall have no liability to the Buyer or any
member of the Buyer’s Group for any failure to comply in whole or part with
Clause ‎17.4(a) and/or Clause ‎17.4(b) where the circumstances giving rise to
such failure arise in whole or substantial part from the default or failure to
perform of a third party, any unavailability to the Seller or any of its
Associates of any software or are otherwise beyond the Seller’s reasonable
control. The aggregate liability of the Seller (and its Associates) in
connection with the provision of, or failure to provide, the Seller Transition
Services shall in no circumstances exceed the amount actually paid by the Buyer
for the Seller Transition Services under Clause ‎17.4(d).

17.5

Buyer Transition Services

 

(a)

Subject always to Clause ‎17.5(e), following Completion the Buyer shall provide
or cause to be provided to the Seller’s Group the transition services that are
described in ‎Schedule 12, ‎Part 2 (Buyer Transition Services) (the “Buyer
Transition Services”) for the period described in ‎Schedule 12, ‎Part 2 (Buyer
Transition Services) in relation to the relevant Buyer Transition Service.  

 

(b)

Subject always to Clause ‎17.5(e), the Buyer shall, and shall cause its
Associates (including the Group Companies) to, perform any Buyer Transition
Services in substantially the same quality and manner as the same or comparable
services were provided by the Group Companies to the Seller’s Group (other than
the Group Companies) during the 6 month period prior to Completion or, if no
such services were provided during such period, on reasonably standard market
terms.

Legal.201574077.2/DANB/2042676.00000133

--------------------------------------------------------------------------------

 

 

(c)

The Seller may, upon not less than ten (10) days written notice to the Buyer, at
any time and from time to time, reduce or terminate its right to receive (and
the Buyer’s associated obligations to provide or cause the provision of) any or
all of the applicable Buyer Transition Services.  

 

(d)

The Seller shall reimburse the Buyer for the reasonable hourly salary and
benefit costs and reasonable out-of-pocket expenses (including (i) a fair
allocation (in line with past practice) of any costs related to any software
applications forming part of, or otherwise required for the provision of, the
Buyer Transition Services; and (ii) any irrecoverable VAT) if any actually
incurred by or on behalf of the Buyer or its Associates attributable to the
provision of the Buyer Transition Services (the “Buyer Direct Costs”).  No later
than the twentieth (20th) Business Day after the end of each calendar month
during which the Buyer or its Associates provided Buyer Transition Services,
beginning with the calendar month immediately following Completion, the Buyer
shall provide an invoice to the Seller for the Buyer Direct Costs incurred
during such calendar month. The Seller shall pay or cause to be paid each such
invoice it receives within fifteen (15) days after its receipt.  The parties
will cooperate to set off against any such invoice any outstanding invoiced
amounts payable by the Buyer in respect of the Seller Transition Services under
Clause ‎17.4(d).

 

(e)

The Buyer (and its Associates) shall have no liability to the Seller or any
member of the Seller’s Group for any failure to comply in whole or part with
Clause ‎17.5(a) and/or Clause ‎17.5(b) where the circumstances giving rise to
such failure arise in whole or substantial part from the default or failure to
perform of a third party, any unavailability to the Buyer or any of its
Associates of any software or are otherwise beyond the Buyer’s reasonable
control. The aggregate liability of the Buyer (and its Associates) in connection
with the provision of, or failure to provide, the Buyer Transition Services
shall in no circumstances exceed the amount actually paid by the Seller for the
Buyer Transition Services under Clause ‎17.5(d).

17.6

Permitted Services Accounts

 

(a)

Following Completion, the Seller shall prepare draft Permitted Services
Accounts.  The Buyer shall procure that the Buyer’s Group gives the Seller
access, subject to any conditions the Buyer reasonably considers necessary,
through its employees, agents and advisers, to all relevant files and working
papers (with the right to take copies at the Seller’s expense) in the possession
or control of the Buyer’s Group to the extent that they are reasonably required
in connection with the preparation of the Permitted Services Accounts.

 

(b)

The draft Permitted Services Accounts shall be prepared in the form shown in
‎Schedule 14 (Form of Permitted Services Accounts) and shall detail the Seller’s
calculation of the Permitted Services Amount.

 

(c)

The Seller shall submit the draft Permitted Services Accounts to the Buyer for
review by the Buyer no later than 6 weeks after Completion. The Seller shall
procure that, subject to any conditions the Seller reasonably considers
necessary, the Buyer (and its agents and advisers) have access, to all relevant
files and working papers (with the right to take copies at the Buyer’s expense)
in the possession or control of the Seller to the extent they are reasonably
required for the purposes of the Buyer’s review of the draft Permitted Services
Accounts.

Legal.201574077.2/DANB/2042676.00000134

--------------------------------------------------------------------------------

 

 

(d)

The draft Permitted Services Accounts shall be deemed to have been accepted as
the Permitted Services Accounts (if not so accepted earlier) unless, no later
than 15 Business Days after the draft Permitted Services Accounts are received
by the Buyer, the Buyer delivers to the Seller written notice (a “Dispute
Notice”) to the contrary specifying (i) the item or items disputed; (ii) the
Buyer’s reasons and an explanation of the matters in dispute; and (iii) how it
considers the draft Permitted Services Accounts should be adjusted. If the
Seller and the Buyer resolve the matters raised in the Dispute Notice no later
than 5 Business Days after receipt of the notice (the “Dispute Notice Long Stop
Date”), the draft Permitted Services Accounts (adjusted, if necessary, as agreed
by the Buyer and the Seller) will be deemed to have been accepted by the Seller
and the Buyer as the Permitted Services Accounts.

 

(e)

If the draft Permitted Services Accounts are not accepted or deemed to have been
accepted as provided in Clause ‎17.6(d), the matter(s) raised in the Dispute
Notice shall be referred to an independent chartered accountant (the “PSA
Independent Accountant”) nominated jointly by the Seller and the Buyer, or
failing such nomination within 5 Business Days following the Dispute Notice Long
Stop Date, nominated at the written request of either of them by the President
from time to time of the Institute of Chartered Accountants in England and Wales
or any successor institute. The PSA Independent Accountant shall be instructed
to determine the matters raised in the Dispute Notice and determine any
appropriate adjustment to the draft Permitted Services Accounts having regard to
the provisions of this Agreement and to report within 10 Business Days (or such
longer period as the PSA Independent Accountant shall require) of his
appointment and shall act as an expert and not as an arbitrator. Following such
determination, the draft Permitted Services Accounts (adjusted as necessary as
determined by the PSA Independent Accountant) will be deemed to be the Permitted
Services Accounts.

 

(f)

The Buyer and the Seller shall co-operate in good faith to do everything
reasonably necessary to procure the appointment of the PSA Independent
Accountant and shall not unreasonably refuse to agree the PSA Independent
Accountant’s terms of engagement. The decision of the PSA Independent Accountant
in relation to the matters raised in the Dispute Notice shall (in the absence of
fraud or manifest error) be final and binding on the parties.

 

(g)

The parties shall bear the costs of the PSA Independent Accountant in such
proportions as he determines and otherwise equally.

 

(h)

The Buyer and the Seller shall promptly give to the PSA Independent Accountant:

 

(i)

the relevant provisions of this Agreement and all other relevant facts and
information requested by the PSA Independent Accountant necessary for the proper
determination of the matters raised in the Dispute Notice; and

 

(ii)

all information, assistance and access to books of account, documents, files and
papers which the PSA Independent Accountant may reasonably require.

 

(i)

Following agreement or determination of the Permitted Services Accounts:

Legal.201574077.2/DANB/2042676.00000135

--------------------------------------------------------------------------------

 

 

(i)

if the Permitted Services Amount exceeds the Estimated Permitted Services Amount
(the amount by which the Permitted Services Amount exceeds the Estimated
Permitted Services Amount being the “Excess”) then the Buyer shall pay the
Seller the amount of the Excess in accordance with Clause ‎17.6(j);

 

(ii)

if the Permitted Services Amount is less than the Estimated Permitted Services
Amount (the amount by which the Permitted Services Amount is less than the
Estimated Permitted Services Amount being the “Shortfall”) then the Seller shall
pay the Buyer the amount of the Shortfall in accordance with Clause ‎17.6(j);
and

 

(iii)

the Seller and the Buyer shall procure that, no later than 5 Business Days after
the date on which the Permitted Services Accounts have been agreed or determined
in accordance with this Clause ‎17.6, any amount owed under this clause shall be
paid in accordance with Clause ‎26.

 

(j)

Payment of the Estimated Permitted Services Amount, the Shortfall and the Excess
(the “Permitted Services Payments”) shall be treated as:

 

(i)

the Buyer (or Group Company paying or receiving such amount):

 

(A)

paying (as agent for and on behalf of the relevant Group Company) any Permitted
Services Expenditure incurred by another Group Company and taken into account in
that Permitted Services Payment; and

 

(B)

receiving (as agent for and on behalf of the relevant Group Company) any
Permitted Services Income owed to another Group Company and taken into account
in that Permitted Services Payment; and

 

(ii)

the Seller (or other member of the Seller’s Group paying or receiving such
amount):

 

(A)

receiving (as agent for and on behalf of the relevant member of the Seller’s
Group) any Permitted Services Expenditure owed to another member of the Seller’s
Group and taken into account in that Permitted Services Payment; and

 

(B)

paying (as agent for and on behalf of the relevant member of the Seller’s Group)
any Permitted Services Income owed by another member of the Seller’s Group and
taken into account in that Permitted Services Payment.

 

(k)

Any VAT invoices required to be issued in respect of Permitted Services
Expenditure or Permitted Services Income shall be issued to the recipient for
VAT purposes of the supply to which such Permitted Services Expenditure or
Permitted Services Income relates.

18

Seller guarantee

18.1

In consideration of the entry of the Buyer into this Agreement, the Seller’s
Guarantor irrevocably and unconditionally as primary obligor:

Legal.201574077.2/DANB/2042676.00000136

--------------------------------------------------------------------------------

 

 

(a)

undertakes and guarantees to the Buyer on demand the full and punctual
performance by the Seller Parties (or their assignees in accordance with
Clause ‎20) of all their obligations under the Transaction Documents including
the due and punctual payment of all sums now or subsequently payable by the
Seller Parties (or their assignees in accordance with Clause ‎20) to the Buyer
under this Agreement; and

 

(b)

undertakes with the Buyer that if, and each time that, the Seller (or its
assignees in accordance with Clause ‎20) fails to make any payment to the Buyer
either when it is due under this Agreement, or in connection with any breach of
this Agreement in respect of which both liability and quantum is agreed in
writing between the Buyer and the Seller or has been finally determined by a
court of competent jurisdiction, the Seller’s Guarantor shall (without requiring
the Buyer first to take steps against the Seller or any other person) pay that
amount to the Buyer on demand, together with interest at the interest rate
specified in Clause ‎26.

18.2

If a Seller Party (or its assignees in accordance with Clause ‎20) defaults in
the performance of any obligations under any of the Transaction Documents, the
Seller’s Guarantor shall on demand perform (or procure the performance of) that
obligation, so that the same benefits shall be conferred on the Buyer as it
would have received if the relevant Seller Party (or its assignees in accordance
with Clause ‎20) had duly performed that obligation and shall indemnify the
Buyer on demand from and against all Losses suffered or incurred directly or
indirectly by the Buyer as a result or in connection with any default by the
relevant Seller Party (or its assignees in accordance with Clause ‎20) in the
performance of its obligations under the Transaction Documents.

18.3

The obligations of the Seller’s Guarantor under this Clause ‎18 shall not be
affected (save to the extent that the obligations of the Seller Parties are
thereby affected) in whole or in part by any act, omission, matter or thing
(whether or not known to the Seller’s Guarantor, the Seller or the Buyer) which,
but for this Clause ‎18.3, might operate to reduce, release or prejudice the
Seller’s Guarantor’s obligations, including:

 

(a)

any variation of this Agreement;

 

(b)

any neglect or delay in seeking the performance of any obligations under this
Agreement;

 

(c)

any time, waiver, forbearance or consent granted to, or composition or
arrangement with, the Seller (or its assignees in accordance with Clause ‎20) or
other person;

 

(d)

the release of the Seller (or its assignees in accordance with Clause ‎20) or
any other person under the terms of any composition or arrangement with any
creditor of the Seller (or its assignees in accordance with Clause ‎20);

 

(e)

any incapacity or lack of power, authority or legal personality of, or
dissolution or change in the members or status of, the Seller (or its assignees
in accordance with Clause ‎20) or any other person;

 

(f)

any unenforceability, invalidity or illegality of any obligation of the Seller
(or its assignees in accordance with Clause ‎20); or

 

(g)

any insolvency or similar proceedings.

Legal.201574077.2/DANB/2042676.00000137

--------------------------------------------------------------------------------

 

18.4

The obligations and liabilities of the Seller’s Guarantor pursuant to this
Clause ‎18 are continuing obligations and liabilities which shall remain in
force until all the obligations of the Seller Party (or its assignees in
accordance with Clause 18) under the Transaction Documents have been performed
or fully satisfied regardless of any intermediate performance or discharge in
whole or in part.

18.5

The obligations and liabilities of the Seller’s Guarantor pursuant to this
Clause ‎18 may be enforced without the Buyer first taking any action against a
Seller Party (or its assignees in accordance with Clause ‎20).

18.6

The Buyer may make one or more demands under this Clause ‎18.

18.7

Each payment to be made by the Seller’s Guarantor pursuant to this Clause ‎18
shall be made in the currency in which the relevant amount is payable by the
Seller (or its assignees in accordance with Clause ‎20).

19

Announcements and confidentiality

19.1

Subject to the following provisions of this Clause ‎19 (Announcements and
confidentiality), no announcement shall be made in relation to this Agreement
unless:

 

(a)

it is in the agreed form; or

 

(b)

it is required to be made by law or by any securities exchange or regulatory or
governmental body to which a party or its Associates is subject, in which case
that party shall to the extent reasonably practicable consult with the other
parties as to the form, content and timing of the announcement.

19.2

Nothing in this Agreement shall restrict the Buyer after Completion from
communicating with the employees of any Group Company, any parties to any
contract made with any Group Company and with any current or prospective
customer of or supplier to any Group Company in relation to the fact of the
acquisition of any Group Company or matters incidental to the future operations
of any business of any Group Company.

19.3

Nothing in this Agreement shall restrict the Seller after Completion from
communicating with the employees of any member of the Seller’s Group, any
parties to any contract made with any member of the Seller’s Group or with any
current or prospective customer or supplier to any member of the Seller’s Group
in relation to the fact of the disposal of any Group Company, or from
communications consistent with the Seller exercising its rights under
Clause ‎10 (Pensions indemnity).

19.4

The parties shall not, and shall procure that none of their respective
Associates shall, disclose or otherwise make use of (and shall use all
reasonable endeavours to prevent the publication or disclosure of) the contents
or terms of any of the Transaction Documents, unless and then only to the extent
that disclosure is:

 

(a)

made by a party on a confidential basis to its professional advisers in
connection with their provision of professional services; or

 

(b)

made by a party on a confidential basis to its investors, financiers or
potential investors or financiers in connection with its usual reporting,
financing or refinancing arrangements; or

Legal.201574077.2/DANB/2042676.00000138

--------------------------------------------------------------------------------

 

 

(c)

required by a party in connection with an application for a tax clearance, grant
or other concession; or

 

(d)

made under the terms of an announcement permitted by this Agreement; or

 

(e)

required to be made by law or by any securities exchange or regulatory or
governmental body to which the disclosing party is subject provided that it
shall (to the extent permitted) immediately notify the other parties of this
fact and take into account their reasonable requirements as to the timing,
content and manner of making such disclosure; or

 

(f)

restricted to information which at the time of disclosure is in the public
domain (other than as a result of a breach by the disclosing party or any member
of its Group of any of the Transaction Documents).

20

Assignment

20.1

Subject to Clause ‎20.2 and Clause ‎20.3, no party may without the written
consent of the others assign, transfer, grant any security interest over or hold
on trust any of its rights or obligations under this Agreement or any interest
in them.

20.2

The Buyer may without the consent of the Seller:

 

(a)

assign all of its rights under this Agreement to any member of the Buyer’s Group
provided that before ceasing to be a member of the Buyer’s Group any assignee
shall assign all assigned rights back to the Buyer or another member of the
Buyer’s Group; and

 

(b)

charge and/or assign all or any of its rights under this Agreement to any person
by way of security for borrowings.

20.3

The Seller may without the consent of the Buyer assign all or any of its rights
under this Agreement to any member of the Seller’s Group provided that:

 

(a)

before ceasing to be a member of the Seller’s Group any assignee shall assign
all assigned rights back to that Seller or another member of the Seller’s Group;
and

 

(b)

the obligations of the Seller’s Guarantor shall be to act as guarantor of such
assignee and the provisions of Clause ‎18 shall apply mutatis mutandis in
respect of the relevant assignee and its obligations to be guaranteed.

20.4

In relation to any assignment under Clause ‎20.2 and Clause ‎20.3(a):

 

(a)

the assignor shall notify the other parties as soon as reasonably practicable
(and in any event within five Business Days) of the assignment;

 

(b)

any assignee shall not be entitled to receive under this Agreement any greater
benefit than the assignor would have been entitled to under this Agreement, and
no party shall incur any increase in liability under this Agreement which would
not have occurred but for the assignment; and

 

(c)

if an obligation to assign back rights has arisen, no person shall be entitled
to exercise the rights in question until such assignment has been completed as
required.

Legal.201574077.2/DANB/2042676.00000139

--------------------------------------------------------------------------------

 

21

Entire agreement

21.1

The Transaction Documents contain the entire agreement between the parties, and
replace all previous agreements and understandings between them, relating to
their subject matter.

21.2

The parties agree that no representations, warranties, undertakings or promises
have been expressly or impliedly given in respect of the subject matter of the
Transaction Documents, and they are not relying on any representation, warranty,
undertaking or promise, other than those which are expressly stated in a
Transaction Documents.

21.3

Other than in relation to a statement made fraudulently:

 

(a)

none of the parties shall have any right or remedy in respect of any statement
(whether negligent or innocent) not set out in the Transaction Documents upon
which it relied in entering into the Transaction Documents; and

 

(b)

the only right or remedy that a party shall have in connection with the
Transaction Documents (including for any statement repeated or deemed made in
it, whether negligent or innocent) shall be for breach of contract and none of
the parties shall be entitled to rescind or (except as otherwise expressly
provided in this Agreement) terminate this Agreement nor shall they have the
right to bring a claim in tort or under the Misrepresentation Act 1967 in
connection with the Transaction Documents.

21.4

Any terms or conditions which may be implied by law in relation to the
Transaction are excluded to the fullest extent permitted by law or, if and to
the extent incapable of exclusion, any right or remedy in relation to them is
irrevocably waived.

21.5

The Buyer and the Seller acknowledge and agree that neither such party (or any
of their respective Associates) has any liability or further obligation under
Clause 3 of the exclusivity agreement between the Buyer and the Seller dated 13
September 2019 and no such liability or obligation can arise after the entering
into by them of this Agreement.

22

Non-recourse

22.1

Any claim under or in connection with a Transaction Document (including its
negotiation or performance) may be made only against the persons expressly
identified as parties in the preamble to that Transaction Document (each such
person being, in relation to the relevant document, a “Transaction Party”), save
in the case of (i) fraud relevant to the claim on the part of any person who is
not a Transaction Party in relation to a Transaction Document (including any
shareholder, director, officer, employee, agent or adviser to any Transaction
Party) (each a “Non-Party”); or (ii) an offence which is relevant to such claim
having been committed under the Anti-Corruption Laws by any Non-Party; or (iii)
any fees, costs and expenses to which the Group or any member of the Seller’s
Group is entitled in accordance with agreements existing at the date of this
Agreement or at the date of Completion.

22.2

Save in the case of (i) fraud of the type referred to in Clause ‎22.1 on the
part of any Non-Party; or (ii) an offence having been committed under the
Anti-Corruption Laws by any Non-Party, to the maximum extent permitted by
applicable law, any Non-Party shall not have any liability under or in
connection with that document

Legal.201574077.2/DANB/2042676.00000140

--------------------------------------------------------------------------------

 

(including its negotiation or performance, or in connection with the Warranties,
any indemnity, or any facts, matters or circumstances which may or might have
been Disclosed) and the parties hereby waive and release, and undertake to
procure the release and waiver by any Associate of it (including in the case of
the Buyer, each member of the Group) of, all claims against and liabilities of
any Non-Party arising by reference to any event occurring on or before
Completion in relation to the transactions contemplated by the Transaction
Documents but not any other claims or liabilities.

22.3

None of the information supplied or statements made by a Group Company, or its
officers, employees, agents or professional advisers to the Seller, or their
representatives or advisers or the TUPE Employees, in connection with the
Transaction Documents shall be deemed to include a representation to the Seller
as to its accuracy. The Seller waives any right or claim it may have against any
Group Company, or its officers, employees (including the TUPE Employees), agents
or professional advisers in respect of any error or omission in connection with
any information supplied or statement made by them (and acknowledges and agrees
that any such right or claim shall not constitute a defence to any claim by the
Buyer) save in the event of fraud relevant to the claim by such officer,
employee, agent or professional adviser or TUPE Employee in which event the
Seller shall be entitled to pursue a claim against such person (but shall in no
event not be entitled to pursue any claim against any Group Company in relation
to vicarious liability or otherwise in connection with such fraud).

23

Further assurance

23.1

After Completion, each party shall at its own cost and expense for a period of
24 months after Completion execute or procure the execution of any document and
do anything else reasonably required by law or another party to give effect to
the transfer of the Shares to the Buyer in accordance with this Agreement.

23.2

The Seller shall provide as soon as reasonably practicable (consistent with
there being no material disruption to the business of any member of the Seller’s
Group) after a relevant request (and, provided the timing of the requests makes
it reasonable practicable, the Seller will use reasonable endeavours to do so
with sufficient time before any applicable deadline or due date) (i) all
information and documents within its possession as may from time to time be
reasonably requested by the Buyer or its advisers solely for the purpose of
preparing any filing, notification or submission required to be made within 18
months of Completion to the CMA in relation to the Transaction or for inclusion
in any responses to any requests for further information consequent upon such
filings, notifications or submissions; and (ii) all such other cooperation or
assistance as may reasonably be required including reasonable access to
personnel, save that business secrets and other commercially and/or
competitively sensitive information (“Sensitive Information”) shall only be
provided to the Buyer’s Solicitors and following the receipt by the Seller of a
solicitors’ undertaking from the Buyer’s Solicitors (in a form acceptable to the
Seller, acting reasonably) that the Sensitive Information will not be disclosed,
directly or indirectly, to the Buyer or any party other than the CMA.

24

Costs

24.1

Each party shall pay the costs and expenses incurred by it in connection with
the Transaction Documents.

24.2

No Group Company will bear or agree to bear any part of such costs and expenses.

Legal.201574077.2/DANB/2042676.00000141

--------------------------------------------------------------------------------

 

25

Effect of termination

25.1

If Completion does not take place, the Buyer shall at the written request of the
Seller return to the Seller as soon as reasonably practicable (and in any even
within 10 Business Days of such request) all documents (and delete information
in electronic form to the extent technically practicable save for information
which is (i) stored electronically in automatic archiving or back-up systems or
(ii) required to be retained for the purposes of satisfying professional duties
and obligations) concerning any Group Company, the Vessels or the Seller which
have been provided to it in connection with this Agreement and will not use or
make available to another person information which it or its advisers have been
given in respect of any Group Company, the Vessels or the Seller and which is
not in the public domain otherwise than through a breach of any obligation of a
party, provided that all such information retained shall be kept strictly
confidential.

25.2

The Surviving Provisions and any other provisions which expressly or by
implication are necessary for the enforcement or interpretation of this
Agreement shall survive termination.

26

Payments

26.1

Subject to paragraph ‎2(d) of ‎Part 1 of ‎Schedule 9 (Earn Out Consideration),
all sums payable under or pursuant to this Agreement shall be paid free of:

 

(a)

any counterclaim or set-off of any kind;

 

(b)

any other deduction or withholding, except those required by law.

26.2

Subject to Clause ‎26.3, if any deduction or withholding is required by law, or
any amount paid under this Agreement (other than the Consideration, the Locked
Box Shareholder Debt Payment, the Permitted Services Expenditure, the Permitted
Services Income and any amounts paid pursuant to Clause ‎17.6) is subject to Tax
(or would have been but for the use of any Relief), the payer shall also pay to
the recipient such amount as will ensure that the net receipt, after Tax, is the
same as it would have been had there been no Tax, deduction or withholding.

26.3

Clause ‎26.2 will not apply: (i) to the extent that the deduction, withholding
or Tax would not have arisen but for the payee not being tax resident in the
United Kingdom; or (ii) so as to increase any liability in a manner inconsistent
with Clause ‎20.4.

26.4

Any payment required to be made pursuant to this Agreement shall be effected by
crediting for same day value the account specified in this Agreement (which, in
the case of any payment to a Seller Party, will be the Seller’s Solicitor’s
Account) (or such other account in the United Kingdom as the party may notify to
the other on no less than two Business Days’ notice) by way of electronic
transfer on or before the due day for payment. If a party defaults in making
payment when due of any sum payable under this Agreement, its liability shall be
increased to include interest on that sum from the date when payment was due
until the date of actual payment (after as well as before judgment) at 5% per
annum. The interest payable shall accrue from day to day.

26.5

Any payment by the Seller in respect of a claim under the Warranties, in
relation to Leakage or under an indemnity under this Agreement shall, to the
extent possible, be treated as a reduction in:

Legal.201574077.2/DANB/2042676.00000142

--------------------------------------------------------------------------------

 

 

(a)

first, the Equity Consideration paid by the Buyer to the Seller under this
Agreement until such consideration is reduced to £1; then

 

(b)

second, the Earn Out Consideration paid by the Buyer to the Seller under this
Agreement until such consideration is reduced to £1; then

 

(c)

third, the Locked Box Shareholder Debt Payment and the Permitted Services Amount
paid by the Buyer to the Seller under this Agreement.

27

Effect of completion

Obligations under this Agreement which have not been fully performed by or on
Completion and the rights and remedies available under it shall remain in full
force and effect despite Completion.

28

Third party rights

28.1

The parties do not intend any third party to have the right to enforce any
provision of this Agreement under the Contracts (Rights of Third Parties) Act
1999 except that:

 

(a)

each of any Group Company, its officers, employees, agents or its professional
advisers may with the consent of the Buyer enforce and rely on Clause ‎16; and

 

(b)

each of the persons referred to in Clause ‎22.2 may enforce and rely on such
clause and that provision shall not be terminated, amended or modified in any
manner so as to adversely affect any such person without their prior written
consent.

28.2

Subject to Clause ‎28.1(b), the parties may terminate or vary or waive any right
or obligation under this Agreement without the consent of any third party.

29

Variations

No variation of any Transaction Document shall be effective unless it is in
writing and signed by or on behalf of each party.

30

Communications

30.1

Any communication under or in connection with this Agreement must be in English,
in writing, signed by or on behalf of the person making it and delivered by hand
or sent by recorded delivery post (or airmail, if the destination is outside the
country of origin), or email to the relevant party at its address and for the
attention of the individual set out below (or as notified in accordance with
Clause ‎30 (Communications)).

The Buyer

(a)The Buyer

Address:12 Queens Road, Aberdeen, AB15 4ZT

Email address:callum.bruce@northstarshipping.co.uk

Attention:Callum Bruce

In each case with a copy to the Buyer’s Solicitors:

Legal.201574077.2/DANB/2042676.00000143

--------------------------------------------------------------------------------

 

Address:Cannon Place, 78 Cannon Street, London, EC4N 6AF

Email address:Sandra.rafferty@cms-cmno.com

Attention:Sandra Rafferty

 

(b)

The Seller, the Crew Employer, the Vessel Sellers and Seller’s Guarantor

 

Address:

12121 Wickchester Lane, Suite 500, Houston, Texas, 77079 USA

Email address:aeverett@seacormarine.com

Attention:General Counsel

In each case with a copy to the Seller’s Solicitors

Address:Adelaide House, London Bridge, London EC4R 9HA

Email address:Nicholas.Myatt@bclplaw.com

Attention:Nicholas Myatt

30.2

A party may notify a change to its details specified in Clause ‎30.1. The new
address shall take effect two Business Days after receipt of that notice or such
later date as may be specified in the notice.

30.3

Without evidence of earlier receipt, communications complying with Clause ‎30.1
are deemed received:

 

(a)

if delivered by hand, at the time of delivery; or

 

(b)

if sent by “Special Delivery 9.00am/Next Day” or “Recorded Signed For” delivery,
at 9.00am on the second Business Day after posting, or (if sent by airmail)
fifth, Business Day after posting; or

 

(c)

if sent by email, at the earlier of:

 

(i)

the time a return receipt is generated automatically by the recipient's email
server;

 

(ii)

the time the recipient acknowledges receipt; and

 

(iii)

24 hours after transmission,

unless the sender receives notification that the email has not been successfully
delivered,

except that if deemed receipt would occur before 9.00am on a Business Day, it
shall instead be deemed to occur at 9.00am on that day and if deemed receipt
would occur after 5.00pm on a Business Day, or on a day which is not a Business
Day, it shall instead be deemed to occur at 9.00am on the next Business Day.
References in this Clause ‎30 (Communications) to a time of day are to the time
of day at the location of the recipient.

Legal.201574077.2/DANB/2042676.00000144

--------------------------------------------------------------------------------

 

30.4

In proving the giving of a communication, it shall be sufficient to prove that
delivery was made to the appropriate address, the communication was properly
addressed and posted by prepaid recorded delivery post or prepaid airmail or the
email was sent to the appropriate email address and dispatch of transmission
from the sender's external gateway was confirmed as specified pursuant to
Clause ‎30.1.

30.5

If a person for whose attention communications must be marked or copied has been
specified pursuant to Clause ‎30.1, a communication will be effective only if it
is marked for that person’s attention or copied to that person (as the case may
be).

30.6

This Clause ‎30 (Communications) does not apply to the service of any document
required to be served in relation to legal proceedings.

31

Service of process

31.1

The Crew Employer and Seller’s Guarantor irrevocably appoint the Seller as their
agent for service of process in relation to any English court proceedings in
connection with any Transaction Document.

31.2

Service on the agent (as named above or notified in accordance with this
Clause ‎31 (Service of process)) shall be deemed to be valid service whether or
not the process is received by the Crew Employer or Seller’s Guarantor.

31.3

If the agent changes its address to another address in England, the Crew
Employer and Seller’s Guarantor shall within ten Business Days notify the Buyer
of the new address.

31.4

If the agent ceases to be able to act as agent or to have an address in England,
the Crew Employer and Seller’s Guarantor shall within ten Business Days notify
the Buyer of the appointment of a new agent acceptable to the Buyer, failing
which the Buyer may serve proceedings on the Crew Employer and Seller’s
Guarantor by an advertisement in the Financial Times newspaper stating how the
Crew Employer and Seller’s Guarantor may obtain a copy of the proceedings. The
proceedings shall be deemed to be served on the date of publication of the
advertisement.

31.5

Nothing in any Transaction Document shall affect the Buyer’s right to serve
process in any other manner permitted by law.

32

Counterparts

This Agreement may be executed in any number of counterparts, which shall each
constitute an original and together constitute one agreement. If this Agreement
is executed in counterpart, it shall not be effective unless each party has
executed at least one counterpart.

33

Governing law and jurisdiction

33.1

This Agreement and any non-contractual obligations arising in connection with it
(and, unless provided otherwise, any document entered into in connection with
it) shall be governed by and construed in accordance with English law.

33.2

The English courts have exclusive jurisdiction to determine any dispute arising
in connection with this Agreement (and, unless provided otherwise, any document
entered into in connection with it), including disputes relating to any
non-contractual obligations.

Legal.201574077.2/DANB/2042676.00000145

--------------------------------------------------------------------------------

 

33.3

Each party irrevocably waives any objection which it may now or later have to
proceedings being brought in the English courts (on the grounds that the English
courts are not a convenient forum or otherwise).

33.4

Nothing in this Agreement (or, unless provided otherwise, any document entered
into in connection with it) shall prevent a party from applying to the courts of
any other country for injunctive or other interim relief.

Signed by the parties on the date of this Agreement

 

Legal.201574077.2/DANB/2042676.00000146

--------------------------------------------------------------------------------

 

Schedule 1

Details of the Group

Part 1

Details of the Company

Name

Boston Putford Offshore Safety Limited

Company number

00455971

Date of incorporation

23 June 1948

Incorporated in:

England and Wales

Issued Share capital

55,579 A ordinary shares of 10 pence each and 135,759,639 B ordinary shares of
10 pence each

Registered office

7/8 Great James Street, London, United Kingdom, WC1N 3DF

Directors

Stuart Alan Binding

Robert Frederick Catchpole

Paul Jonathan Willis

Secretary

Steven Morton Alais

Charges, mortgages and other registered security interests over assets of the
Company

Charge code: 0045 5971 0070

Created: 28 September 2018

Delivered: 9 October 2018

Persons entitled: Dnb Bank Asa, New York Branch

 

Charge code: 0045 5971 0069

Created: 28 September 2018

Delivered: 9 October 2018

Persons entitled: Dnb Bank Asa, New York Branch

 

Charge code: 0045 5971 0068

Created: 28 September 2018

Delivered: 9 October 2018

Persons entitled: Dnb Bank Asa, New York Branch

 

Charge code: 0045 5971 0067

Created: 28 September 2018

Delivered: 9 October 2018

Persons entitled: Dnb Bank Asa, New York Branch

 

Legal.201574077.2/DANB/2042676.00000147

--------------------------------------------------------------------------------

 

Part 2

Details of other members of the Group

Name

Southern Crewing Services Limited

Company number

02858994

Date of incorporation

4 October 1993

Incorporated in:

England and Wales

Issued Share capital

Shares

Registered Owner

 

2 ordinary shares on £1 each

Boston Putford Offshore Safety Limited

Registered office

7/8 Great James Street, London, United Kingdom, WC1N 3DF

Directors

John Patrick Anniss

Jesus Llorca Rodriguez

Secretary

Steven Morton Alais

Charges, mortgages and other registered security interests over assets of the
Company

None

 



Legal.201574077.2/DANB/2042676.00000148

--------------------------------------------------------------------------------

 

Name

Putford Achiever Limited

Company number

11498739

Date of incorporation

3 August 2018

Incorporated in:

England and Wales

Issued Share capital

Shares

Registered Owner

 

101 ordinary shares of £1 each

Boston Putford Offshore Safety Limited

Registered office

7/8 Great James Street, London, United Kingdom, WC1N 3DF

Directors

John Patrick Anniss

Stuart Alan Binding

Robert Frederick Catchpole

Paul Jonathan Willis

Secretary

Steven Morton Alais

Charges, mortgages and other registered security interests over assets of the
Company

Charge code: 1149 8739 0004

Created: 4 October 2018

Delivered: 9 October 2018

Persons entitled: Dnb Bank Asa, New York Branch

 

Charge code: 1149 8739 0003

Created: 4 October 2018

Delivered: 9 October 2018

Persons entitled: Dnb Bank Asa, New York Branch

 

Charge code: 1149 8739 0002

Created: 4 October 2018

Delivered: 9 October 2018

Persons entitled: Dnb Bank Asa, New York Branch

 

Charge code: 1149 8739 0001

Created: 4 October 2018

Delivered: 9 October 2018

Persons entitled: Dnb Bank Asa, New York Branch

 



Legal.201574077.2/DANB/2042676.00000149

--------------------------------------------------------------------------------

 

Name

Putford Pride Limited

Company number

11380434

Date of incorporation

24 May 2018

Incorporated in:

England and Wales

Issued Share capital

Shares

Registered Owner

 

101 ordinary shares of £1 each

Boston Putford Offshore Safety Limited

Registered office

7/8 Great James Street, London, United Kingdom, WC1N 3DF

Directors

John Patrick Anniss

Stuart Alan Binding

Robert Frederick Catchpole

Paul Jonathan Willis

Secretary

Steven Morton Alais

Charges, mortgages and other registered security interests over assets of the
Company

Charge code: 1138 0434 0004

Created: 28 September 2018

Delivered: 9 October 2018

Persons entitled: Dnb Bank Asa, New York Branch

 

Charge code: 1138 0434 0003

Created: 28 September 2018

Delivered: 8 October 2018

Persons entitled: Dnb Bank Asa, New York Branch

 

Charge code: 1138 0434 0002

Created: 28 September 2018

Delivered: 8 October 2018

Persons entitled: Dnb Bank Asa, New York Branch

 

Charge code: 1138 0434 0001

Created: 28 September 2018

Delivered: 2 October 2018

Persons entitled: Dnb Bank Asa, New York Branch

 



Legal.201574077.2/DANB/2042676.00000150

--------------------------------------------------------------------------------

 

Name

Putford Saviour Limited

Company number

11498615

Date of incorporation

3 August 2018

Incorporated in:

England and Wales

Issued Share capital

Shares

Registered Owner

 

101 ordinary shares of £1 each

Boston Putford Offshore Safety Limited

Registered office

7/8 Great James Street, London, United Kingdom, WC1N 3DF

Directors

John Patrick Anniss

Stuart Alan Binding

Robert Frederick Catchpole

Paul Jonathan Willis

Secretary

Steven Morton Alais

Charges, mortgages and other registered security interests over assets of the
Company

Charge code: 1149 8615 0004

Created: 4 October 2018

Delivered: 9 October 2018

Persons entitled: Dnb Bank Asa, New York Branch

 

Charge code: 1149 8615 0003

Created: 4 October 2018

Delivered: 9 October 2018

Persons entitled: Dnb Bank Asa, New York Branch

 

Charge code: 1149 8615 0002

Created: 4 October 2018

Delivered: 9 October 2018

Persons entitled: Dnb Bank Asa, New York Branch

 

Charge code: 1149 8615 0001

Created: 4 October 2018

Delivered: 9 October 2018

Persons entitled: Dnb Bank Asa, New York Branch

 



Legal.201574077.2/DANB/2042676.00000151

--------------------------------------------------------------------------------

 

Name

Putford Jaguar Limited

Company number

11381063

Date of incorporation

24 May 2018

Incorporated in:

England and Wales

Issued Share capital

Shares

Registered Owner

 

101 ordinary shares of £1 each

Boston Putford Offshore Safety Limited

Registered office

7/8 Great James Street, London, United Kingdom, WC1N 3DF

Directors

John Patrick Anniss

Stuart Alan Binding

Robert Frederick Catchpole

Paul Jonathan Willis

Secretary

Steven Morton Alais

Charges, mortgages and other registered security interests over assets of the
Company

Charge code: 1138 1063 0004

Created: 28 September 2018

Delivered: 9 October 2018

Persons entitled: Dnb Bank Asa, New York Branch

 

Charge code: 1138 1063 0003

Created: 28 September 2018

Delivered: 8 October 2018

Persons entitled: Dnb Bank Asa, New York Branch

 

Charge code: 1138 1063 0002

Created: 28 September 2018

Delivered: 8 October 2018

Persons entitled: Dnb Bank Asa, New York Branch

 

Charge code: 1138 1063 0001

Created: 28 September 2018

Delivered: 2 October 2018

Persons entitled: Dnb Bank Asa, New York Branch

 

 

Legal.201574077.2/DANB/2042676.00000152

--------------------------------------------------------------------------------

 

Schedule 2

Vessels

Part 1

Vessels within the Group at the date of this Agreement

Name of Vessel

Owner

Putford Achates

Putford Ajax

Putford Aries

Putford Athena

Putford Enterprise

Putford Protector

Putford Viking

Putford Voyager

Putford Worker

BPOS Harvester

The Company

Putford Achiever

Putford Achiever Limited

Putford Pride

Putford Pride Limited

Putford Saviour

Putford Saviour Limited

Putford Jaguar

Putford Jaguar Limited

Part 2

Transferring Vessels

Name of Vessel

Owner (at the date of this Agreement)

Owner (at Completion)

Putford Provider

Stirling Offshore Limited

The Company

Putford Terminator

Stirling Offshore Limited

The Company

Putford Defender

Putford Defender Limited

The Company

Putford Phoenix

Putford Phoenix Limited

The Company

 

 

 

Legal.201574077.2/DANB/2042676.00000153

--------------------------------------------------------------------------------

 

Part 3

Vessel Particulars

Name of Vessel

Particulars

Putford Achates

IMO Number: 7501895

Classification Society: LLOYDS REGISTER

Class Notation: 100 A 1 OFFSHORE SUPPLY SHIP - LMC

Year of Build: 1976

Flag: BRITISH

Place of Registration: LOWESTOFT

GT/NT: 1043 / 312

Putford Ajax

IMO Number: 7501900

Classification Society: LLOYDS REGISTER

Class Notation: 100 A 1 SAFETY STANDBY VESSEL - LMC

Year of Build: 1976

Flag: BRITISH

Place of Registration: LOWESTOFT

GT/NT: 1043 / 312

Putford Aries

IMO Number: 7502966

Classification Society: LLOYDS REGISTER

Class Notation: 100 A 1 OFFSHORE SUPPLY VESSEL - LMC

Year of Build: 1977

Flag: BRITISH

Place of Registration: LOWESTOFT

GT/NT: 1829 / 548

Legal.201574077.2/DANB/2042676.00000154

--------------------------------------------------------------------------------

 

Putford Athena

IMO Number: 7404217

Classification Society: DNV - GL

Class Notation: 1A1 – SUPPLY VESSEL SF

Year of Build: 1975

Flag: BRITISH

Place of Registration: LOWESTOFT

GT/NT: 1188 / 356

Putford Enterprise

IMO Number: 8303032

Classification Society: LLOYDS REGISTER

Class Notation: 100 A1 OFFSHORE SUPPLY VESSEL – LMS UMS (Suspended)

Year of Build: 1985

Flag: BRITISH

Place of Registration: LOWESTOFT

GT/NT: 1793 / 654

Putford Protector

IMO Number: 8119235

Classification Society: LLOYDS REGISTER

Class Notation: 100 A1 OFFSHORE SUPPLY SHIP LMC

Year of Build: 1982

Flag: BRITISH

Place of Registration: LOWESTOFT

GT/NT: 1822 / 546

Putford Viking

IMO Number: 7502954

Classification Society: LLOYDS REGISTER

Class Notation: +100 A1 LMC OFFSHORE SUPPLY SHIP

Year of Build: 1976

Flag: BRITISH

Place of Registration: ABERDEEN

GT/NT: 1492 / 447

Legal.201574077.2/DANB/2042676.00000155

--------------------------------------------------------------------------------

 

Putford Voyager

IMO Number: 8421626

Classification Society: LLOYDS REGISTER

Class Notation: 100 A1 OFFSHORE SUPPLY SHIP LMC - UMS

Year of Build: 1985

Flag: BRITISH

Place of Registration: LOWESTOFT

GT/NT: 1510 / 560

Putford Worker

IMO Number: 7432094

Classification Society: DNV - GL

Class Notation: 1A1 – SUPPLY VESSEL- EO ICE © SF

Year of Build: 1975

Flag: BRITISH

Place of Registration: LONDON

GT/NT: 1417 / 518

BPOS Harvester

IMO Number: 7210848

Classification Society: LLOYDS REGISTER

Class Notation: 100 A1 STANDBY SAFETY VESSEL LMC

Year of Build: 1971

Flag: BRITISH

Place of Registration: LOWESTOFT

GT/NT: 433 / 129

Putford Achiever

IMO Number: 9268100

Classification Society: AMERICAN BUREAU OF SHIPPING

Class Notation: A1 FIRE FIGHTING VESSEL CLASS 1 AMS – SUPPLY AND SAFETY STANDBY
VESSEL

Year of Build: 2003

Flag: CAYMAN ISLANDS

Place of Registration: GEORGE TOWN

GT/NT: 2018 / 605

Legal.201574077.2/DANB/2042676.00000156

--------------------------------------------------------------------------------

 

Putford Pride

IMO Number: 9359832

Classification Society: AMERICAN BUREAU OF SHIPPING

Class Notation: A1 FIRE FIGHTING VESSEL CLASS 1 – OFFSHORE SUPPORT VESSEL (E)
AMS ACCU

Year of Build: 2007

Flag: BRITISH

Place of Registration: LOWESTOFT

GT/NT: 1934 / 580

Putford Saviour

IMO Number: 9329277

Classification Society: AMERICAN BUREAU OF SHIPPING

Class Notation: A1 FIRE FIGHTING VESSEL CLASS 1 (E) AMS

Year of Build: 2004

Flag: CAYMAN ISLANDS

Place of Registration: GEORGE TOWN

GT/NT: 1996 / 598

Putford Jaguar

IMO Number: 9359844

Classification Society: AMERICAN BUREAU OF SHIPPING

Class Notation: A1 FIREFIGHTING VESSEL CLASS 1 – OFFSHORE SUPPORT VESSEL AMS
ACCU

Year of Build: 2006

Flag: BRITISH

Place of Registration: LOWESTOFT

GT/NT: 1934 / 580

Putford Provider

IMO Number: 8119170

Classification Society: LLOYDS REGISTER

Class Notation: 100 A1 – OFFSHORE SUPPLY SHIP - LMC

Year of Build: 1983

Flag: BRITISH

Place of Registration: LOWESTOFT

GT/NT: 1822 / 546

Legal.201574077.2/DANB/2042676.00000157

--------------------------------------------------------------------------------

 

Putford Terminator

IMO Number: 8501505

Classification Society: LLOYDS REGISTER

Class Notation: 100 A1 – OFFSHORE SUPPLY SHIP, FIRE FIGHTING SHIP, LMC, UMS

Year of Build: 1985

Flag: BRITISH

Place of Registration: LOWESTOFT

GT/NT: 1504 / 572

Putford Defender

IMO Number: 9298985

Classification Society: AMERICAN BUREAU OF SHIPPING

Class Notation: + A1 - AMS

Year of Build: 2004

Flag: BRITISH

Place of Registration: LOWESTOFT

GT/NT: 1784 / 535

Putford Phoenix

IMO Number: 9267376

Classification Society: BUREAU VERITAS

Class Notation: SUPPLY VESSEL – HNLS – AUT-UMS SDS

Year of Build: 2002

Flag: BRITISH

Place of Registration: LOWESTOFT

GT/NT: 2282 / 1005

 

 

 

Legal.201574077.2/DANB/2042676.00000158

--------------------------------------------------------------------------------

 

Schedule 3

Not used

 

 

 

Legal.201574077.2/DANB/2042676.00000159

--------------------------------------------------------------------------------

 

Schedule 4

Reserved Matters

1

Issue, allot, repay, redeem or grant any option or other right to subscribe in
respect of, any share or loan capital.

2

Vary its share capital or the rights attaching to it in any way.

3

Acquire or agree to acquire any share or other interest in any company,
partnership or other venture.

4

Pass any shareholder resolution.

5

Declare or pay any dividend or make any other distribution.

6

Otherwise than in the normal course of trading, grant or extend any mortgage,
charge or debenture or give any guarantee or indemnity.

7

Incur or authorise any capital expenditure exceeding £100,000 in aggregate or
£20,000 per item.

8

Amend or terminate any Charter or amend or terminate any arrangement, charter,
agreement or otherwise between any member of the Seller’s Group on the one hand
and any member of the Group on the other hand in relation to any of the
Transferring Vessels.

9

Sell, transfer or otherwise dispose of, in a transaction or a series of
transactions:

 

(i)

any of the Properties;

 

(ii)

any of the Vessels;

 

(iii)

any of the Group Companies; and/or

 

(iv)

any other asset(s) of the Group with a market value exceeding £100,000 in
aggregate or £20,000 per item,

or undertake any transaction which has an equivalent effect.

10

Assign or otherwise dispose of any of its book debts.

11

Make any loan or borrow any money (except to or from the Seller’s Group or
between members of the Group up to an aggregate of £100,000).

12

Enter into any contract or commitment with expected revenues or expenditure of
more than £100,000, other than a time charter entered into in the ordinary
course and on arm’s length terms.

13

Make any new offers, or offer any new incentives, to any customer or prospective
customer.

14

Make, propose or permit any change in the terms and conditions of employment or
pension benefits of any Employee.

15

Introduce any new contractual or customary practice concerning the making of any
lump sum payment on the termination of employment of any Employee.

Legal.201574077.2/DANB/2042676.00000160

--------------------------------------------------------------------------------

 

16

Assign any TUPE Employees away from the Vessels.

17

Assign any new employees to the Vessels other than as required to replace TUPE
Employees who resign from employment with the Crew Employer or are dismissed in
accordance with paragraph ‎19 below or are otherwise temporarily unavailable to
perform their usual responsibilities.

18

Employ any new office staff on a basic salary of more than £75,000.

19

Terminate the employment of any Employee other than ‘for cause’ on grounds that
justify summary termination.

20

Enter into or vary any leases in relation to the Properties or make any
purchases of any other properties.  

21

Terminate any of its insurances or do anything with the intention that any of
its insurances  lapse or become voidable.

22

Institute or settle any legal or arbitration proceedings relating to its
business where the amount of the claim in question is in excess of £100,000
(save for debt collection in the normal course of its business).

23

Agree, conditionally or otherwise, to do any of the above actions or things.

Legal.201574077.2/DANB/2042676.00000161

--------------------------------------------------------------------------------

 

Schedule 5

Completion formalities

Part 1

Seller’s obligations

Restart Numbering Applied

1

The Seller shall deliver to the Buyer:

(a)

signed transfers of the Shares, in favour of the Buyer, together with the share
certificate for such Shares or, in the absence of a share certificate, an
indemnity for lost share certificate;

(b)

the Supplementary Disclosure Letter (if required) executed by the Seller;

(c)

the Licence executed by the Seller and the Company;

(d)

the Tax Deed executed by the Seller and the Seller’s Guarantor;

(e)

the resignations of the directors (other than, where applicable, Robert
Frederick Catchpole, Stuart Binding and Paul Willis) and secretary of each Group
Company in the agreed form;

(f)

the resignation of the auditors (and separate confirmation that no fees are
outstanding) of each Group Company in the agreed form;

(g)

a power of attorney and appointment of proxy in the agreed form, executed by the
Seller, empowering the Buyer to exercise the Seller’s rights as shareholder of
the Company pending the stamping and registration of the transfers referred to
in paragraph ‎1(a) above;

(h)

a letter from the Seller confirming that it has ceased to be a registrable
person (within the meaning of section 790C CA 2006) in relation to the Company;

(i)

statement of each bank account of each Group Company at the close of business on
the last Business Day preceding Completion, together with the cheque books and
bank mandates in respect of those accounts;

(j)

irrevocable deeds of release in respect of the following security, duly executed
by the relevant Group Company and DNB Bank ASA, New York Branch:

 

(i)

English law deed of charge over shares by Boston Putford Offshore Safety Limited
in favour of DNB Bank ASA, New York Branch dated 28 September 2018 in relation
to 101 shares of £1 in Putford Achiever Limited;

 

(ii)

English law deed of charge over shares by Boston Putford Offshore Safety Limited
in favour of DNB Bank ASA, New York Branch dated 28 September 2018 in relation
to 101 shares of £1 in Putford Saviour Limited;

 

(iii)

English law deed of charge over shares by Boston Putford Offshore Safety Limited
in favour of DNB Bank ASA, New York Branch dated 28 September 2018 in relation
to 101 shares of £1 in Putford Jaguar Limited;

 

(iv)

English law deed of charge over shares by Boston Putford Offshore Safety Limited
in favour of DNB Bank ASA, New York Branch dated 28 September 2018  in relation
to 101 shares of £1 in Putford Pride Limited;

Legal.201574077.2/DANB/2042676.00000162

--------------------------------------------------------------------------------

 

 

(v)

Cayman Islands law ship mortgage granted by Putford Achiever Limited in favour
of DNB Bank ASA, New York Branch dated 4 October 2018 in relation to the Cayman
vessel Putford Achiever (official number 743578);

 

(vi)

New York law assignment of insurances agreement by Putford Achiever Limited in
favour of DNB Bank ASA, New York Branch dated 4 October 2018 in relation to
insurances in respect of vessel Putford Achiever;

 

(vii)

New York law assignment of earnings agreement by Putford Achiever Limited in
favour of DNB Bank ASA, New York Branch dated 4 October 2018 in relation to
earnings in respect of vessel Putford Achiever;

 

(viii)

Cayman Islands law deed of covenant by Putford Achiever Limited in favour of DNB
Bank ASA, New York Branch dated 4 October 2018 in relation to the Cayman vessel
Putford Achiever (official number 743578);

 

(ix)

English law ship mortgage granted by Putford Pride Limited in favour of DNB Bank
ASA, New York Branch dated 28 September 2018 in relation to the UK vessel
Centrica Pride (official number 912803);

 

(x)

New York law assignment of insurances agreement by Putford Pride Limited in
favour of DNB Bank ASA, New York Branch dated 28 September 2018 in relation to
insurances in respect of vessel Centrica Pride;

 

(xi)

New York law assignment of earnings agreement by Putford Pride Limited in favour
of DNB Bank ASA, New York Branch dated 28 September 2018 in relation to earnings
in respect of vessel Centrica Pride;

 

(xii)

English law deed of covenant by Putford Pride Limited in favour of DNB Bank ASA,
New York Branch dated 28 September 2018 in relation to the UK vessel Centrica
Pride (official number 912803);

 

(xiii)

Cayman Island law ship mortgage granted by Putford Saviour Limited in favour of
DNB Bank ASA, New York Branch dated 4 October 2018 in relation to the Cayman
vessel Putford Saviour (official number 742477);

 

(xiv)

New York law assignment of insurances agreement by Putford Saviour Limited in
favour of DNB Bank ASA, New York Branch dated 4 October 2018 in relation to
insurances in respect of vessel Putford Saviour;

 

(xv)

New York law assignment of earnings agreement by Putford Saviour Limited in
favour of DNB Bank ASA, New York Branch dated 4 October 2018 in relation to
earnings in respect of vessel Putford Saviour;

 

(xvi)

Cayman Island law deed of covenant by Putford Saviour Limited in favour of DNB
Bank ASA, New York Branch dated 4 October 2018 in relation to the Cayman vessel
Putford Saviour (official number 742477);

 

(xvii)

English law ship mortgage granted by Putford Jaguar Limited in favour of DNB
Bank ASA, New York Branch dated 28 September 2018 in relation to the UK vessel
Putford Jaguar (official number 912910);

 

(xviii)

New York law assignment of insurances agreement by Putford Jaguar Limited in
favour of DNB Bank ASA, New York Branch dated 28 September 2018 in relation to
insurances in respect of vessel Putford Jaguar;

Legal.201574077.2/DANB/2042676.00000163

--------------------------------------------------------------------------------

 

 

(xix)

New York law assignment of earnings agreement by Putford Jaguar Limited in
favour of DNB Bank ASA, New York Branch dated 28 September 2018 in relation to
earnings in respect of vessel Putford Jaguar;

 

(xx)

English law deed of covenant by Putford Jaguar Limited in favour of DNB Bank
ASA, New York Branch dated 28 September 2018 in relation to the UK vessel
Putford Jaguar (official number 912910);

 

(xxi)

English law ship mortgage granted by Putford Defender Limited in favour of DNB
Bank ASA, New York Branch dated 28 September 2018 in relation to the UK vessel
Putford Defender (official number 923368);

 

(xxii)

New York law assignment of insurances agreement by Putford Defender Limited in
favour of DNB Bank ASA, New York Branch dated 28 September 2018 in relation to
insurances in respect of vessel Putford Defender;

 

(xxiii)

New York law assignment of earnings agreement by Putford Defender Limited in
favour of DNB Bank ASA, New York Branch dated 28 September 2018 in relation to
earnings in respect of vessel Putford Defender;

 

(xxiv)

English law deed of covenant by Putford Defender Limited in favour of DNB Bank
ASA, New York Branch dated 28 September 2018 in relation to the UK vessel
Putford Defender (official number 923368);

 

(xxv)

English law ship mortgage granted by Putford Phoenix Limited in favour of DNB
Bank ASA, New York Branch dated 28 September 2018 in relation to the UK vessel
Putford Phoenix (official number 923404);

 

(xxvi)

New York law assignment of insurances agreement by Putford Phoenix Limited in
favour of DNB Bank ASA, New York Branch dated 28 September 2018 in relation to
insurances in respect of vessel Putford Phoenix;

 

(xxvii)

New York law assignment of earnings agreement by Putford Phoenix Limited in
favour of DNB Bank ASA, New York Branch dated 28 September 2018 in relation to
earnings in respect of vessel Putford Phoenix;

 

(xxviii)

English law deed of covenant by Putford Phoenix Limited in favour of DNB Bank
ASA, New York Branch dated 28 September 2018 in relation to the UK vessel
Putford Phoenix (official number 923404);

(k)

the following original share certificates or indemnities for lost share
certificates in lieu thereof (in a form reasonably satisfactory to the Buyer):

 

(i)

original share certificate provided pursuant to the English law deed of charge
over shares by Boston Putford Offshore Safety Limited in favour of DNB Bank ASA,
New York Branch dated 28 September 2018 in relation to 101 shares of £1 in
Putford Achiever Limited;

 

(ii)

original share certificate provided pursuant to the English law deed of charge
over shares by Boston Putford Offshore Safety Limited in favour of DNB Bank ASA,
New York Branch dated 28 September 2018 in relation to 101 shares of £1 in
Putford Saviour Limited;

 

(iii)

original share certificate provided pursuant to the English law deed of charge
over shares by Boston Putford Offshore Safety Limited in favour of DNB Bank ASA,
New York Branch dated 28 September 2018 in relation to 101 shares of £1 in
Putford Jaguar Limited;

Legal.201574077.2/DANB/2042676.00000164

--------------------------------------------------------------------------------

 

 

(iv)

original share certificate provided pursuant to the English law deed of charge
over shares by Boston Putford Offshore Safety Limited in favour of DNB Bank ASA,
New York Branch dated 28 September 2018  in relation to 101 shares of £1 in
Putford Pride Limited;

(l)

the following original stock transfer forms:

 

(i)

original stock transfer form provided pursuant to the English law deed of charge
over shares by Boston Putford Offshore Safety Limited in favour of DNB Bank ASA,
New York Branch dated 28 September 2018 in relation to 101 shares of £1 in
Putford Achiever Limited;

 

(ii)

original stock transfer form provided pursuant to the English law deed of charge
over shares by Boston Putford Offshore Safety Limited in favour of DNB Bank ASA,
New York Branch dated 28 September 2018 in relation to 101 shares of £1 in
Putford Saviour Limited;

 

(iii)

original stock transfer form provided pursuant to the English law deed of charge
over shares by Boston Putford Offshore Safety Limited in favour of DNB Bank ASA,
New York Branch dated 28 September 2018 in relation to 101 shares of £1 in
Putford Jaguar Limited;

 

(iv)

original stock transfer form provided pursuant to the English law deed of charge
over shares by Boston Putford Offshore Safety Limited in favour of DNB Bank ASA,
New York Branch dated 28 September 2018  in relation to 101 shares of £1 in
Putford Pride Limited;

(m)

the following original UK Ship Registry mortgage forms with the relevant section
for Discharge of Mortgage duly completed and executed by DNB Bank ASA, New York:

 

(i)

ship mortgage form in relation to the English law ship mortgage granted by
Putford Pride Limited in favour of DNB Bank ASA, New York Branch dated 28
September 2018 in relation to the UK vessel Centrica Pride (official number
912803);

 

(ii)

ship mortgage form in relation to the English law ship mortgage granted by
Putford Jaguar Limited in favour of DNB Bank ASA, New York Branch dated 28
September 2018 in relation to the UK vessel Putford Jaguar (official number
912910);

 

(iii)

ship mortgage form in relation to the English law ship mortgage granted by
Putford Defender Limited in favour of DNB Bank ASA, New York Branch dated 28
September 2018 in relation to the UK vessel Putford Defender (official number
923368);

 

(iv)

ship mortgage form in relation to the English law ship mortgage granted by
Putford Phoenix Limited in favour of DNB Bank ASA, New York Branch dated 28
September 2018 in relation to the UK vessel Putford Phoenix (official number
923404);

(n)

the following original Cayman Islands Registry mortgage forms with the relevant
section for Discharge of Mortgage duly completed and executed by DNB Bank ASA,
New York:

 

(i)

ship mortgage form in relation to the Cayman Island law ship mortgage granted by
Putford Achiever Limited in favour of DNB Bank ASA, New York

Legal.201574077.2/DANB/2042676.00000165

--------------------------------------------------------------------------------

 

 

Branch dated 4 October 2018 in relation to the Cayman Islands vessel Putford
Achiever (official number 743578);

 

(ii)

ship mortgage form in relation to the Cayman Island law ship mortgage granted by
Putford Saviour Limited in favour of DNB Bank ASA, New York Branch dated 4
October 2018 in relation to the Cayman Islands vessel Putford Saviour (official
number 742477);

(o)

a copy of a Certificate of Registry showing each of the Transferring Vessels
registered wholly in the name of the relevant Group Company.

2

The Seller shall deliver or make available to the Buyer:

(a)

the statutory registers of each Group Company including the certificate of
incorporation, minute books and share certificate books, complete and up to date
up to (but not including) Completion;

(b)

the title deeds relating to the Property “Columbus Buildings, Waveney Road,
Lowestoft, Suffolk NR32 1BN”;

(c)

to the extent not in the possession of the Company or relevant Subsidiary (in
physical or electronic form) or to be provided pursuant to the Seller Transition
Services, the financial and accounting books and records of the Group Companies
(provided that such documents may be delivered by being made available at the
Properties); and

(d)

any usernames and passwords or other log in details for any online accounts
through which the Group Companies makes Tax, Companies House or other filings.

3

The Seller shall procure that the board of directors of each Group Company
resolve that (as appropriate in the case of each Group Company):

(a)

the Incoming Officers be appointed as additional directors or secretaries with
effect from Completion;

(b)

the resignations referred to in paragraph ‎1(e) above be accepted; and

(c)

in respect of the Company only:

 

(i)

the transfer of the Shares referred to in paragraph ‎1(a) above be approved and
registered (subject to stamping); and

 

(ii)

following registration of the transfers, new share certificates be issued to the
Buyer in respect of the Shares

and signed copies of the minutes of the meeting for each Group Company are
delivered to the Buyer.

 

Legal.201574077.2/DANB/2042676.00000166

--------------------------------------------------------------------------------

 

Part 2

Buyer’s obligations

Restart Numbering Applied

1

The Buyer:

(a)

shall deliver to the Seller:

 

(i)

the Tax Deed executed by the Buyer; and

 

(ii)

the Supplementary Disclosure Letter (if required) executed by the Buyer; and

(b)

shall:

 

(i)

pay to the Seller:

 

(A)

the Equity Consideration; and

 

(B)

the Interest Payment Amount; and

 

(ii)

procure that the Group Companies repay to the Seller’s Group:

 

(A)

the Locked Box Shareholder Debt Payment; and

 

(B)

the Estimated Permitted Services Amount,

by means of electronic funds transfer for same day value to the Seller’s
Solicitors Account (less the amount of the Seller’s W&I Payment and less any
reduction to be made pursuant to Clause ‎6.4 in respect of Notified Leakage).
The receipt by the Seller’s Solicitors of such amounts shall discharge the
Buyer’s obligation to pay those sums.

 

 

Legal.201574077.2/DANB/2042676.00000167

--------------------------------------------------------------------------------

 

Schedule 6

Warranties

Restart Numbering Applied

1

Ownership and Capacity

(a)

The Seller is the sole legal and beneficial owner of the Shares free from any
Encumbrance and has the right to transfer the full legal and beneficial interest
in the Shares to the Buyer without the consent of another person.

(b)

No right has been granted to any person to require the Company or any of the
Subsidiaries to issue any share capital and no Encumbrance has been created in
favour of any person affecting any unissued shares or debentures or other
unissued securities of the Company of any of the Subsidiaries.

(c)

At the date of this Agreement, a Group Company is the sole legal and beneficial
owner of each Signing Vessel and such vessel’s Vessel Ancillary Assets and each
Signing Vessel and such vessel’s Vessel Ancillary Assets are free from any
Encumbrance.

(d)

So far as the Seller is aware, no maritime lien or maritime claim has been
exercised or threatened to be exercised in respect of any Signing Vessel and/or
any of such vessel’s Vessel Ancillary Assets, nor has the Seller or any Group
Company received written notice claiming the right to exercise a maritime lien
or maritime claim in respect of the same.

(e)

At the date of this Agreement, a Vessel Seller is the sole legal and beneficial
owner of each Transferring Vessel and such vessel’s Vessel Ancillary Assets and
each Transferring Vessel and such vessel’s Vessel Ancillary Assets is free from
any Encumbrance.

(f)

So far as the Vessel Sellers are aware, no maritime lien or maritime claim has
been exercised or threatened to be exercised in respect of any Transferring
Vessel and/or any of such vessel’s Vessel Ancillary Assets, nor has the Vessel
Sellers or any Group Company received written notice claiming the right to
exercise a maritime lien or maritime claim in respect of the same.

(g)

At Completion, a Group Company is the sole legal and beneficial owner of each
Vessel and such vessel’s Vessel Ancillary Assets free from any Encumbrance and
so far as the Seller is aware, no maritime lien or maritime claim has been
exercised or threatened to be exercised in respect of any Vessel and/or any of
such vessel’s Vessel Ancillary Assets, nor has the Seller or any Group Company
received written notice claiming the right to exercise a maritime lien or
maritime claim in respect of the same.

(h)

Each Seller Party is a company duly incorporated and organised and validly
existing under the laws of its jurisdiction of incorporation.

(i)

Each Seller Party has the power and authority to enter into the Transaction
Documents and to fully perform its obligations under them in accordance with
their terms.

(j)

The Transaction Documents constitute valid, legal and binding obligations on the
Seller Parties in the terms of the Transaction Documents.

(k)

No Seller Party requires the consent, approval or authority of any other person
to enter into or perform its obligations under the Transaction Documents.

Legal.201574077.2/DANB/2042676.00000168

--------------------------------------------------------------------------------

 

(l)

The entry into and performance by each Seller Party of its obligations under the
Transaction Documents will not constitute a breach or give rise to a default
under any applicable laws or regulations or any order, decree, judgement,
contract or other obligation binding on it (including any provision of its
constitutional documents) which has or could have a material adverse effect on
its ability to execute or perform its obligations under the Transaction
Documents.

(m)

No Seller Party has been given written notice of any litigation, arbitration or
administrative proceedings, or written notice of any governmental, regulatory or
official investigation or enquiry which in each case is in progress or
threatened or pending and which has or could have a material adverse effect on
its ability to execute or perform its obligations under the Transaction
Documents.

(n)

No action or steps have been taken by, or so far as the relevant Seller Party is
aware legal proceedings started or threatened against, a Seller Party for its
winding up or dissolution; or for it to enter into any arrangement or
composition for the benefit of creditors; or for the appointment of a receiver,
administrator, administrative receiver, liquidator, supervisor, compulsory
manager, trustee or similar person of any of its revenues or assets.

2

Share capital

(a)

The Shares:

 

(i)

comprise the whole of the allotted and issued share capital of the Company;

 

(ii)

have been properly allotted and issued; and

 

(iii)

are fully paid and there is no obligation to pay up any sum on them.

(b)

Part 1 of Schedule 1 sets out accurate particulars of the Company.

(c)

No person has the right to require the allotment, issue, transfer, conversion or
redemption of any share capital of the Company or of any other securities giving
rise to a right over the share capital of the Company.

(d)

Neither the Company nor any of the Subsidiaries:

 

(i)

holds or beneficially owns, or has agreed to acquire, any securities of any
corporation other than its own Subsidiaries set out in Part 2 of Schedule 1;

 

(ii)

is or has agreed to become a member of any limited liability partnership,
partnership or other unincorporated association, joint venture or consortium
(other than recognised trade associations);

 

(iii)

has, outside its country of incorporation, any branches; or

 

(iv)

has allotted or issued any securities that are convertible into shares.

3

Subsidiaries

(a)

Part 2 of Schedule 1 lists all of the subsidiaries of the Company and sets out
accurate particulars of their allotted and issued share capital.

(b)

Each of the allotted and issued shares in the Subsidiaries is fully paid and
owned by the Company.

Legal.201574077.2/DANB/2042676.00000169

--------------------------------------------------------------------------------

 

(c)

No person has the right to require the allotment, issue, transfer, conversion or
redemption of any share capital of a Subsidiary or of any other securities
giving rise to a right over the share capital of a Subsidiary.

(d)

The issued shares of the Subsidiaries are free from all Encumbrances.

4

Directors

(a)

The only directors of a Group Company are the persons specified in ‎Schedule
1 (Details of the Group).

(b)

No Group Company has executed a power of attorney or conferred on any person
other than its directors, officers and employees any authority to enter into any
transaction on behalf of or to bind that company in any way which power of
attorney or authority remains in force.

5

Due incorporation

Each Group Company is properly incorporated and validly existing under the laws
of the jurisdiction of its incorporation.

6

Constitutional documents

A copy of the articles of association of each Group Company is contained in the
Data Room and no material breach of the same has occurred.

7

Statutory registers

(a)

The statutory registers of each Group Company (including the register of members
and PSC register):

 

(i)

are in its possession; and

 

(ii)

contain an accurate record of the matters which should be dealt with in the
registers in accordance with applicable law and regulation.

(b)

No written notice or allegation has been received by a Group Company that any
statutory register is incorrect or should be rectified which remains
outstanding.

8

Documents filed

In the last 12 months no Group Company has received written notice that any form
or document required by the Companies Acts to be filed with the Registrar of
Companies in respect of each Group Company has not been duly filed and is still
outstanding.

9

Accounts

(a)

The Accounts were prepared using the same accounting policies, principles,
bases, rules and practices and on a consistent basis as those used in preparing
the audited accounts of each Group Company for the two last preceding annual
accounting periods.

Legal.201574077.2/DANB/2042676.00000170

--------------------------------------------------------------------------------

 

(b)

The Accounts:

 

(i)

gave a true and fair view of the assets and liabilities and financial position
of each Group Company at the Accounts Date and its loss for the financial period
ended on that date;

 

(ii)

are not affected by any extraordinary items;

 

(iii)

have been prepared in accordance with the requirements of the Companies Act
2006; and

 

(iv)

comply with Relevant Accounting Standards in force at the date the Accounts were
prepared and approved.

10

Management Accounts

(a)

The accounting policies, principles, bases, rules and practices adopted for the
purpose of preparing the Management Accounts are the same as those adopted in
preparing the management accounts in respect of the financial year up to the
Accounts Date.

(b)

The Management Accounts:

 

(i)

have been prepared from the records of each Group Company;

 

(ii)

having regard to the purpose for which they were prepared, do not contain
fundamental and material inaccuracies and are not misleading in any material
respect; and

 

(iii)

in all material respects fairly state the assets and liabilities of each Group
Company at the date to which they are made up and its profits or loss for the
period.

11

Locked Box Accounts

(a)

The accounting policies and estimation techniques adopted for the purpose of
preparing the Locked Box Accounts are the same as those adopted in preparing the
Management Accounts.

(b)

The Locked Box Accounts:

 

(i)

have been prepared from the records of each Group Company;

 

(ii)

having regard to the purpose for which they were prepared, do not contain
fundamental and material inaccuracies, are not misleading in any material
respect; and

 

(iii)

in all material respects fairly state the assets and liabilities of each Group
Company at the date to which they are made up and its profits or loss for the
period.

12

Changes since Locked Box Date

Since the Locked Box Date:

(a)

the business of each Group Company has been continued in the usual course and as
a going concern;

Legal.201574077.2/DANB/2042676.00000171

--------------------------------------------------------------------------------

 

(b)

there has been no material adverse change or disruption in the financial or
trading position of any Group Company;

(c)

other than on an arm’s length basis and in the ordinary course of its business,
no Group Company has acquired, or agreed to acquire, any single asset having a
value in excess of £20,000 or assets having an aggregate value in excess of
£100,000;

(d)

there has been no material damage, destruction or loss, whether or not covered
by insurance, to or of the assets, properties or business of the Group;

(e)

no dividend or other distribution has been declared, made or paid by a Group
Company;

(f)

other than current assets on an arm’s length basis and in the ordinary course of
its business, no Group Company has disposed of, or agreed to dispose of, any
asset which has a value in excess of £20,000;

(g)

no Group Company has repaid or redeemed any share or loan capital;

(h)

no Group Company has written off or released, or agreed to write off or release,
any debt amounting in aggregate to more than £20,000 otherwise owing to it;

(i)

no Group Company has borrowed or raised any money or taken up any financial
facilities and no Group Company has repaid any material sum in the nature of
borrowings in advance of any due date; and

(j)

no resolution of shareholders of a Group Company has been passed (except for
those representing the ordinary business of an annual general meeting).

13

Books and Records

(a)

Each Group Company's accounts, books, ledgers, financial and other records (the
"Books and Records"):

 

(i)

are in the possession or under the control of the Company or the Subsidiary to
which they relate;

 

(ii)

so far as the Seller is aware, are up to date in all material respects; and

 

(iii)

do not, so far as the Seller is aware, contain any material inaccuracies in
relation to matters required by law to appear in them.

(b)

To the extent that any of the Books and Records are maintained or stored
electronically either the Company or a Subsidiary has unrestricted access and
the means to maintain, copy and use such Books and Records, and such ownership
is not shared with any other person.

14

Assets

(a)

All assets used in the business of a Group Company included as its assets in the
Accounts (other any assets disposed of since the Accounts Date) are owned by a
Group Company free from Encumbrances (other than liens arising in the ordinary
course of business) or are used under an equipment lease, operating lease, hire
purchase agreement, licence or similar arrangement to which a Group Company is a
party.

Legal.201574077.2/DANB/2042676.00000172

--------------------------------------------------------------------------------

 

(b)

The Company or one of the Subsidiaries are in possession or control of all the
assets included as assets of the Company in the Accounts.

(c)

Neither the Company nor any of the Subsidiaries has purchased any current stock,
goods or materials from any of its suppliers on terms that title in it does not
pass (other than in relation to maritime liens) until full payment is made or
all indebtedness discharged, and such full payment remains outstanding.

15

Book debts

No part of the debts included in the Locked Box Accounts:

(a)

has been factored or sold;

(b)

is overdue by more than 12 weeks;

(c)

has been written off or released on terms that the debtor pays less than the
full book value of his debt; or

(d)

so far as the Seller is aware is regarded by the relevant Group Company as
irrecoverable in whole or in part, except to the extent already provided for in
the books of the relevant Group Company.

16

Information Technology

(a)

In this paragraph ‎16 (Information Technology), “IT Systems” means the computer
hardware, software and operating systems, used by any Group Company and material
to the operation of its business.

(b)

The Company and the Subsidiaries are the owners of the IT Systems (excluding any
IT Systems leased or licensed to the Company or a Subsidiary) free from
Encumbrances.  The Company and the Subsidiaries have obtained all necessary
rights from third parties to enable them to make use of the IT Systems as
currently used and all such rights are valid and continuing.

(c)

Details of the IT Systems are set out in the Data Room.

(d)

All contracts under which the material components of the IT Systems are owned
by, licensed or leased to, each Group Company are provided in the Data Room and
so far as the Seller is aware no Group Company is in breach of any material
terms of any such contract which could give rise to its termination.

(e)

There has been no material disruption or interruption to the business of the
Group in the 12 month period ending on the date of this Agreement due to the
failure or breakdown of the IT Systems.

17

Intellectual Property

(a)

No registered Intellectual Property is owned, held or used by the Company or any
of the Subsidiaries in connection with the business of the Group.

(b)

No Group Company has any domain names registered.

18

Contracts

(a)

Section 5.1 of the Data Room includes copies that are complete and accurate in
all respects of all Charters.

Legal.201574077.2/DANB/2042676.00000173

--------------------------------------------------------------------------------

 

(b)

Each Charter is in full force and effect and is binding on and enforceable
against the Group Company that is a party to it and, so far as the Seller is
aware, no Charter is unenforceable against any other party to it.

(c)

Copies of all written offers or tenders submitted by a Group Company which
remains outstanding and capable of being converted into a material contract of
the Group have been Disclosed.

(d)

No Charter is due to be retendered and the Seller has not received written
notice that any Charter is to be retendered or that the Charter is unlikely to
be retendered or not to be regranted to a Group Company.

(e)

No Group Company has received written notice from any counterparty to a Charter
of the intent to commence negotiations of material importance in respect of all
or some of the terms of a Charter.

(f)

No Group Company has received any offers, proposals, invitations to negotiate or
invitations to tender in respect of (i) a Charter or (ii) which if accepted
would give rise to a material contract of the Group, which in either case
remains outstanding.

(g)

The execution or the performance by the Seller Parties of this Agreement or any
of the Transaction Documents will not:

 

(i)

result in a breach of, conflict with, or give rise to an event of default under,
any Charter to which a Group Company is a party or by which a Group Company is
bound;

 

(ii)

relieve any other party to a Charter of its obligations or enable it to
terminate the agreement or arrangement; or

 

(iii)

result in the creation or imposition of an Encumbrance on any of the assets of a
Group Company.

(h)

No Group Company has received written notice from a counterparty that it is (or
has, during the two years ending on the date of this Agreement, been) in breach
of any material obligation in any Charter.

(i)

No Group Company has received written notice from a counterparty that it is
seeking to terminate a Charter or that a Group Company is in breach of any
Charter which breach remains outstanding and so far as the Seller is aware no
counterparty is in, or has threatened a, material breach of the terms of any
Charter.

(j)

No written notice of termination of a Charter has been received or served by any
Group Company and so far as the Seller is aware, there are no grounds for a
counterparty to a Charter to enforce the termination of or a material unilateral
change to the terms of any such Charter.

(k)

No Group Company is party to, or otherwise subject to, any non-legally binding
arrangement or understanding (whether with the Seller Group or any other party)
which is material in the context of the business of any Group Company.

(l)

All outstanding payments and/or arrangements with a value in excess of £50,000
between the Group and the Seller’s Group and its connected persons have been
Disclosed.

Legal.201574077.2/DANB/2042676.00000174

--------------------------------------------------------------------------------

 

(m)

No Group Company is a party to an agreement which (and no Group Company has
submitted an offer or tender which is capable of being converted into an
agreement):

 

(i)

is not in the ordinary and usual course of business of the Company or any of the
Subsidiaries;

 

(ii)

is with a third party (not being a member of the Seller’s Group) and is not on
an arm’s length basis;

 

(iii)

which involves, or is likely to involve, expenditure by it of at least £100,000
in aggregate;

 

(iv)

is a partnership, joint venture or consortium agreement or any agreement for
sharing the income of any Group Company;

 

(v)

materially excludes the freedom of any Group Company to do business;

 

(vi)

is a currency and/or interest rate swap agreement, asset swap, future rate or
forward rate agreement;

 

(vii)

is an agreement to which the Seller (or any person connected with it other than
another Group Company) is a party;

 

(viii)

will result in any Group Company becoming liable for any finder’s fee, brokerage
or other commission in connection with the acquisition of the Shares by the
Buyer;

 

(ix)

which provides for any receivables owning to any Group Company to be sold or
discounted on a non-recourse basis; or

 

(x)

pursuant to which any Group Company has acquired or disposed of any shares or
any business and remains subject to any actual or contingent liability.

(n)

Any charter or agreement in place between the Group and a Vessel Seller in
respect of the Transferring Vessels has been terminated or will be terminated
prior to the date of Completion.

(o)

There are no outstanding claims or liabilities in respect of the Transferring
Vessels or in respect of any charter or agreement between the Group and a Vessel
Seller in respect of the Transferring Vessels.

19

Insurance

(a)

A summary of the insurance policies taken out by or on behalf of any Group
Company are set out in the Data Room (the “Insurance Policies”) and as regards
each such policy:

 

(i)

no premium is overdue for payment; and

 

(ii)

no Group Company has received written notice from the insurers that any such
policy is void or voidable.

(b)

All the Insurance Policies are in full force and effect and so far as the Seller
is aware, nothing has been done or not done which so far as the Seller is aware
could make any of them void or voidable.

Legal.201574077.2/DANB/2042676.00000175

--------------------------------------------------------------------------------

 

(c)

Details of any outstanding claims and notifications to the Group’s insurers and
any claims to the insurers made in the two year period prior to the date of this
Agreement are set out in the Data Room, and otherwise no claim is outstanding
under any of the policies and so far as the Seller is aware there is nothing
which is reasonably likely to give rise to a claim under any of the policies.

20

Litigation and disputes

(a)

No Group Company is, or has during the three year period ending on the date of
this Agreement, been engaged in litigation, administrative, mediation or
arbitration proceedings or other proceedings as claimant or defendant in which
the amount in dispute exceeds £100,000 (other than debt recovery in the ordinary
course of trading) and:

 

(i)

so far as the Seller is aware, there are no such proceedings pending;

 

(ii)

no written notice which remains current has been received by the Group
threatening any such proceedings; and

 

(iii)

there is nothing which is likely to give rise to such proceedings.

(b)

No Group Company is subject to any order or judgment given by any court,
tribunal or governmental agency which is still in force and no Group Company has
given any undertaking to any court or tribunal or to any third party arising out
of any proceedings.

(c)

No Group Company is in dispute with any person in relation to any matter in
which the amount in dispute exceeds £100,000.

(d)

No Group Company has received written notice which remains outstanding of any
compulsory purchase notice, closing, demolition or clearance order, clean up
notice, enforcement notice or stop notice affecting any of the Properties.  

(e)

So far as the Seller is aware, no Group Company has any liability (whether
actual or contingent) in respect of any land or buildings formerly owned of
occupied by it.

(f)

So far as the Seller is aware, no officer, agent, employee or other person who
performs services for or on behalf of a Group Company in his capacity as such:

 

(i)

is engaged in or subject to any proceedings or investigations by any statutory
or governmental body; or

 

(ii)

has done or omitted to do any act or thing in contravention of any law or
regulation applicable to the business of the Group,

in each case which has had a material adverse effect on the reputation or
goodwill of any Group Company. So far as the Seller is aware, no such
proceedings or investigations are pending or threatened against any such person
and there are no circumstances which are likely to give rise to any such
proceedings or investigations.

21

Insolvency

(a)

No Group Company is unable to pay its debts, whether within the meaning of
section 123 Insolvency Act 1986 (without any requirement to prove any matter
referred to in that section to the satisfaction of the court) or otherwise, and
no Group Company has stopped or suspended payment of its debts generally.

Legal.201574077.2/DANB/2042676.00000176

--------------------------------------------------------------------------------

 

(b)

No order has been made or resolution passed for the winding-up or provisional
winding-up of a Group Company, and so far as the Seller is aware no petition has
been presented for the same.

(c)

No Group Company is the subject of an application to the court for an
administration order, a notice of appointment of an administrator, a notice of
intention to appoint an administrator nor has an administrator appointed over
it.

(d)

No action has been taken for a Group Company to enter into any arrangement or
composition for the benefit of its creditors generally, or for the appointment
of a receiver, administrative receiver or similar officer of a Group Company’s
undertaking, interests, properties, revenues or assets.

(e)

No distress, execution or other process has been levied in respect of a Group
Company which remains undischarged and there is no related unfulfilled or
unsatisfied judgment or court order outstanding against a Group Company.

22

Compliance

(a)

Each Group Company has complied in all material respects with all laws and
regulations applicable to its business and, so far as the Seller is aware, no
officer, agent, employee or other person acting or performing services for or on
behalf of a Group Company has in the course of his duties done or omitted to do
any act or thing in material contravention of any applicable law or regulation
in any jurisdiction.

(b)

In the last three years no Group Company has received written notice that it has
committed or omitted to do anything, the commission or omission of which is
in  contravention of applicable law or regulation giving rise to a material
penalty, default proceedings or other liability on its part.

(c)

No Group Company has received written notice (which remains current) alleging
breach of any Environmental Law applicable to its business.

(d)

Each Group Company has complied with all of its obligations under the Health and
Safety Laws in all material respects.  

(e)

No Group Company has received written notice of any litigation, arbitration or
administrative proceedings, or written notice of any governmental, regulatory or
official investigation or enquiry from any enforcement authority, which in each
case is in progress or threatened or pending for any non-compliance of any
Health and Safety Law.

(f)

No Group Company has received any written enforcement, prohibition, stop,
remediation, improvement, non-conformity notice or any other written notice in
relation to any breach or alleged breach of any Health and Safety Laws from any
enforcement authority, including the Maritime and Coastguard Agency, the Marine
Accident Investigation Branch, the Environment Agency, the Health and Safety
Executive (or any equivalent bodies or authorities in any jurisdiction in which
the Group operates its business).

(g)

Each Group Company holds, and has at all times held, all registrations,
licences, permits and accreditations necessary for the carrying on of its
business (the “Permits”).

Legal.201574077.2/DANB/2042676.00000177

--------------------------------------------------------------------------------

 

(h)

So far as the Seller is aware, there are no circumstances which indicate that
any Permit is unlikely to be renewed on expiry, or unlikely to be renewed on
similar terms as a result of the Transaction.

23

Vessels

(a)

Details of the Vessels set out in ‎Schedule 2, ‎Part 3 (Vessel Particulars) are
correct.

(b)

Since the Locked Box Date, the Vessels have been operated in the ordinary course
substantially in accordance with past practice.

(c)

Each Vessel has all Class certifications, safety certificates, and all licences,
consents, approvals and authorities as are required by Class, applicable law or
regulation for such Vessel’s current operations in the ordinary course and all
such certifications, certificates, licences, consents, approvals and authorities
are current and valid and, as regards the Class certifications, without overdue
condition or recommendation.

(d)

In respect of each Vessel, a Group Company holds all registrations, records of
voyages and records of maintenance/repairs as are required to be kept by Class,
applicable law or regulation for their current operations.

(e)

Each Vessel has been operated in compliance with all applicable laws,
regulations and all other legal requirements of flag, the classification society
and the Vessel’s insurers.

(f)

Each Vessel has been manned by an appropriate complement of masters officers and
crew which, where the Vessel is subject to a Charter, comply with any
requirements in that Charter.

(g)

No Vessel has been involved in a collision or other incident causing damage to
the condition of such Vessel or the relevant Vessel’s Vessel Ancillary Assets
since 30 October 2018 and since that date so far as the Seller is aware there
has been no cause to notify the relevant Class certification society of any
matter which could cause the Class certification for such Vessel to be revoked,
varied or which has resulted in an inspection of the relevant Vessel by the
Class certification society.

(h)

Where there is a specific provision in a charter requiring the Vessel owner to
indemnify the charterer in respect of any claims made by any owners of any goods
carried under the charter, the relevant Group Company has appropriate insurance
in place and so far as the Seller is aware remains in full force and effect and
has been Disclosed.

(i)

Where a Charter requires the Vessel owner to enter into an agreement with one or
more third parties, that agreement has been entered into and so far as the
Seller is aware remains in full force and effect and has been Disclosed.

(j)

Complete and accurate details of all Charter arrangements that are in place in
relation to the Vessels have been Disclosed and no Group Company has received
written notice of any breach of any Charter which breach remains outstanding.

(k)

No Vessel is in dry dock, or has been in dry dock within the last 12 months,
outside of the relevant Vessel’s dry docking schedule or in the ordinary course.

(l)

No Group Company has an outstanding insurance claim in relation to any Vessel
or, so far as the Seller is aware, has grounds to make an insurance claim in
relation to any Vessel.

Legal.201574077.2/DANB/2042676.00000178

--------------------------------------------------------------------------------

 

(m)

No Group Company owns any vessels other than the Vessels.

24

Anti-corruption and money laundering

(a)

In this paragraph ‎24 (Anti-corruption and money laundering):

 

(i)

“Anti-Corruption Laws” means the national and directly effective legislation of
any jurisdiction in which a Group Company conducts business which governs the
conduct of companies or individuals in relation to bribery and corruption,
including the Bribery Act 2010; and

 

(ii)

“Associated Persons” means, in relation to the Group Companies, an officer,
employee or agent who performs or has performed services for it or on its
behalf.

(b)

Each Group Company has complied in all material respects with all
Anti-Corruption Laws.

(c)

So far as the Seller is aware, no Associated Person has bribed another person
intending to obtain or retain business or an advantage in the conduct of
business of a Group Company.

(d)

No Group Company has received written notice that it or an Associated Person is
or has been the subject of any investigation, inquiry or enforcement proceedings
by any governmental or regulatory body or any customer regarding any offence or
alleged offence under Anti-Corruption Laws, and so far as the Seller is aware,
there are no circumstances that will give rise to any such investigation,
inquiry or proceedings.

(e)

No Group Company has received written notice that it has been excluded from
participation in a public contract as a result of being convicted of bribery or
corruption.

(f)

Each Group Company has in place (and has, at all relevant times, had in place)
procedures (in line with the guidance from time to time published under section
9 Bribery Act 2010 and sufficient to constitute adequate procedures within the
meaning of section 7(2) Bribery Act 2010) designed to prevent any officer, agent
or employee of that Group Company, or any other person who performs services for
or on behalf of that Group Company, from undertaking any conduct which could
result in the Group Company committing an offence under Anti-Corruption Laws.

25

Modern Slavery

The Data Room contains the Group’s policy document in relation to its approach
to ensuring slavery, servitude, forced or compulsory labour and human
trafficking is not taking place in any part of its own business or any of its
supply chains.

26

Data protection

(a)

In this paragraph ‎26 (Data protection), “Data Protection Laws” means The
General Data Protection Regulation (EU 2016/679), the Data Protection Act 2018
and any other data protection legislation applicable to any member of the Group.

(b)

The Company and each of the Subsidiaries has complied in all material respects
with Data Protection Laws.

Legal.201574077.2/DANB/2042676.00000179

--------------------------------------------------------------------------------

 

(c)

No written notice alleging non-compliance with any Data Protection Laws has been
received by any Group Company from any competent data protection authority where
such allegation is outstanding at the date of this Agreement.

(d)

No written notice alleging non-compliance with any Data Protection Laws has been
received by any Group Company from any data subject where such allegation is
outstanding at the date of this Agreement or at the date of Completion.

(e)

Details of the data protection policies of the Group are set out in the Data
Room.

27

Grants and subsidies

No Group Company has in the last 12 months received any grant or subsidy from a
government department or agency or a local authority and so far as Seller is
aware the execution of this Agreement will not result in any Group Company
losing the benefit of any grant or subsidy which it currently receives.

28

Borrowings

(a)

Details of all overdrafts, loans, invoice discounting, hedging or factoring
facilities utilised by a Group Company are contained in the Data Room.

(b)

There is no outstanding security over the assets or undertaking of a Group
Company save for maritime liens and maritime claims arising by law in the
ordinary and usual course of business.

(c)

No Group Company has received written notice of an event of default, and so far
as the Seller is aware no event has occurred, which:

 

(i)

gives rise to an obligation to repay any borrowing or indebtedness in the nature
of borrowing; or

 

(ii)

causes any security for any borrowing or indebtedness in the nature of borrowing
to be enforceable.

(d)

No guarantee, mortgage, charge, pledge, lien, assignment or other security
agreement or arrangement has been given or entered into by the Company or any of
the Subsidiaries or any third party in respect of borrowings or other
obligations of the Company or any of the Subsidiaries.

(e)

Neither the Company nor any of its Subsidiaries has given or entered into any
guarantee, mortgage, charge, pledge, lien, assignment or other security
agreement or arrangement or is responsible for the indebtedness or any other
person other than another Group Company.

29

Loans

(a)

Details of all sums lent or agreed to be lent by a Group Company and which has
not been repaid to it (other than normal trade credit) are contained in the Data
Room.

(b)

There is no guarantee, indemnity, debenture or charge given by any Group Company
to secure any financial indebtedness of any member of the Seller’s Group.

Legal.201574077.2/DANB/2042676.00000180

--------------------------------------------------------------------------------

 

30

Bank accounts

(a)

The Data Room contains accurate account details of all current, deposit and
foreign currency accounts of each Group Company.

(b)

Particulars of the balances of all the bank accounts of Company and the
Subsidiaries showing the position as at the Business Day immediately preceding
the date of this Agreement have been Disclosed and since those particulars were
given, there have been no payments out of those accounts other than routine
payments in the ordinary and usual course of business.

31

Employees

(a)

The Data Room includes anonymised particulars of the following terms of each
Employee’s contract of employment:

 

(i)

the Group Company (or Crew Employer) which employs them;

 

(ii)

their current remuneration (including any benefits, bonus, or other performance
related remuneration);

 

(iii)

the commencement date of their employment;

 

(iv)

the notice of termination required to be given by the employer or, if a fixed
term, the expiry date of the fixed term;

 

(v)

the type of contract (i.e. whether full or part-time); and

 

(vi)

the Employee’s date of birth.

(b)

The Data Room includes anonymised details of all Employees who are on
secondment, maternity, paternity, adoption or other leave or who are absent due
to ill-health.

(c)

No notice to terminate the contract of employment of any Employee whose salary
exceeds £50,000 per annum (whether given by a Group Company/Crew Employer or by
the Employee) is outstanding or, so far as the Seller is aware, threatened.

(d)

No Group Company nor the Crew Employer has instituted any proceedings against
any Employee arising from that person’s employment with a Group Company/Crew
Employer and no Group Company nor the Crew Employer has received written notice
of any proceedings threatened or instituted by an Employee against any Group
Company or the Crew Employer.

(e)

Neither the Group Employer nor the Crew Employer has received written notice of
an investigation or enquiry (or threatened investigation or enquiry) by the
Equality and Human Rights Commission or similar body.

(f)

No Employee is subject to a current disciplinary warning or grievance procedure.

(g)

The only employees who are wholly or mainly assigned to crew the Vessels in the
ordinary course of the business of the Group are the TUPE Employees.

(h)

Details of the average proportion of total working time of the TUPE Employees
spent wholly or mainly dedicated to working on the Vessels have been Disclosed.

Legal.201574077.2/DANB/2042676.00000181

--------------------------------------------------------------------------------

 

(i)

No person is employed or engaged in the business of the Group (whether
temporarily or permanently and whether under a contract of service or contract
for services) other than the Employees, and the Employees are all employed by a
Group Company or the Crew Employer.

(j)

The Employee information contained in the Data Room is accurate in all material
respects.

(k)

The Data Room contains copies of the Group’s standard employment contracts,
human resource handbooks and policies and benefit schemes for the Employees.

(l)

In respect of the Employees, so far as the Seller is aware the Group Companies
and the Crew Employer have performed all material obligations and duties
required to be performed as employer whether arising under contract, statute,
common law or in equity or under any treaties including the Treaty of the
Functioning of the European Union, the laws of the European Union and the
Maritime Labour Convention (as amended) or otherwise.

(m)

So far as the Seller is aware, in the two years preceding the date of this
Agreement, in respect of each of the Employees, all holiday pay for periods of
holiday taken under regulation 13 of the Working Time Regulations 1998 has been
calculated and paid in accordance with Directive 2003/88/EC of the European
Parliament and the Council of 4 November 2003 concerning certain aspects of the
organisation of working time.

(n)

All contracts of service of the Employees (or contracts for services between the
Group Companies/Crew Employer and other individuals whom they engage) are
terminable by the Group Companies or the Crew Employer at any time on three
months’ notice or less without compensation (other than for unfair dismissal or
a statutory redundancy payment).

(o)

The Group Companies and the Crew Employer are not involved (and have not been
involved in the two years preceding the date of this Agreement), and so far as
the Seller is aware are not likely to be involved, in connection with the
business of the Group in any industrial or trade dispute (official or
unofficial) or negotiation with any trade union or other employee organisation
or representative group, nor any application for recognition pending before the
Central Arbitration Committee, nor so far as the Seller is aware is any such
industrial or trade dispute, negotiation or application pending or threatened.

(p)

So far as the Seller is aware any Employee who requires permission to work in
the United Kingdom has permission to do so.

(q)

No offer of employment for a position with a salary of more than £50,000 per
annum has been made by any Group Company that has not yet been accepted, or
which has been accepted but where the employment has not yet started.

(r)

There are no agreements or arrangements between a Group Company or the Crew
Employer and a trade union or other body representing Employees, other than:

 

(i)

the memorandum of understanding between the Crew Employer and the National Union
of Marine, Aviation and Shipping Transport Officers; and

 

(ii)

the collective bargaining agreement between the Crew Employer and NAUTILUS
International.

Legal.201574077.2/DANB/2042676.00000182

--------------------------------------------------------------------------------

 

(s)

None of Robert Catchpole, Paul Willis nor or any Employee or worker of the Group
is entitled to any benefit or to treat himself as dismissed or be released from
any obligation if Completion occurs.

32

Pensions

(a)

Apart from The People’s Pension and the AEGON Group Personal Pension Plan,
details of which are contained in the Data Room (the “Disclosed Group Schemes”)
no Group Company has been a party to or had any actual or contingent liability
to contribute to or make any payment in connection with any personal pension
plan, occupational pension scheme or any other retirement, pension, death
benefit, medical benefit or disability arrangement or has made a promise or
proposal to establish any such arrangement.

(b)

Except as Disclosed, apart from The Carey Workplace Pension Trust, details of
which are contained in the Data Room (the “Disclosed Crew Employer Schemes”),
the Crew Employer is not a party to and does not have any actual or contingent
liability to contribute to or make any payment in connection with any personal
pension plan, occupational pension scheme or any other retirement, pension,
death benefit, medical benefit or disability arrangement in respect of the TUPE
Employees nor has it made a promise or proposal to establish any such
arrangement.

(c)

Each Group Company and the Crew Employer has at all times complied with its
automatic enrolment obligations as required by the Pensions Act 2008 and
associated legislation.

(d)

All contributions, tax, expenses and premiums due to or in respect of the
Disclosed Group Schemes from a Group Company or an employee or former employee
of a Group Company have been paid. All contributions, tax, expenses and premiums
due to or in respect of the Disclosed Crew Employer Schemes from the Crew
Employer in respect of the TUPE Employees have been paid.

(e)

Except as Disclosed, no Group Company (and no associated or connected person)
has at any time been an employer in an occupational pension scheme to which
sections 38 to 51 of the Pensions Act 2004 could apply.

(f)

No Employee has any claim or right in respect of any arrangement of the type
described at paragraphs 32(a) and 32(b) above payable on early retirement or
redundancy which has transferred to the relevant Group Company by operation of
the Employment Regulations or will transfer to the Buyer by operation of the
Employment Regulations with effect from Completion as a result of the transfers
contemplated under this Agreement.

(g)

The Disclosed Group Schemes and the Disclosed Crew Employer Schemes are
registered pension schemes under Chapter 2 of Part 4 Finance Act 2004 and so far
as the Seller is aware have in all material respects complied with the documents
governing them, the provisions of all applicable laws, regulations and
requirements (including EU and United Kingdom pensions legislation, trust law
and anti-discrimination law) and all applicable requirements of any competent
governmental body or regulatory authority (including the Pensions Regulator and
HM Revenue & Customs)

(h)

There are no claims or actions (including any complaints under the internal
disputes resolution procedure, any complaint to the Pensions Ombudsman or any
investigation or enquiry by the Pensions Regulator) by or relating to any
Employee or former employee of a Group Company in progress or pending by or
against the

Legal.201574077.2/DANB/2042676.00000183

--------------------------------------------------------------------------------

 

trustees or administrator of the Disclosed Group Schemes or the Disclosed Crew
Employer Schemes or against any Group Company nor so far as the Seller is aware
is there any reason for such claims or actions.

(i)

There has been no correspondence with the Pensions Regulator in respect of any
Group Company or any associated or connected person (including any Group
Company) concerning the matters detailed in this Agreement and / or the power of
the Pensions Regulator to issue a contribution notice under Section 38, Pensions
Act 2004, or a financial support direction under Section 43, Pensions Act 2004.

33

Properties

(a)

The Properties comprise all the property owned, used or occupied by a Group
Company.

(b)

The information relating to the Properties contained in ‎Schedule
10 (Properties) is accurate in all material respects and not misleading in any
material respect.

(c)

A Group Company as the owner or a lessee of a Property (as the case may be) is
(i) solely legally and beneficially entitled to that Property and (ii) in
possession and actual occupation of that Property on an exclusive basis.

(d)

The Properties are free from any Encumbrances and there is no agreement or
commitment to create any such thing in relation to any of the Properties.

(e)

The Properties are occupied, held, controlled or otherwise used exclusively by
the Group and there is no lease, sub-lease, tenancy or licence to occupy in
favour of a person other than a Group Company affecting any of the Properties
nor is there any person other than a Group Company in possession or occupation
of any of the Properties or who has or, so far as the Seller is aware, claims
any right or easement in respect of any of the Properties by adverse possession
or by prescription.

(f)

None of the Properties is subject to any exception, reservation, covenant,
easement, wayleave, licence to occupy, option, right of pre-emption or any
interest referred to in Schedule 1, 3 or 12 of the Land Registration Act 2002 or
to any interest acquired under the Limitation Act 1980 which in any such case
adversely affects the relevant Group Company's current use of that Property to
any material extent nor is there any agreement or commitment to create any such
thing.

(g)

The present use of each of the Properties is the permitted use under the Town
and Country Planning Act 1990. No Group Company during its occupation of the
Property in the three years prior to the date of this Agreement has received any
written notice indicating that the current use of the Property contravenes
planning legislation and in that period no written notices, complaints or
requirements have been received from any competent authority or undertaking
exercising statutory or delegated powers in relation to any Property or the
current use of any Property.

(h)

All statutory and other legal requirements applicable to, and all conditions
applicable to any licences and consents (including planning consents) required
for the use of the Properties as now used have been complied with by the Group
Companies to which such requirements are applicable.

(i)

No written notice or complaint which remains current has been received by or
served on any Group Company in writing in respect of any breach or alleged
breach of any material obligation or restriction applicable to any of the
Properties and the

Legal.201574077.2/DANB/2042676.00000184

--------------------------------------------------------------------------------

 

Seller is not aware of any past or present actual or alleged breaches of such
material obligations or restrictions.

(j)

So far as the Seller is aware, no Group Company has any contingent liability in
respect of any freehold or leasehold property in which it formerly had any
estate or interest.

(k)

No Group Company has any right of ownership, right to use, option, right of
first refusal, or contractual obligation to purchase, nor any other legal or
equitable right, estate or interest in, or affecting, any land or buildings
other than the Properties.

(l)

The Seller has in its possession and control all the title deeds and documents
for each Property.

(m)

The relevant Group Company is not aware of any Property being subject to any
outgoings other than business rates, water and other utility rates and insurance
premiums and, in the case of any tenancies, rent, insurance rent and service
charges.

(n)

In respect of any occupational tenancies, all sums due have been paid up to date
and no sums have been set off or withheld or commuted or waived and no Group
Company has received a written notice from the landlord that the last instalment
of rent (and service charge, if any) was not accepted by the landlord (or its
agent).  

(o)

Copies of the leases/tenancies are contained in the Data Room, and no Group
Company has been notified in writing of any material breach thereof and no Group
Company has received any written notice of breach of the tenant's covenants in
respect of the Properties subject to tenancies.

(p)

In respect of each of the occupational tenancies, there are no dilapidations
requiring significant works and so far as the Seller is aware, no such
dilapidations notices or claims are pending or threatened.

(q)

There are planned development works, redevelopment works or fitting-out works
outstanding in respect of any Property and in respect of any such works carried
out by or on behalf of a Group Company prior to Completion, the Company has
obtained and complied in all material respects with applicable material third
party consents.

(r)

So far as the Seller is aware, each Property has the benefit of all material
rights required for the beneficial use and occupation of such Property and each
Property has full vehicular and pedestrian access from an adopted highway.

(s)

The property known as The Old Boat Shed at Commercial Road is within the
confines of the freehold property listed at 41 Commercial Road, Lowestoft,
Suffolk, NR32 2TD listed in ‎Schedule 10.

34

Tax

(a)

All Tax which has become due from any Group Company within the last six years
has been duly paid within the applicable time limit.

(b)

Provision or reserve has been made in the Accounts in accordance with the
Relevant Accounting Standards for all Taxation liable to be assessed on each
Group Company or for which a Group Company is accountable in respect of all
income, profits or gains earned, accrued or received on or before the Accounts
Date or deemed to have been or treated as earned, accrued or received for
Taxation

Legal.201574077.2/DANB/2042676.00000185

--------------------------------------------------------------------------------

 

purposes on or before the Accounts Date and/or in respect of any event occurring
or deemed to have occurred on or before the Accounts Date. Provision has been
made in the Accounts for deferred Taxation in accordance with the Relevant
Accounting Standards.

(c)

Each Group Company has within the last six years complied in all respects with
all statutory requirements, orders, provisions, directions and conditions
relating to Tax.

(d)

All returns, elections, notifications, computations, claims, registrations,
applications, assessments or other information which should have been made or
given by any Group Company within the last six years for a Tax purpose were made
or given within the requisite periods and were in all respects up-to-date and
correct and none of them is the subject of a dispute with a Tax Authority nor,
so far as the Seller is aware, are likely to be the subject of such a dispute.

(e)

Each Group Company has kept all records and documents required by law for Tax
purposes and has sufficient records relating to past events to enable it to make
correct and complete returns for Tax purposes and to calculate its liability to
Tax or relief from Tax which would arise on a disposal or realisation of its
assets or a discharge of its liabilities.

(f)

The Disclosure Letter contains details so far as they affect any Group Company
of all arrangements with any Taxation Authority that are not based on a strict
application of the law relating to Taxation (other than published
extra-statutory concessions, statements of practice and statements of a similar
nature) and so far as the Seller is aware no such arrangement is liable to be
withdrawn for any reason.

(g)

No Group Company is liable, or has within the last six years been liable, to pay
any penalty, fine, surcharge or interest in connection with any Tax, nor so far
as the Seller is aware are there any circumstances in existence which may cause
it to become so liable.

(h)

No Group Company is, nor so far as the Seller is aware is likely to become,
involved in a dispute with any Tax Authority. No Taxation Authority has
investigated or indicated in writing that it may investigate any Group Company's
Taxation affairs and so far as the Seller is aware no Group Company is subject
to any ongoing investigation.

(i)

No Group Company has engaged in or been a party to, or otherwise involved in, a
scheme, arrangement or transaction of which the main purpose, or one of the main
purposes, was avoiding, reducing or deferring a liability to Tax.

(j)

No charge to Taxation will arise on any Group Company as a result of entry into
or completion of this Agreement.

(k)

So far as the Seller is aware no Group Company has entered into any arrangements
pursuant to which it is or may become liable to make any payment in respect of a
liability to Tax which is primarily or directly the liability of any other
person.

(l)

Each Group Company has duly deducted all amounts which it has been obliged to
deduct from any payment made or treated as made by it or in connection with the
provision by it of any benefit and has duly accounted for all such amounts to
the relevant Tax Authority.

Legal.201574077.2/DANB/2042676.00000186

--------------------------------------------------------------------------------

 

(m)

No Group Company has in the last six years been party to any non-arms length
transaction or been party to any transaction or arrangement to which the
provisions of section 195 Taxation (International and Other Provisions) Act 2010
may apply.

(n)

Each Group Company has always been resident for Tax purposes in the jurisdiction
of its incorporation only and no Group Company has ever had outside the
jurisdiction of its incorporation a branch, agency, place of business or
permanent establishment (within the meaning of the Model Tax Convention on
Income and Gains published by OECD).

(o)

Any loans or advances made, or agreed to be made, by any Group Company within
Chapter 3 Part 10 CTA 2010 have been Disclosed in the Disclosure Letter, and no
Group Company has released or written off, or agreed to release or write off,
the whole or any part of any such loans or advances.

(p)

The Company is treated as a member of a group for the purposes of section 43
VATA (Groups of Companies) (the “VAT Group”) and details of the representative
member are contained in the Disclosure Letter.  There are no outstanding
applications by any companies to join the VAT Group.

(q)

Southern Crewing Services Limited is duly registered and is a separate taxable
person for the purposes of VAT.

(r)

Each Group Company and the representative member from time to time of the VAT
Group has complied in all respects with the statutory requirements, orders,
provisions, directions and conditions relating to VAT and each Group Company
maintains complete, correct and up to date records relating to VAT.

(s)

Each Group Company has paid all amounts of stamp duty, stamp duty reserve tax,
stamp duty land tax, land and buildings transaction tax or land transaction tax
which have become due from it.

(t)

All documents which affect the right, title or interest of any Group Company to
or in its properties, undertaking or assets, or to which any Group Company is a
party or in the enforcement of which it is otherwise interested, were duly
stamped for stamp duty purposes within the requisite period for stamping.

(u)

Within the 3 years ending on the date of this Agreement, no Group Company has
made any claim for relief, exemption or deferral of stamp duty, stamp duty
reserve tax, stamp duty land tax, land and buildings transaction tax or land
transaction tax.

(v)

No shares or securities have been issued or transferred to or are held on behalf
of any current or former director or employee of any Group Company to which the
provisions of Part 7 of ITEPA apply or have been applied and there are no shares
or securities otherwise issued by any Group Company to which the provisions of
Part 7 of ITEPA apply or have been applied.

(w)

In the three years prior to the date of this Agreement each Group Company that
is a member of the Seller’s Tonnage Tax Group has complied in all respects with
the statutory requirements and regulations relating to the tonnage tax regime
provided for in Schedule 22 of Finance Act 2000.

 

Legal.201574077.2/DANB/2042676.00000187

--------------------------------------------------------------------------------

 

Schedule 7

Seller protection provisions

Restart Numbering Applied

1

Definitions and interpretation

(a)

In addition to the words and expressions defined in Clause ‎1 (Definitions and
interpretation) of this Agreement, in this ‎Schedule 7 (Seller protection
provisions):

“Debt Reorganisation Claim” means a Claim by the Buyer under the indemnity in
Clause ‎12.1.

“Expiry Date” means:

 

(i)

in relation to any General Warranty Claim, 18 months from the date of
Completion;

 

(ii)

in relation to any Pensions Claim or Yangtze Claim or Debt Reorganisation Claim,
the sixth anniversary of Completion; and

 

(iii)

in relation to any Claim other than a General Warranty Claim, Pensions Claim,
Debt Reorganisation Claim, Yangtze Claim, the seventh anniversary of Completion.

“Fundamental Warranty Claim” means a Claim for breach of one or more of the
Fundamental Warranties.

“General Warranty Claim” means any Claim for breach of the Warranties (other
than a Fundamental Warranty Claim or Tax Claim).

“Pensions Claim” means a Claim by the Buyer under the indemnity in Clause ‎10.1.

“Tax Claim” means a Tax Warranty Claim or any Claim under Clause 2 (Covenants )
of the Tax Deed.

“Tax Warranties” means those Warranties set out in paragraph ‎34 (Tax) of
‎Schedule 6.

“Tax Warranty Claim” means a Claim for breach of one or more of the Tax
Warranties.

“Yangtze Claim” means a Claim by the Buyer under the indemnity in Clause ‎11.

(b)

Each limitation of liability and each other right or remedy of the Seller
included in this Schedule or the Tax Deed or implied by operation of law shall
be construed independently and shall not be limited by, or limit the
interpretation of, any other limitation of liability, right or remedy included
in this Schedule or the Tax Deed or implied by operation of law applying or
intended for the benefit of the Seller.

(c)

Subject to paragraph ‎1(d), the provisions of this Schedule shall, if they
conflict with any other provision of this Agreement, prevail.

(d)

The provisions of ‎this ‎Schedule 7 (Seller protection provisions) shall not
apply in respect of any claim brought under Clause ‎6 (Leakage).

(e)

The provisions of this ‎Schedule 7 (Seller protection provisions) shall apply to
Tax Claims to the extent set out herein.

Legal.201574077.2/DANB/2042676.00000188

--------------------------------------------------------------------------------

 

(f)

Unless otherwise stated, references to “paragraphs” in this Schedule are to
paragraphs of this Schedule.

2

Caps on liability

(a)

The total liability of the Seller Parties (taken together) in respect of:

 

(i)

all Fundamental Warranty Claims shall not, in aggregate, exceed an amount equal
to:

 

(A)

the aggregate of the Equity Consideration, the Locked Box Shareholder Debt
Payment and the Permitted Services Amount;

 

(B)

less £6,000,000;

 

(C)

plus any Earn Out Consideration paid to the Seller;

 

(ii)

all Fundamental Warranty Claims, Pensions Claims, Yangtze Claims, Debt
Reorganisation Claims and all other Claims (other than General Warranty Claims
and Tax Claims), shall not, in aggregate, exceed an amount equal to the
aggregate of the Equity Consideration, the Locked Box Shareholder Debt Payment,
the Permitted Services Amount and any Earn Out Consideration paid to the Seller;
and

 

(iii)

all General Warranty Claims and Tax Claims shall not, in aggregate, exceed £1
(one pound sterling).

(b)

For the purposes of the caps set out in this paragraph ‎2, the liability of the
Seller Parties shall be deemed to include the amount of all costs, expenses and
other liabilities (together with any irrecoverable VAT thereon) payable by the
Seller Parties (take together) in connection with the satisfaction, settlement
or determination of any such Claim (other than those costs, expenses and other
liabilities incurred on their own account).

3

Time limits and notice of Claims

(a)

No Fundamental Warranty Claim, General Warranty Claim, Tax Claim, Pensions
Claim, Yangtze Claim or Debt Reorganisation Claim shall be brought against a
Seller Party unless written notice of it is given to the relevant Seller Party
by the Buyer: (i) as soon as reasonably practicable after the Buyer becoming
aware of (A) the circumstances giving rise to the relevant Claim; and (B) that
the circumstances may constitute a breach of warranty; and (ii) in any event
before the relevant Expiry Date.

(b)

No Claim under the Tax Deed may be brought against a Seller Party unless written
notice of it is given to the relevant Seller Party by the Buyer before the
seventh anniversary of Completion.

(c)

Any notice of Fundamental Warranty Claim, Tax Warranty Claim, General Warranty
Claim, Pension Claim, Yangtze Claim or Debt Reorganisation Claim shall so far as
it is known to the Buyer specify in reasonable detail the facts which give rise
to the relevant Claim, the grounds for the relevant Claim, including details of
any warranty which it is claimed has been breached and the amount of the
relevant Claim and, where reasonably practicable taking into account information
available at the time, how it has been calculated.

Legal.201574077.2/DANB/2042676.00000189

--------------------------------------------------------------------------------

 

4

Proceedings

(a)

Subject to paragraph ‎4(b) of this ‎Schedule 7, the Seller Parties shall have no
liability for any Claim (that has not been previously satisfied or settled),
which shall be deemed to be withdrawn, unless the Buyer issues and serves legal
proceedings in a court of competent jurisdiction on the relevant Seller Party in
respect of the Claim on or before six months from the date on which the Buyer
notified the Seller Party of the Claim (or in the case of any claim to which
paragraph ‎7 applies, the date on which such Claim becomes an actual liability)
(and no new Claim may be made in respect of the losses that were the subject
matter of such Claim), save that in relation to a Pensions Claim or a Yangtze
Claim or a Debt Reorganisation Claim the period of six months shall be twelve
months.

(b)

Any Claim the subject matter of which is the subject of any dispute with a Tax
Authority shall only deemed to be withdrawn if legal proceedings have not been
commenced as described within six months of the date of resolution of such
dispute with the Tax Authority.

5

Mitigation

Nothing in this Agreement shall limit or exclude the Buyer’s common law duty to
mitigate its loss.  

6

No double recovery

The Buyer shall not be entitled to seek recovery from the Seller Parties in
respect or in connection with any Claim more than once in respect of the same
facts, matters or circumstances.

7

Contingent or non-quantifiable claims

If any Claim (other than a Tax Claim) arises by reason of some liability which
is contingent or otherwise not capable of quantification, then notice of that
Claim must be made in accordance with paragraph ‎3 but no payment shall be due
from the Seller Parties in respect of it until the liability has been quantified
and actual loss has been suffered by the Buyer as a consequence of the subject
matter of the Claim.

8

Limitations applying to certain General Warranty Claims

The Seller Parties shall have no liability in respect of a General Warranty
Claim to the extent that it occurs or is increased as a result of:

(a)

any legislation or regulation not in force or effect at the date of this
Agreement, including any legislation or regulation taking effect
retrospectively; or

(b)

a change after the date of this Agreement in:

 

(i)

law or the interpretation of law;

 

(ii)

the identity, administrative practice or policy of any governmental, regulatory
or licensing or certification body or authority; or

 

(iii)

generally accepted accounting practices or international financial reporting
standards (as the case may be); or

Legal.201574077.2/DANB/2042676.00000190

--------------------------------------------------------------------------------

 

(c)

a change in the nature of, transfer, winding up or cessation after Completion of
a trade or business carried on by a member of the Buyer’s Group; or

(d)

changes after Completion in the accounting policies, principles, methods,
practices or bases adopted by or applied in relation to a member of the Buyer’s
Group or other change in the way in which a member of the Buyer’s Group values
assets or liabilities or prepares, presents or compiles any accounts; or

(e)

any voluntary act, omission, transaction or arrangement by or at the direction
or with the prior written approval of a member of the Buyer’s Group (other than,
prior to Completion, a Group Company); or

(f)

a breach of any Transaction Document by a member of the Buyer’s Group.

9

Fraud

Nothing in this Agreement limits the liability of a Seller Party in respect of
its own fraud.

10

Disclosures

The Seller Parties shall have no liability for any Fundamental Warranty Claim,
General Warranty Claim or Tax Warranty Claim in respect of information and
circumstances Disclosed.

11

Provisions

The Seller Parties’ liability in respect of any Fundamental Warranty Claim or
General Warranty Claim shall be reduced to the extent that specific provision
for the matter giving rise to the Claim is made in the Locked Box Accounts and
that it is reasonably identifiable that such provision relates to the relevant
Fundamental Warranty Claim and/or relevant General Warranty Claim, provided that
to the extent such a provision has reduced the liability of the Seller Parties’
in relation to any prior Fundamental Warranty Claims or General Warranty Claims
the amount by which the provision reduced such Claims may not be utilised to
reduce the liability of the Seller Parties’ in relation to any subsequent
Fundamental Warranty Claims or General Warranty Claims.

12

Insured Claim

The Seller Parties’ liability for any Claim shall be reduced by an amount equal
to the actual amount recovered under the terms of any insurance policy
(including the W&I Policy) in respect of the subject matter of the Claim.  The
Buyer shall, and shall procure that each other member of the Buyer’s Group
shall, use all reasonable endeavours to seek full recovery under any insurance
of which it is a party (including the W&I Policy) in relation to any matter that
is the subject matter of a Claim.

13

Excluded losses

The Seller Parties shall not be liable for loss of profits, loss of goodwill,
loss of opportunity or any indirect or consequential losses.

14

Buyer’s knowledge

(a)

The Buyer confirms that at the date of this Agreement it is not actually aware
of any fact, matter, event or circumstance that it actually knows is an actual
breach

Legal.201574077.2/DANB/2042676.00000191

--------------------------------------------------------------------------------

 

of Warranty after taking account of such facts, matters, events or circumstances
as have been Disclosed.

(b)

For the purpose of paragraph ‎14(a) the Buyer’s actual knowledge shall be deemed
to be the Buyer’s actual knowledge having made reasonable enquiry only of Wil
Jones, Callum Bruce and Gordon Wallace in respect of the relevant matters and
shall not include constructive knowledge or the knowledge of any agent,
director, employee, consultant or advisor of or to the Buyer Group.

 

Legal.201574077.2/DANB/2042676.00000192

--------------------------------------------------------------------------------

 

Schedule 8

Buyer warranties

Restart Numbering Applied

(a)

The Buyer is a company duly incorporated and organised and validly existing
under the laws of its jurisdiction of incorporation.

(b)

The Buyer has the power and authority to enter into the Transaction Documents
and to fully perform its obligations under them in accordance with their terms.

(c)

The Transaction Documents constitute valid, legal and binding obligations on the
Buyer in the terms of the Transaction Documents.

(d)

The Buyer does not require the consent, approval or authority of any other
person to enter into or perform its obligations under the Transaction Documents.

(e)

The entry into and performance by each Buyer of its obligations under the
Transaction Documents will not constitute a breach or give rise to a default
under any applicable laws or regulations or any order, decree, judgement,
contract or other obligation binding on it (including any provision of its
constitutional documents) which has or could have a material adverse effect on
its ability to execute or perform its obligations under the Transaction
Documents.

(f)

The Buyer has not been given written notice of any litigation, arbitration or
administrative proceedings, or written notice of any governmental, regulatory or
official investigation or enquiry which in each case is in progress or
threatened or pending and which has or could have a material adverse effect on
its ability to execute or perform its obligations under the Transaction
Documents.

(g)

No action or steps have been taken by, or so far as the Buyer is aware legal
proceedings started or threatened against, the Buyer for its winding up or
dissolution; or for it to enter into any arrangement or composition for the
benefit of creditors; or for the appointment of a receiver, administrator,
administrative receiver, liquidator, supervisor, compulsory manager, trustee or
similar person of any of its revenues or assets.

 

Legal.201574077.2/DANB/2042676.00000193

--------------------------------------------------------------------------------

 

Schedule 9

Earn Out Consideration

Part 1

Introduction

Restart Numbering Applied

1

Definitions

In this ‎Schedule 9 (Earn Out Consideration):

“Accelerated Earn Out Payment” means, if the Acceleration Event occurs:

Restart Numbering Applied

 

(i)

before the end of the First Earn Out Year, £4,000,000; and

 

(ii)

after the end of the First Earn Out Year but before the expiration of the Earn
Out Period, £2,000,000.

“Acceleration Event” means any of the following events:

Restart Numbering Applied

 

(i)

Insolvency Proceedings are commenced in respect of any member of the Earn Out
Group; or

 

(ii)

unless agreed by the Seller in advance in writing:

 

(A)

there is a sale of all or substantially all of the assets of the Earn Out
Business or a breach of paragraphs ‎2(a)(iii) or ‎2(a)(v) of Part 2 of this
Schedule; or

 

(B)

there is a Change of Control,

or a member of the Earn Out Group has entered into a contract, agreement or
arrangement to do such a thing.

“Acceleration Event Dispute” has the meaning given in paragraph ‎3(d) of ‎Part
1 of this Schedule.

“Acceleration Event Long Stop Date” has the meaning given in paragraph ‎3(d) of
‎Part 1 of this Schedule.

“Adjusted Revenue” means the gross revenue of the Earn Out Business earned in
the Southern North Sea in an Earn Out Year determined in accordance with ‎Part
3 of this Schedule.

“Basalt” means Basalt Infrastructure Partners II A L.P., Basalt Infrastructure
Partner II C L.P., and Basalt Infrastructure Partners II D L.P., each acting
through its general partner Basalt Infrastructure Partners II GP Limited.

“Change of Control” means Basalt:

Restart Numbering Applied

 

(i)

ceasing to the own or control (directly or indirectly) more than 50% of the
voting securities of the Company, the Buyer or Ardmair Bay Holdings Limited;

 

(ii)

ceasing to have the power to direct the management and policies of the Company
or the Buyer directly or indirectly and whether by contract, voting rights or
otherwise; or

Legal.201574077.2/DANB/2042676.00000194

--------------------------------------------------------------------------------

 

 

(iii)

ceasing to have the right to appoint or cause the appointment or remove or cause
the removal of directors of the Company or the Buyer holding a majority of the
voting rights at meetings of the board of the Company or the Buyer on all, or
substantially all, matters.

“Earn Out Accounts” means the consolidated management accounts of the Earn Out
Group prepared in accordance with the provisions of ‎Part 3 of this Schedule for
each Earn Out Year.

“Earn Out Business” means the business of emergency rescue and response Class
vessels carried on by the Earn Out Group in the Southern North Sea, including
any ancillary activities such as freight carried on using the Vessels.

“Earn Out Group” means the Buyer, its subsidiary undertakings and the Group
Companies.

“Earn Out Payment Date” means the date that is fifteen Business Days after the
Adjusted Revenue for the relevant Earn Out Year has been agreed or determined in
accordance with paragraph ‎3 (Determining Adjusted Revenue) of ‎Part 3 of this
Schedule.

“Earn Out Period” means the period starting on Completion and ending on the last
day of the Second Earn Out Year.

“Earn Out Year” means the First Earn Out Year and Second Earn Out Year.

“First Earn Out Year” means the full calendar year ending 31 December 2020.

“Independent Expert” has the meaning given in paragraph ‎3(d) of ‎Part 1 of this
Schedule.

“Insolvency Proceedings” means, with respect to a person:

Restart Numbering Applied

 

(i)

such person stopping or suspending the payment of its debts, or being unable to,
or admitting its inability to, pay its debts as they fall due;

 

(ii)

the commencement of negotiations, or the entering into of any compromise,
composition, assignment, or arrangement, with one or more of its creditors for a
voluntary arrangement for a composition of its debts or a scheme of arrangement;

 

(iii)

the declaration of a moratorium in respect of any of its indebtedness;

 

(iv)

any action, step or proceeding being taken (excluding false or vexatious claims)
in relation to:

 

(A)

the winding up, dissolution, administration or reorganisation (using a voluntary
arrangement, scheme or arrangement or otherwise) of that person (save for the
purpose of any bona fide and solvent reconstruction or amalgamation);

 

(B)

the appointment of a liquidator, receiver, administrator, administrative
receiver or other similar officer in respect of that person or its business,
undertaking, property or assets or any part thereof.

“Second Earn Out Year” means the full calendar year ending 31 December 2021.

Legal.201574077.2/DANB/2042676.00000195

--------------------------------------------------------------------------------

 

2

Earn Out Consideration

(a)

The Buyer shall pay the Earn Out Consideration to the Seller by way of
additional consideration for the Shares in cash.

(b)

The Earn Out Consideration shall be equal to:

 

(i)

in respect of the First Earn Out Year, £2,000,000 if the Adjusted Revenue
exceeds £36,900,000; and

 

(ii)

in respect of the Second Earn Out Year, £2,000,000 if the Adjusted Revenue
exceeds £35,900,000.

(c)

The Earn Out Consideration (if any) due to the Seller based on the Adjusted
Revenue for each relevant Earn Out Year shall be paid by the Buyer in cash by no
later than the relevant Earn Out Payment Date.

(d)

All payments of Earn Out Consideration shall be made by the Buyer in full
without set off, counterclaim or similar proceedings, provided that the Buyer
shall be entitled to set off against the Earn Out Consideration otherwise
payable any amount that, before the due date for such payment, is agreed by the
parties in writing or finally determined by a court of competent jurisdiction as
being payable in respect of a claim under the indemnities in
Clause ‎10 (Pensions indemnity), Clause ‎11, Clause ‎12 and Clause ‎15.4 of this
Agreement.

(e)

The provisions of ‎Schedule 9, ‎Part 2 (Conduct during the Earn Out Period)
apply during the Earn Out Period.

(f)

The provisions of ‎Schedule 9, ‎Part 3 (Determination of Adjusted Revenue) apply
in respect of the determination the Adjusted Revenue.

3

Acceleration of Earn Out

(a)

The Buyer shall provide written notice to the Seller if it becomes aware that an
Acceleration Event has occurred or is likely to occur.

(b)

The Seller shall provide written notice to the Buyer if it reasonably believes
an Acceleration Event has occurred.

(c)

The Accelerated Earn Out Payment shall be paid in full within fifteen Business
Days of (i) the parties agreeing that an Acceleration Event has occurred, or
(ii) if applicable, the Independent Expert’s determination that an Acceleration
Event has occurred.

(d)

If the Buyer and the Seller are unable to agree within 10 Business Days
following the date of such notification from the Seller pursuant to
paragraph ‎3(b) of ‎Part 1 of this Schedule (the “Acceleration Event Long Stop
Date”) that an Acceleration Event has occurred (the “Acceleration Event
Dispute”), the matter shall be referred to Queen’s Counsel (the “Independent
Expert”) nominated jointly by the Seller and the Buyer, or failing such
nomination within 14 days following the Acceleration Event Long Stop Date,
nominated at the written request of either of them by the Chairman for the time
being of the General Council of the Bar of England and Wales or any successor
institute. The Independent Expert shall be instructed to determine the
Acceleration Event Dispute having regard to the provisions of this Agreement and
to report within 28 days (or such longer period as the Independent Expert shall
require) of his appointment and shall act as an expert and not as an arbitrator.

Legal.201574077.2/DANB/2042676.00000196

--------------------------------------------------------------------------------

 

(e)

The Buyer and the Seller shall co-operate in good faith to do everything
reasonably necessary to procure the appointment of the Independent Expert and
shall not unreasonably refuse to agree the Independent Expert’s terms of
engagement. The decision of the Independent Expert in relation to the
Acceleration Event Dispute shall (in the absence of fraud or manifest error) be
final and binding on the parties.

(f)

The parties shall bear the costs of the Independent Expert in such proportions
as he determines.

(g)

The Buyer and the Seller shall:

 

(i)

disclose to the Independent Expert the relevant provisions of this Agreement and
all other relevant facts and information requested by the Independent Expert
necessary for the proper determination of the Acceleration Event Dispute; and

 

(ii)

promptly give to the Independent Expert all information, assistance and access
to books of account, documents, files and papers which the Independent Expert
may reasonably require.

(h)

The Buyer shall pay the Accelerated Earn Out Payment in cash to the Seller by
way of additional Consideration for the Shares, after payment of which the
parties’ obligations under this ‎Schedule 9 (Earn Out Consideration) shall
cease.



(a)

Legal.201574077.2/DANB/2042676.00000197

--------------------------------------------------------------------------------

 

Part 2

Conduct during the Earn Out Period

Restart Numbering Applied

1

Introduction

The Buyer acknowledges the interests of the Seller in the trading of the Earn
Out Group during the Earn Out Period.  The Buyer also acknowledges the interests
of the Seller in the reasonable monitoring of, inter alia, the financial
performance and conduct of the business of the Earn Out Group during the Earn
Out Period.

2

Conduct of the Earn Out Business

(a)

The Buyer covenants with the Seller that during the Earn Out Period it shall:

 

(i)

procure that the Earn Out Business is carried on in the ordinary and normal
course;

 

(ii)

procure that the Earn Out Group continues to operate the businesses carried on
by it at Completion (including the business of the Group) and that the Charters
are not terminated or amended on terms which reduce the Adjusted Revenue during
the Earn Out Period, provided always that (x) if a Charter expires in accordance
with the terms of its Charter and/or (y) if a Charter is to be re-tendered and
the Buyer in its reasonable opinion makes an offer which could reduce the
Adjusted Revenue during the Earn Out Period whilst retaining the relevant
Charter, then pursuant to sub clause 2(a)(ii)(x) or 2(a)(ii)(y) the Buyer shall
not be in breach of this paragraph 2(a)(ii);

 

(iii)

retain the beneficial ownership of the whole of the Earn Out Business in the
Earn Out Group;

 

(iv)

not commence a winding up of any member of the Earn Out Group;

 

(v)

procure that no material part of the business, undertaking or assets of the Earn
Out Group (including any vessel) is sold, transferred or disposed of, or merged
with those of any other entity, in a single transaction or series of
transactions, other than a transfer within the Earn Out Group, provided the
Buyer shall not be restricted or prevented from selling, transferring or
disposing of a vessel or otherwise ceasing to use a vessel as long as the Earn
Out Group continues during the Earn Out Period to perform, or procure the
performance, of all ongoing obligations to customers in accordance with the
terms of such customer agreements or charters;

 

(vi)

subject to the Buyer’s ability to sell, transfer or dispose of vessels or
otherwise cease to use vessels under paragraph 2(a)(v) above, procure that the
vessels of the Earn Out Business (including the Vessels) are maintained in
Class;

 

(vii)

procure that no member of the Earn Out Group enters into any transaction which
is not on arms’ length terms save to the extent such transaction does not impact
the gross revenue of the Earn Out Group during the Earn Out Period;

 

(viii)

ensure that neither it nor any member of the Earn Out Group does or omits to do
anything with the purpose of prejudicing the rights of the Seller to the Earn
Out Consideration or reducing the amount receivable by the Seller under this
‎‎Schedule 9 (Earn Out Consideration); and

Legal.201574077.2/DANB/2042676.00000198

--------------------------------------------------------------------------------

 

 

(ix)

not and no member of the Earn Out Group shall do or omit to do anything that
either causes revenue which would otherwise have arisen or been included during
the Earn Out Period in whole or part to be deferred or excluded from the Earn
Out Accounts or which is otherwise intended to or has the effect of reducing the
Adjusted Revenue for the purpose of the Earn Out Consideration; and

 

(x)

ensure each member of the Earn Out Group complies in full with the covenants in
paragraph ‎2(a)(i) to paragraph ‎2(a)(ix) as if they were named in place of the
Buyer.

(b)

Nothing in this paragraph ‎2 (Conduct of the Earn Out Business) shall prohibit
or prevent:

 

(i)

the Buyer or any member of the Earn Out Group from taking (or in the cause of
‎(D) and ‎(E) below not taking) any action:

 

(A)

specifically provided for in this Agreement, including enforcing any rights
under this Agreement;

 

(B)

that it considers necessary or appropriate (having consulted with its
professional advisers) in order to comply with applicable laws and regulations,
including making disclosure to any statutory or regulatory body;

 

(C)

that it considers necessary or appropriate (having consulted with its
professional advisers) in order to comply with any Charter to which it is a
party as at the date of Completion;

 

(D)

that it considers would be materially detrimental to the business, reputation or
trading relationships of the Earn Out Group;

 

(E)

that would cause it to incur any material capital expenditure to fulfil the
provisions of paragraph ‎2(a) of ‎Schedule 9, ‎Part 2 (Conduct during the Earn
Out Period);

 

(F)

reasonably undertaken in connection with an Emergency Situation with the
principal intention of mitigating any adverse effect of such situation on the
Earn Out Business; or

 

(ii)

a director of any member of the Earn Out Group from taking any action necessary
to fulfil his or her duties owed to the company of which he or she is a
director.  

3

Reporting obligations

Within 20 Business Days of the end of each calendar month during the period from
1 January 2020 to the later of (i) the expiration of the Earn Out Period; and
(ii) full and final payment of any Earn Out Consideration in respect of the
Second Earn Out Year, the Buyer shall give to the Seller a written report
setting out the gross revenue of the Earn Out Business for the previous month
(broken down on a vessel by vessel and location basis).

 

Legal.201574077.2/DANB/2042676.00000199

--------------------------------------------------------------------------------

 

Part 3

Determination of Adjusted Revenue

Restart Numbering Applied

1

Earn Out Accounts

(a)

Promptly following the end of each Earn Out Year, and in any event in sufficient
time for the Buyer to comply with its obligations under paragraph ‎3(a) below,
the Buyer shall (at its own cost) procure the Earn Out Accounts are prepared in
respect of the preceding Earn Out Year.

(b)

Having regard for the purpose for which they were prepared, and noting that they
will be unaudited, the Earn Out Accounts shall be prepared on the same
accounting principles, policies methods, practices and bases applied in
preparing the Accounts to the extent that they comply with Relevant Accounting
Standards as at the date of preparation of the Earn Out Accounts and otherwise
so as to show a fair view of the Earn Out Group’s results as required by the
Companies Acts and in accordance with the appropriate Relevant Accounting
Standards as at the date of preparation of the Earn Out Accounts.

(c)

The Adjusted Revenue shall be the gross revenue of the Earn Out Business in an
Earn Out Year as shown in the relevant Earn Out Accounts adjusted, where such
adjustments have not already been taken into account in the preparation of the
Earn Out Accounts, as provided in paragraph ‎2 (Adjustments to the Earn Out
Accounts to determine Adjusted Revenue).

2

Adjustments to the Earn Out Accounts to determine Adjusted Revenue

(a)

In order to determine the Adjusted Revenue, the Earn Out Accounts shall be
adjusted so as to exclude revenue associated with the following existing
contracts of the Buyer’s Group:

 

(i)

the contract between North Star Shipping (Aberdeen) Limited and Centrica Storage
Limited in the Rough Gas Storage Facility with an effective date of 31 October
2018 in the Southern Gas Basin (for its current scope and period only); and

 

(ii)

the contract between North Star Shipping (Aberdeen) Limited and Premier Oil UK
Limited with an effective date of 19 June 2019 in the Premier Oil/Tolmount
reservoir in the Southern Gas Basin (including any renewal of such contract).

3

Determining Adjusted Revenue

(a)

As soon as reasonably practicable following, and in any event within three
months of, the end of each Earn Out Year, the Buyer shall (at its own cost)
procure that the Seller is given notice of the Adjusted Revenue for the
preceding Earn Out Year (the “Adjusted Revenue Statement”), along with a copy of
the relevant Earn Out Accounts.

(b)

Unless the Seller notifies the Buyer in writing within 20 Business Days after
receipt of the Adjusted Revenue Statement (the “Objection Period”) that they do
not accept that the Adjusted Revenue Statement has been properly determined, the
Seller shall be deemed to have accepted the Adjusted Revenue Statement and the
Adjusted Revenue shall finally and conclusively be determined to be the amount
stated in the Adjusted Revenue Statement.

Legal.201574077.2/DANB/2042676.000001100

--------------------------------------------------------------------------------

 

(c)

The Buyer shall procure that the Seller and its representatives have access to
all information and assistance reasonably required for the purpose of reviewing
the Adjusted Revenue Statement, including all working papers relating to the
Earn Out Accounts.

(d)

If, within the Objection Period, the Seller notifies the Buyer in writing that
it does not accept the Adjusted Revenue Statement, the Seller and the Buyer
shall use all reasonable endeavours to reach agreement as to the Adjusted
Revenue, and if the parties reach agreement the relevant Adjusted Revenue shall
finally and conclusively be determined to be the amount so agreed.

(e)

If the Seller and the Buyer are unable to reach agreement in accordance with
paragraph ‎3(d) above within a further period of 20 Business Days (or such later
date as may be agreed between the Seller and the Buyer) from receipt of the
written notice provided pursuant to paragraph 3(d) above, the matter shall be
referred for final settlement to an independent chartered accountant (the
“Independent Accountant”) nominated jointly by the Seller and the Buyer, or
failing such nomination within 14 days, nominated at the request of either of
them by the President for the time being of the Institute of Chartered
Accountants in England and Wales or any successor institute.

(f)

The Independent Accountant shall be instructed to determine the Adjusted Revenue
having regard to the provisions of this Schedule and to report within 28 days
(or such longer period as the Independent Accountant shall require) of his
appointment and shall act as an expert and not as an arbitrator. The Buyer and
the Seller shall co-operate in good faith to do everything reasonably necessary
to procure the appointment of the Independent Accountant and shall not
unreasonably refuse to agree the Independent Accountant’s terms of engagement.
The decision of the Independent Accountant in relation to the amount of the
Adjusted Revenue shall (in the absence of fraud or manifest error) be final and
binding on the parties. The parties shall bear the costs of the Independent
Accountant in such proportions as he determines.

(g)

The Buyer and the Seller shall:

 

(i)

disclose to the Independent Accountant the relevant provisions of this
Agreement, the Earn Out Accounts and the Adjusted Revenue Statement and all
other relevant facts and information requested by the Independent Accountant
necessary for the proper determination of the Adjusted Revenue; and

 

(ii)

promptly give to the Independent Accountant all information, assistance and
access to books of account, documents, files and papers which the Independent
Accountant may reasonably require.

 

 

Legal.201574077.2/DANB/2042676.000001101

--------------------------------------------------------------------------------

 

Schedule 10

Properties

Address

Freehold / leasehold

Group Company with interest

Title details

Columbus Buildings, Waveney Road, Lowestoft, Suffolk NR32 1BN

Freehold

The Company

SK77755

41 Commercial Road, Lowestoft, Suffolk NR32 2TD

Freehold

The Company

SK63647

28A Commercial Road, Lowestoft, Suffolk NR32 2TD

 

Freehold

The Company

SK64018

Premises formerly known as The Seaview Hotel,  Battery Green Road, Lowestoft,
Suffolk NR32 1BN

Freehold

The Company

Unregistered

Land off Commercial Road, Lowestoft, Suffolk  NR32 2TD (approximately 526 sqm)

Leasehold

SEACOR Marine (International) Limited*

Unregistered  

Land off Commercial Road, Lowestoft, Suffolk  NR32 2TD

(approximately 250 sqm)

Leasehold

SEACOR Marine (International) Limited*

Unregistered  

* To be assigned a Group Company as part of the Seller Transition Services.

 

 

Legal.201574077.2/DANB/2042676.000001102

--------------------------------------------------------------------------------

 

Schedule 11

TUPE Employees

 

 

Legal.201574077.2/DANB/2042676.000001103

--------------------------------------------------------------------------------

 

Schedule 12

Transition services

Part 1

Seller Transition Services

Restart Numbering Applied

1

For 90 days following Completion, use and support of the following Oracle Fusion
software as a service (“SaaS”) applications: enterprise resource planning, human
capital management and planning and budgeting cloud service.

2

For 60 days following Completion, use and support of the following Office 365
SaaS applications: Exchange, OneDrive, SharePoint, Office 365 and
Skype.  Following the expiry of the initial 60 day period, an additional 30 days
of Exchange email forwarding will be provided by the Seller to the domain
requested in writing by the Buyer. Following the expiry of the additional 30 day
period, the Seller will provide a non-delivery report related to such Exchange
email account(s) for an additional 30 days.  During the 60 days following
Completion, the Buyer and the Seller will reasonably cooperate with each other
to identify those accounting and audit files stored on SharePoint which are to
be retained by the Group and/or the Seller.

3

For 60 days following Completion, support related to the use of desktop and
laptop computers, including with respect to Windows 10 and Office 365 software.

4

For 60 days following Completion, use and support of the Expereo lab as a
service, including software-defined networking in a wide area network and
SilverPeak managed services.

5

For 60 days following Completion, use and support of the 8x8 SaaS
services.  During such time, the Group’s phone numbers will be released to the
Buyer’s telephone system for porting.

6

Within 60 days following Completion, the @bposvessels.com domain name will be
released and transferred to the Buyer.

7

For 60 days following Completion, use and support of the SOFTimpact crew and
payroll software solution Seanique.

8

For 60 days following Completion, use and support of the following digital
vessel systems: Dualog (subject to a month-to-month contract), AST Group VSAT
and Iridium IOP.

9

Within 180 days following Completion, procure the assignment or novation of the
leases for the Properties located at:

 

(i)

“Land off Commercial Road, Lowestoft, Suffolk  NR32 2TD” (approximately 526 sqm)
between (1) Railtrack Plc; and (2) SEACOR Marine (International) Limited dated 6
October 2001 (as varied by deed of variation between (1) Network Rail
Infrastructure Limited and (2) SEACOR Marine (International) Limited dated 22
October 2008); and

 

(ii)

“Land off Commercial Road, Lowestoft, Suffolk  NR32 2TD” (approximately 250 sqm)
between (1) Railtrack Plc; and (2) SEACOR Marine (International) Limited dated 6
October 2001 (as varied by deed of variation between (1) Network Rail
Infrastructure Limited and (2) SEACOR Marine (International) Limited dated 22
October 2008),

Legal.201574077.2/DANB/2042676.000001104

--------------------------------------------------------------------------------

 

from SEACOR Marine (International) Limited to the Company (or to such other
Group Company as the Buyer directs).

The Seller and the Buyer agree that the scope/date range for access to
historical data for the various platforms listed above shall be 6 years prior to
Completion (to the extent such historical data is available on the systems of
the Seller’s Group).

 

 

Legal.201574077.2/DANB/2042676.000001105

--------------------------------------------------------------------------------

 

Part 2

Buyer Transition Services

Restart Numbering Applied

1

For 60 days following Completion, Michelle Brown (an employee of the Group) will
provide the Seller with transitional support and training on all applicable
accounts payable software and processes.

2

For 60 days following Completion, Samantha Doran (an employee of the Group) will
provide the Seller with transitional support and training on all applicable
payroll software and processes.

3

For 60 days following Completion, Richard Halliday (an employee of the Group)
will assist the Seller in separating any BACS software or related services that
are shared by the Company and the Seller’s Group, and provide any necessary
transitional support relating to such separation.

4

For 60 days following Completion, Ivan Cable (an employee of the Group), will
provide necessary purchasing support and assist in the creation of an import
scheme with Seller’s freight clearing agent for the Seller’s Group.

5

For 60 days following Completion, Christopher Welton (an employee of the Group)
will provide the Seller with transitional support and training on all applicable
processes relating to the treasury and payments function.

6

Samantha Doran will be responsible for preparing a return for the Seller’s value
added tax group for the last period ending before Completion, subject to
Seller’s reasonable consent and approval.

 

Where an employee of the Group named in the paragraphs above ceases to be
employed by the Group during the 60 days following Completion, they will be
replaced in the provision of the relevant Buyer Transition Service by an
employee of the Group with a similar level of expertise. Where the paragraphs
above require a named employee to be made available this will be subject always
to normal absences that may arise in the course of his / her employment
including annual leave and sickness.

 

 

 

 

 

 

Legal.201574077.2/DANB/2042676.000001106

--------------------------------------------------------------------------------

 

Schedule 13

Completion Payments Notice

To:

North Star Holdco Limited

12 Queens Road, Aberdeen, AB15 4ZT

 

We hereby notify the Buyer of the following payment required on Completion
pursuant to the sale and purchase agreement dated [●] 2019 between, among
others, SEACOR Capital (UK) Limited and North Star Holdco Limited (the “SPA”).

Capitalised terms in this notice have the meanings given to them in the SPA.

 

Equity Consideration

£7,789,453

Interest Payment Amount

£[TBD]

Locked Box Shareholder Debt Payment

£11,739,411

Estimated Permitted Services Amount

£[TBD]

less any Notified Leakage pursuant to Clause ‎6.4

£[TBD]

less Seller’s W&I Payment

£(39,568)

Amount payable by the Buyer to the Seller on Completion

£[TBD]

 

 

for and on behalf of SEACOR Capital (UK) Limited

 

Part 1

Legal.201574077.2/DANB/2042676.000001107

--------------------------------------------------------------------------------

 

Schedule 14

Form of Permitted Services Accounts

[ga1bqcyqekfq000001.jpg]

 

 

Legal.201574077.2/DANB/2042676.000001108

--------------------------------------------------------------------------------

 

EXECUTION PAGE

 

Signed by Jesús Llorca Rodriguez, Director for and on behalf of SEACOR Capital
(UK) Limited

 

)

)

)

/s/ Jesus Llorca Rodriguez

 

 

Duly authorised person

 

 

 

 

Signed by Neil Carrington for and on behalf of SEACOR Marine (Guernsey) Limited

 

)

)

)

/s/ Neil Carrington

 

 

Duly authorised person

 

 

 

 

Signed by John Gellert, President and Chief Executive Officer for and on behalf
of SEACOR Marine Holdings Inc

)

)

)

/s/ John Gellert

 

 

Duly authorised person

 

 

 

 

Signed by John Anniss, Director for and on behalf of Putford Phoenix Limited

)

)

)

/s/ John Anniss

 

 

Duly authorised person

 

 

 

 

Signed by John Anniss, Director for and on behalf of Putford Defender Limited

)

)

)

/s/ John Anniss

 

 

Duly authorised person

 

 

 

 

 

Signed by Jesús Llorca Rodriguez, Director for and on behalf of Stirling
Offshore Limited

 

 

)

)

)

/s/ Jesus Llorca Rodriguez

 

 

Duly authorised person

 

 

 

 



Legal.201574077.2/DANB/2042676.000001109

--------------------------------------------------------------------------------

 

Signed by Wil Jones for and on behalf of North Star Holdco Limited

 

)

)

)

/s/ Wil Jones

 

 

Duly authorised person

 

 

 

 

 

Legal.201574077.2/DANB/2042676.000001110